Exhibit 10.1

 

EXECUTION VERSION

 

DEAL CUSIP:  84778TAL4

REVOLVING LOAN CUSIP:  84778TAM2

TERM LOAN A CUSIP:  84778TAN0

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

SPEEDWAY MOTORSPORTS, INC.

and

SPEEDWAY FUNDING, LLC,

as Borrowers,

 

SPEEDWAY HOLDINGS II, LLC,

as Holdings,

 

HOLDINGS AND CERTAIN OF ITS SUBSIDIARIES

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and Issuing Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

COMERICA BANK

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

and

 

BOFA SECURITIES, INC.,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

DATED AS OF SEPTEMBER 17, 2019

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

   

Section 1 DEFINITIONS

1

1.1

Definitions

1

1.2

Other Interpretive Provisions

36

1.3

Computation of Interest and Fees; Pro Forma Calculations; Accounting Terms;
Retroactive Adjustments of Applicable Percentage

37

1.4

Letter of Credit Amounts

38

1.5

Times of Day

38

1.6

Rates

38

1.7

Rounding

39

   

Section 2 CREDIT FACILITIES

39

2.1

Credit Facilities

39

2.2

Borrowings

40

2.3

Repayment of Loans

41

2.4

Letter of Credit Subfacility

42

2.5

Swingline Loan Subfacility

49

2.6

Incremental Loan Facilities

51

2.7

Interest

53

2.8

Evidence of Debt

54

2.9

Refinancing Indebtedness

55

   

Section 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES

55

3.1

Extension and Conversion

55

3.2

Prepayments

56

3.3

Termination and Reduction of Commitments

57

3.4

Fees

58

3.5

Increased Costs

59

3.6

Inability To Determine Interest Rate

61

3.7

Illegality

61

3.8

LIBOR Successor Rate

62

3.9

Taxes

63

3.10

Funding Losses

67

3.11

Pro Rata Treatment

68

3.12

Sharing of Payments

68

3.13

Payments Generally; Administrative Agent’s Clawback

68

3.14

Payments Set Aside

70

3.15

Mitigation Obligations; Replacement of Lenders

70

3.16

Cash Collateral

71

3.17

Defaulting Lenders

72

     

Section 4 GUARANTY

74

4.1

The Guaranty

74

4.2

Obligations Unconditional

75

4.3

Reinstatement

75

4.4

Certain Additional Waivers

76

4.5

Remedies

76

4.6

Guaranty of Payment; Continuing Guarantee

76

4.7

Keepwell

76

 

i

--------------------------------------------------------------------------------

 

 

Section 5 CONDITIONS

77

5.1

Closing Conditions

77

5.2

Conditions to all Extensions of Credit

80

   

Section 6 REPRESENTATIONS AND WARRANTIES

81

6.1

Financial Condition

81

6.2

No Change

81

6.3

Organization; Existence; Compliance with Law

81

6.4

Power; Authorization; Enforceable Obligations

82

6.5

No Legal Bar

82

6.6

No Material Litigation

83

6.7

No Default

83

6.8

Ownership of Property; Liens

83

6.9

Intellectual Property

83

6.10

No Burdensome Restrictions

83

6.11

Taxes

84

6.12

ERISA

84

6.13

Governmental Regulations, Etc

85

6.14

Subsidiaries

86

6.15

Purpose of Loans

86

6.16

Environmental Matters

86

6.17

Solvency

87

6.18

No Untrue Statement

87

6.19

Subordinated Indebtedness

87

6.20

Pledge Agreement

87

6.21

Sanctions and Anti-Corruption Laws; the Act

88

6.22

Beneficial Ownership Certifications

88

6.23

EEA Financial Institution Status

88

6.24

Covered Entity Status

88

     

Section 7 AFFIRMATIVE COVENANTS

89

7.1

Information Covenants

89

7.2

Preservation of Existence and Franchises

91

7.3

Books and Records

91

7.4

Compliance with Law

92

7.5

Payment of Taxes and Other Indebtedness

92

7.6

Insurance

92

7.7

Maintenance of Property

92

7.8

Performance of Obligations

92

7.9

Use of Proceeds

93

7.10

Audits/Inspections

93

7.11

Financial Covenants

93

7.12

Additional Credit Parties

94

7.13

Ownership of Subsidiaries

94

7.14

Post-Closing Matters

94

     

Section 8 NEGATIVE COVENANTS

95

8.1

Indebtedness

95

8.2

Liens

96

 

ii

--------------------------------------------------------------------------------

 

 

8.3

Nature of Business

96

8.4

Consolidation, Merger, Sale or Purchase of Assets, Etc

97

8.5

Advances, Investments, Loans, Etc

97

8.6

Restricted Payments

97

8.7

Modifications of Other Agreements

98

8.8

Transactions with Affiliates

98

8.9

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes

98

8.10

Limitation on Restrictions on Dividends and Other Distributions, Etc

99

8.11

Issuance and Sale of Subsidiary Stock

99

8.12

Sale Leasebacks

99

8.13

Capital Expenditures

99

8.14

No Further Negative Pledges

99

8.15

Designated Senior Indebtedness

100

8.16

Prepayments of Other Indebtedness

100

8.17

Use of Proceeds

100

8.18

Sanctions

101

8.19

Anti-Corruption Laws

101

8.20

Limitations on Holdings

101

     

Section 9 EVENTS OF DEFAULT

101

9.1

Events of Default

101

9.2

Acceleration; Remedies

103

9.3

Application of Funds

104

     

Section 10 ADMINISTRATIVE AGENT

105

10.1

Appointment and Authority

105

10.2

Rights as a Lender

106

10.3

Exculpatory Provisions

106

10.4

Reliance by Administrative Agent

107

10.5

Delegation of Duties

107

10.6

Resignation of Administrative Agent

108

10.7

Non-Reliance on Administrative Agent and Other Lenders

109

10.8

No Other Duties, Etc

109

10.9

Administrative Agent May File Proofs of Claim

109

10.10

Collateral and Guaranty Matters

110

10.11

Secured Treasury Management Agreements and Secured Hedge Agreements

111

10.12

Certain ERISA Matters

111

     

Section 11 MISCELLANEOUS

112

11.1

Notices

112

11.2

Right of Set-Off

114

11.3

Successors and Assigns

115

11.4

No Waiver; Remedies Cumulative

121

11.5

Payment of Expenses, Etc

122

11.6

Amendments, Waivers and Consents

123

11.7

Counterparts

126

11.8

Headings

126

11.9

[Reserved]

126

11.10

Survival of Indemnification

126

11.11

Confidentiality

127

 

iii

--------------------------------------------------------------------------------

 

 

11.12

Governing Law; Submission to Jurisdiction; Venue

128

11.13

WAIVER OF RIGHT TO TRIAL BY JURY

128

11.14

Severability

129

11.15

Entirety

129

11.16

Survival of Representations and Warranties

129

11.17

Binding Effect; Termination

129

11.18

Joint and Several Liability

129

11.19

Electronic Execution of Assignments and Certain Other Documents

131

11.20

USA PATRIOT Act Notice

131

11.21

Advisory or Fiduciary Responsibility

132

11.22

Replacement of Lenders

132

11.23

Electronic Execution; Electronic Records

133

11.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

134

11.25

Acknowledgement Regarding Any Supported QFCs

134

11.26

Amendment and Restatement

135

11.27

Waiver of Notice Period and Breakage Costs

136

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule 1.1B

Existing Letters of Credit

Schedule 1.1C

Existing Investments

Schedule 1.1D

Existing Liens

Schedule 2.1

Schedule of Lenders and Commitments

Schedule 2.2(a)

Form of Notice of Borrowing

Schedule 2.8(a)-1

Form of Revolving Note

Schedule 2.8(a)-2

Form of Swingline Note

Schedule 2.8(a)-3

Form of Term Loan A Note

Schedule 3.1

Form of Notice of Extension/Conversion

Schedule 3.2

Form of Notice of Loan Prepayment

Schedule 5.1(g)

Form of Solvency Certificate

Schedule 6.6

Litigation

Schedule 6.9

Intellectual Property Matters

Schedule 6.14

Subsidiaries

Schedule 7.1(c)

Form of Officer’s Compliance Certificate

Schedule 7.12

Form of Joinder Agreement

Schedule 8.1

Existing Indebtedness

Schedule 9.3

Form of Secured Party Designation Notice

Schedule 11.1

Notice Information

Schedule 11.3(b)

Form of Assignment and Assumption

 

v

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) is
entered into as of September 17, 2019 among SPEEDWAY MOTORSPORTS, INC., a
Delaware corporation (“Speedway Motorsports”), SPEEDWAY FUNDING, LLC, a Delaware
limited liability company (“Speedway Funding”) (each a “Borrower”, and
collectively the “Borrowers”), SPEEDWAY HOLDINGS II, LLC, a North Carolina
limited liability company (“Holdings”), the other Guarantors (as defined
herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

WHEREAS, the Borrowers are parties to that certain Amended and Restated Credit
Agreement dated as of December 29, 2014 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”); and

 

WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set
forth herein and to restate the Existing Credit Agreement in its entirety.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

Section 1

DEFINITIONS

 

1.1     Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“2015 Indenture” means that certain Indenture dated as of January 27, 2015 among
Speedway Motorsports, as issuer, the Guarantors and U.S. Bank, National
Association as trustee, as the same may be modified, supplemented or amended
from time to time.

 

“2015 Senior Notes” means the 5.125% senior notes due 2023 of Speedway
Motorsports and Speedway Funding II, Inc., a Delaware corporation, in the
aggregate principal amount of $200,000,000.

 

“Act” means such term as defined in Section 11.20.

 

“Additional Credit Party” means each Person that becomes a Guarantor after the
Effective Date by execution of a Joinder Agreement.

 

“Additional Senior Debt” means any unsecured Indebtedness initially incurred by
the Borrowers on or after the Effective Date.

 

“Additional Senior Debt Indenture” means any indenture executed by the Borrowers
on or after the Effective Date that governs the terms of any Additional Senior
Debt.

 

“Administrative Agent” means such term as defined in the introductory paragraph
hereof.

 

 

--------------------------------------------------------------------------------

 

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (a) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (b) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Parties” means such term as defined in Section 11.1(c).

 

“Agent’s Fee Letter” means that certain amended and restated agency fee letter
from the Administrative Agent to SFC dated August 29, 2019.

 

“Applicable Percentage” means, for purposes of calculating the applicable per
annum interest rate for any day for any Loan, the applicable Letter of Credit
Fee for any day for purposes of Section 3.4(b)(i) or the applicable Commitment
Fee for any day for purposes of Section 3.4(a), the appropriate applicable
percentage set forth below corresponding to the Consolidated Total Leverage
Ratio as of the end of the fiscal quarter of Holdings most recently ended.

 

 

 

Applicable Percentages

Pricing

Level

Consolidated

Total Leverage Ratio

Revolving Loans

and Term Loans at

Eurodollar Rate

and Letter of Credit Fees

Revolving Loans, Term

Loans and Swingline

Loans at Base Rate

Commitment

Fee

I

Less than or equal to 2.00 to 1.00

1.25%

0.25%

0.25%

II

Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

1.50%

0.50%

0.30%

III

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

1.75%

0.75%

0.35%

IV

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

2.00%

1.00%

0.40%

V

Greater than 3.50 to 1.00

2.25%

1.25%

0.40%

 

2

--------------------------------------------------------------------------------

 

 

Determination of the appropriate Applicable Percentages shall be made as of the
end of the fiscal quarter of Holdings most recently ended. The Consolidated
Total Leverage Ratio in effect as of the end of the fiscal quarter of Holdings
most recently ended as reported in the compliance certificate for the applicable
period delivered in accordance with Section 7.1(c) shall establish the
Applicable Percentages for the Loans, the Letter of Credit Fee and the
Commitment Fee that shall be effective as of the first Business Day after the
date on which such compliance certificate is delivered in accordance with
Section 7.1(c) (the “Applicable Percentage Change Date”); provided, however,
that if a compliance certificate is not delivered when required under Section
7.1(c), then Pricing Level V shall apply from the Applicable Percentage Change
Date that is the Business Day after the date on which such compliance
certificate was required to have been delivered in accordance with Section
7.1(c) until the first Business Day following the date on which such compliance
certificate is delivered. The Administrative Agent shall determine the
Applicable Percentages as of the end of the fiscal quarter of Holdings most
recently ended and shall promptly notify the Borrowers and the Lenders of the
Applicable Percentages so determined effective as of each Applicable Percentage
Change Date. Such determinations by the Administrative Agent of the Applicable
Percentages shall be conclusive absent demonstrable error. The initial
Applicable Percentage(s) shall be based on Pricing Level V until the first
Applicable Percentage Change Date occurring after September 30, 2019.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 1.3(c). The “Applicable Percentage” with regard to (x)
any Incremental Term Loan shall be the per annum rate of interest specified in
the definitive documentation for such Incremental Term Loan and (y) any
Refinancing Term Loan made pursuant to a Refinancing Amendment shall be the per
annum rate of interest specified in such Refinancing Amendment.

 

“Applicable Percentage Change Date” means such term as defined in the definition
of “Applicable Percentage”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” means (a) the sale, lease or other disposition of any
Property by Holdings or any of its Subsidiaries, but for purposes hereof shall
not include, in any event, (i) the sale of inventory in the ordinary course of
business, (ii) the sale, lease or other disposition of machinery and equipment
no longer used or useful in the conduct of business, and (iii) a sale, lease,
transfer or disposition of Property to a Credit Party, and (b) receipt by
Holdings or any of its Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of its Property.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Schedule 11.3(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel, all of which must be (a) reasonable in amount
given the nature of the tasks involved, (b) based on the time actually expended
and the standard hourly rate of the professionals performing the tasks in
question and (c) determined without reference to any statutory presumption.

 

“Auto-Renewal Letter of Credit” means such term as defined in Section
2.4(c)(iii).

 

3

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one percent
(1%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Credit Agreement. If Base Rate is being used as an alternate rate of
interest pursuant to Section 3.6 hereof, then the Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower Materials” means such term as defined in Section 7.1.

 

“Borrowers” means the Persons identified as such in the introductory paragraph
hereof, together with any successors and permitted assigns.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

4

--------------------------------------------------------------------------------

 

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of Capital
Stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for LOC Obligations or
obligations of the Lenders to fund participations in respect of LOC Obligations
or Swingline Loans, (a) cash or deposit account balances, (b) backstop letters
of credit entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the Issuing Lender or (c) if the Administrative Agent
and the Issuing Lender or Swingline Lender shall agree in their sole discretion,
other credit support, in each case in Dollars and pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the Issuing
Lender or Swingline Lender, as applicable. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Lender”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Lender (or by the parent company thereof) or any variable rate notes issued by,
or guaranteed by, any domestic corporation whose senior unsecured indebtedness
for borrowed money is rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America or any agency or
instrumentality thereof in which the Borrowers shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any state of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least Aa-3 or AA- by Moody’s or S&P, respectively, and maturing within
three (3) years from the date of acquisition thereof, (f) Investments in
municipal or corporate auction preferred stock (i) rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s and (ii) with dividends that reset at least once every three hundred
sixty-five (365) days and (g) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $100,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (f).

 

5

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)     the Permitted Transferees shall cease to own and control, of record and
beneficially, directly or indirectly, more than fifty-one percent (51%) of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock in Holdings on a fully diluted basis (which for this purpose shall
exclude all Capital Stock that have not yet vested);

 

(b)     the Permitted Transferees shall cease to have the ability, directly or
indirectly, to elect or approve the nomination of (in each case, either through
share ownership or contractual voting rights) a majority of the board of
directors or equivalent governing body of Holdings;

 

(c)     Holdings shall cease to own and control, of record and beneficially,
directly or indirectly, one hundred percent (100%) of the Capital Stock in each
Borrower;

 

(d)     any “Change of Control” (as such term is defined in the 2015 Indenture)
shall occur pursuant to the terms of the 2015 Indenture; or

 

(e)     any “change of control” (such term or any other similar term as used in
any documentation governing any Material Indebtedness (other than this Credit
Agreement)) shall occur under the documentation governing any Material
Indebtedness (other than the Credit Documents).

 

“Class” (a) when used in reference to any Loan or extension of credit, refers to
whether such Loan, or the Loans comprising such extension of credit, are
Revolving Loans, Term Loan As, Incremental Term Loans, Refinancing Term Loans or
Swingline Loans, (b) when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, a Term Loan A Commitment, an
Incremental Term Loan Commitment or a Refinancing Term Commitment, and (c) when
used in reference to any Lender, refers to whether such Lender has a Loan or a
Commitment with respect to a particular Class of Loans or Commitments.
Incremental Term Loans and Refinancing Term Loans (together with the respective
Commitments in respect thereof) shall, at the election of the Borrowers, be
construed to be in different Classes.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Pledge Agreement.

 

6

--------------------------------------------------------------------------------

 

 

“Commitment” means, with respect to any Lender, the Revolving Commitment, the
Term Loan A Commitment, any Incremental Term Loan Commitment or any Refinancing
Term Commitment of such Lender.

 

“Commitment Fee” means such term as defined in Section 3.4(a).

 

“Commitment Percentage” means (a) the Revolving Commitment Percentage, (b) the
Term Loan A Commitment Percentage, (c) in respect of an Incremental Term Loan,
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal) on Schedule 2.1 as revised pursuant to Section 2.6 and (d) in respect
of a Refinancing Term Facility, with respect to any Refinancing Lender at any
time, the percentage (carried out to the ninth decimal place) of such
Refinancing Term Facility represented by the outstanding principal amount of
such Refinancing Lender’s Refinancing Term Loans issued under such Refinancing
Term Facility at such time.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means any competitor of Holdings or any of its Subsidiaries that is
in the same or a similar line of business as Holdings or any of its
Subsidiaries.

 

“Consolidated Capital Expenditures” means, for any period, all capital
expenditures of Holdings and its Subsidiaries on a consolidated basis for such
period, as determined in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, and (iv)
cash paid tender premiums or call premiums with respect to the 2015 Senior
Notes, all as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means the ratio, determined as of the end
of the fiscal quarter of Holdings mostly recently ended, of (a) Consolidated
EBITDA for the four-quarter period then ended, to (b) Consolidated Interest
Expense for the four-quarter period then ended.

 

“Consolidated Interest Expense” means, for any period, with respect to the
combined results of Holdings and its Subsidiaries on a consolidated basis, gross
interest expense (both expensed and capitalized) for such period, as determined
in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, with respect to the combined
results of Holdings and its Subsidiaries, the gross revenues from operations
(including payments received of interest income) less all operating and
non-operating expenses including taxes on income, all determined in accordance
with GAAP; but excluding from the calculation of income: (a) net gains on the
sale, conversion or other Asset Disposition of capital assets, (b) net gains on
the acquisition, retirement, sale or other Asset Disposition of Capital Stock
and other securities issued by Holdings and its Subsidiaries, (c) net gains on
the collection of proceeds of life insurance policies, (d) any write-up of any
asset, (e) non-cash charges and asset impairments relating to the relocation of
any NASCAR Premier Cup Race from one facility to another, (f) any other non-cash
charges and asset impairments, (g) any other gain or loss of an unusual and
infrequent nature as determined in accordance with GAAP and (h) non-cash
unamortized loan costs.

 

7

--------------------------------------------------------------------------------

 

 

“Consolidated Total Leverage Ratio” means the ratio, determined as of the end of
the fiscal quarter of Holdings mostly recently ended, of (a) Funded Indebtedness
of Holdings and its Subsidiaries on a consolidated basis as of the last day of
such fiscal quarter, to (b) Consolidated EBITDA for the four-quarter period then
ended.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” means such term as defined in Section 11.25.

 

“Credit Agreement” means such term as set forth in the introductory paragraph
hereof.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Pledge Agreement, each Joinder Agreement, each Refinancing Amendment,
any intercreditor or subordination agreement contemplated by this Credit
Agreement and entered into by the Administrative Agent (in the case of any such
intercreditor agreement, to the extent signed by one or more Credit Parties),
the Fee Letters and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto (but
specifically excluding any Secured Hedge Agreements or any Secured Treasury
Management Agreements) and any amendments, modifications or supplements thereto
or to any other Credit Document or waivers hereof or to any other Credit
Document.

 

“Credit Party” means any of the Borrowers and the Guarantors.

 

“Debt Transactions” means, with respect to Holdings or any of its Subsidiaries,
any sale, issuance or placement of Funded Indebtedness, whether or not evidenced
by a promissory note or other written evidence of indebtedness, except for
Funded Indebtedness permitted to be incurred pursuant to Section 8.1.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event, act or condition which, with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

8

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 3.17(c), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless one or more conditions precedent to
funding has not been satisfied and such Lender notifies the Administrative Agent
and the Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.17(c)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the Issuing Lender, the
Swingline Lender and each other Lender promptly following such determination.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (iii) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Percentage) otherwise applicable to such Loan plus two
percent (2%) per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrowers as a “Disqualified Institution” by written notice delivered to the
Joint Lead Arrangers on or prior to July 23, 2019, (b) any other Person that is
a Competitor, which Person has been designated by the Borrowers as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date and (c) any Affiliate of any bank, financial
institution, Competitor or other Person identified pursuant to clause (a) or
clause (b) that, in each case, is obviously (based solely on the similarity of
the legal name of such Affiliate to the name of such bank, financial
institution, Competitor or other Person) an Affiliate of such Person, financial
institution, institutional lender or Competitor; provided that (i) “Disqualified
Institutions” shall exclude any Person that the Borrowers have designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Lenders from time to time, (ii) solely with respect
to the foregoing clause (b), “Disqualified Institutions” shall exclude any bona
fide fixed income investors or debt funds or investment vehicles that are
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans or bonds and similar extensions of credit in the ordinary
course of business and (iii) the foregoing shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation in the Loans or Commitments under this Credit Agreement to the
extent that any such Person was not a Disqualified Institution at the time of
the applicable assignment or participation, as the case may be.

 

9

--------------------------------------------------------------------------------

 

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any state of the
United States or the District of Columbia.

 

“DQ List” means such term as defined in Section 11.3.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date hereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.3(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.3(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.3(g).

 

“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers, any other Credit Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

10

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan that could reasonably be expected to result
in liability of any of the Borrowers in excess of $5,000,000; (d) the filing of
a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan that
could reasonably be expected to result in liability of any of the Borrowers in
excess of $5,000,000; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan that could reasonably be
expected to result in liability of any of the Borrowers in excess of $5,000,000;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any of
the Borrowers or any ERISA Affiliate that could reasonably be expected to result
in liability of any of the Borrowers in excess of $5,000,000.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Rate.”

 

“Eurodollar Rate” means:

 

(a)     for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

provided, that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Credit Agreement.

 

11

--------------------------------------------------------------------------------

 

 

“Event of Default” means such term as defined in Section 9.1.

 

“Excess Land” means those approximately 665 acres of land owned by Speedway
Motorsports and located in Mecklenburg and Cabarrus Counties, North Carolina,
that, as of the Effective Date, is not currently utilized in the operation of
Charlotte Motor Speedway or in the operations of the Borrowers or any of their
Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

“Excluded Subsidiaries” means, collectively, Oil-Chem, NewCo and each subsidiary
thereof.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a Lien to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 4.7 and any other “keepwell”, support or other
agreement for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Credit Party, or grant by such Credit Party of a Lien, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Hedge Agreement, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Hedge Agreements for which such Guaranty or Lien is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
either Borrower is located, (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.9(e)(ii), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 11.22), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.9(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.9(a) and (e) any U.S.
federal withholding taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means such term as defined in the recitals hereof.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the Issuing Lender shall have been made).

 

12

--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Credit Agreement.

 

“Fees” means all fees payable pursuant to Section 3.4.

 

“Fee Letters” means (a) the Agent’s Fee Letter, (b) that certain Amended and
Restated Fee Letter (Bank of America) dated as of August 29, 2019 between Bank
of America, BofA Securities, Inc. and SFC, (c) that certain Co-Syndication Agent
Fee Letter dated as of August 29, 2019 between Wells Fargo Bank, National
Association, JPMorgan Chase Bank, National Association and SFC, (d) that certain
SunTrust Bank Fee Letter dated as of August 29, 2019 between SunTrust Robinson
Humphrey, Inc. and SFC, (e) that certain Co-Documentation Agent Fee Letter dated
as of August 29, 2019 between First Tennessee Bank National Association, PNC
Bank, National Association, PNC Capital Markets LLC, Fifth Third Bank National
Association and SFC, (f) that certain Comerica Bank Fee Letter dated as of
August 29, 2019 between Comerica Bank and SFC and (g) that certain Joint Fee
Letter dated as of August 29, 2019 between Bank of America, SunTrust Bank,
JPMorgan Chase Bank, National Association, Wells Fargo Bank, National
Association, First Tennessee Bank National Association, PNC Bank, National
Association, Comerica Bank, Fifth Third Bank National Association, the Joint
Lead Arrangers and SFC.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the Issuing
Lender). For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

13

--------------------------------------------------------------------------------

 

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)     the outstanding principal amount of (i) all obligations for borrowed
money, whether current or long-term (including the Obligations hereunder and all
Indebtedness evidenced by the 2015 Senior Notes, any Permitted Pari Passu
Indebtedness and any Permitted Junior Indebtedness), and (ii) all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)     the outstanding principal amount of (i) all purchase money indebtedness
(including indebtedness and obligations in respect of conditional sales and
title retention arrangements, except for customary conditional sales and title
retention arrangements with suppliers that are entered into in the ordinary
course of business) and (ii) all indebtedness and obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of business and payable on customary
trade terms);

 

(c)     the maximum amount available to be drawn on all direct obligations under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements to the extent such
instruments or agreements support financial, rather than performance,
obligations);

 

(d)     the amount of obligations (determined in accordance with GAAP) under any
Capital Lease and the principal balance outstanding under any Synthetic Lease;

 

(e)     the attributed principal amount of any Securitization Transaction;

 

(f)     all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments having a first call of
fifteen (15) years or less;

 

(g)     Guaranty Obligations with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of another Person; and

 

(h)     all Indebtedness of the types referred to in clauses (a) through (g)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof.

 

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

14

--------------------------------------------------------------------------------

 

 

“Guarantors” means, collectively, (a) Holdings and each other Person identified
as a “Guarantor” on the signature pages hereto, (b) each Additional Credit Party
which may hereafter execute a Joinder Agreement, (c) with respect to obligations
under any Secured Hedge Agreement or Secured Treasury Management Agreement, the
Borrowers, (d) with respect to any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.1 and 4.11) under the Guaranty,
each Borrower, and (e) the successors and permitted assigns of the foregoing.

 

“Guaranty” means Section 4 hereof.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or credit
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
that, (a) at the time it enters into a Hedge Agreement not prohibited under
Section 7 or 8, is a Lender or an Affiliate of a Lender, or (b) at the time it
(or its Affiliate) becomes a Lender, is a party to a Hedge Agreement not
prohibited under Section 7 or 8, in each case, in its capacity as a party to
such Hedge Agreement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

 

15

--------------------------------------------------------------------------------

 

 

“Holdings” means such term as defined in the introductory paragraph hereof.

 

“Honor Date” means such term as defined in Section 2.4(d)(i).

 

“Incremental Equivalent Indebtedness” means any Indebtedness incurred by the
Borrowers in the form of (x) one or more series of secured or unsecured bonds,
debentures, notes or similar instruments or (y) term loans; provided, that, (a)
with respect to any such Indebtedness that is secured, such Indebtedness (i)
shall either be secured (A) by a Lien on the Collateral ranking pari passu (but
without regard to the control of remedies) to the Lien securing the Obligations
or (B) by a Lien on the Collateral ranking junior to the Lien securing the
Obligations, (ii) shall be subject to an intercreditor agreement on terms and
conditions reasonably satisfactory to the Administrative Agent and (iii) shall
not be secured by any assets not constituting Collateral, (b) if such
Indebtedness is unsecured or secured by a Lien on the Collateral ranking junior
to the Lien securing the Obligations, then such Indebtedness shall not mature,
and no scheduled principal payments, prepayments (other than customary mandatory
prepayments for change of control), repurchases, redemptions or sinking fund or
like payments of any kind shall be required at any time before the 91st day
following the Latest Maturity Date in effect at the time of incurrence thereof,
(c) if such Indebtedness is secured by a Lien on the Collateral ranking pari
passu (but without regard to the control of remedies) to the Lien securing the
Obligations, then (i) such Indebtedness does not mature earlier than the Latest
Maturity Date in effect hereunder at the time of incurrence thereof and (ii) the
Weighted Average Life to Maturity of such Indebtedness shall not be less than
the remaining Weighted Average Life to Maturity of any Term Loan (as reasonably
determined by the Administrative Agent in accordance with customary financial
practice), (d) the terms and conditions (taken as a whole) applicable to such
Indebtedness are customary for similar Indebtedness in light of then-prevailing
market conditions and shall not be more restrictive (as determined by the
Administrative Agent) than the terms and conditions of this Credit Agreement and
the other Credit Documents (taken as a whole) (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date); provided,
that, the Borrowers shall have the right to unilaterally provide the Lenders
with additional rights and benefits under this Credit Agreement and the other
Credit Documents and the foregoing standard in this clause (d) shall be
determined after giving effect to such additional rights and benefits, (e) any
such Indebtedness that is structured as a term loan b (as reasonably determined
by the Administrative Agent) shall be subject to any applicable “most favored
nation” pricing protection provisions established in connection with any
existing Incremental Term Loan or Refinancing Term Loan structured as a term
loan b (as reasonably determined by the Administrative Agent) for which such
protections were required by the Lenders providing such Incremental Term Loan or
Refinancing Term Loan, as applicable, and (f) such Indebtedness is not
guaranteed by any Person other than the Credit Parties.

 

“Incremental Term Loan” means such term as defined in Section 2.6.

 

“Incremental Term Loan Commitment” means, for each Lender, the commitment of
such Lender to make a portion of any Incremental Term Loan; provided that, at
any time after funding of such Incremental Term Loan determinations of “Required
Lenders” shall be based on the outstanding principal amount of such Incremental
Term Loan.

 

“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Lenders with an
Incremental Term Loan Commitment, evidencing its Incremental Term Loans in a
form reasonably acceptable to the Administrative Agent, individually or
collectively, as appropriate, as such promissory notes may be amended, restated,
modified, supplemented, extended, renewed or replaced from time to time.

 

16

--------------------------------------------------------------------------------

 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all Funded Indebtedness;

 

(b)     all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements to the extent such instruments or agreements support
financial, rather than performance, obligations);

 

(c)     net obligations under any Hedge Agreement;

 

(d)     Guaranty Obligations in respect of Indebtedness of another Person; and

 

(e)     Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

“Indemnified Taxes” means Taxes arising from any payment made by a Credit Party
under this Credit Agreement other than Excluded Taxes.

 

“Indemnitee” means such term as defined in Section 11.5(b).

 

“Intellectual Property” means such term as defined in Section 6.9.

 

“Intercompany Indebtedness” means any Indebtedness (a) owing by any Credit Party
to any other Credit Party or any Subsidiary, (b) owing by any Subsidiary that is
not a Credit Party to (i) any Credit Party in an aggregate principal amount not
to exceed $20,000,000 at any one time outstanding or (ii) any other Subsidiary
that is not a Credit Party and (c) owing by Oil-Chem to Speedway Motorsports in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding.

 

“Interest Payment Date” means (a) as to any Base Rate Loan (including Swingline
Loans) the last Business Day of each March, June, September and December, the
date of repayment of principal of such Loan and the Termination Date (or, in the
case of a Refinancing Term Loan, the Refinancing Term Facility Maturity Date)
and the date of the final principal amortization installment on any Term Loan,
as applicable, and (b) as to any Eurodollar Loan, the last day of each Interest
Period for such Loan, the date of repayment of principal of such Loan and the
Termination Date (or, in the case of a Refinancing Term Loan, the Refinancing
Term Facility Maturity Date) and the date of the final principal amortization
installment on any Term Loan, as applicable, and in addition where the
applicable Interest Period is more than three (3) months, then also on the date
three (3) months from the beginning of the Interest Period, and each three (3)
months thereafter. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the preceding Business Day.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one (1), two (2), three (3) or six (6)
months thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Notice of Borrowing; provided, that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

17

--------------------------------------------------------------------------------

 

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period shall extend beyond the Termination Date (or, in the
case of a Refinancing Term Loan, the applicable Refinancing Term Facility
Maturity Date).

 

“Investment”, in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any Capital Stock, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other investment in such Person, including, without limitation,
any Guaranty Obligation incurred for the benefit of such Person.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means Bank of America.

 

“Issuing Lender Fees” means such term as defined in Section 3.4(b)(ii).

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.12 hereto, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.12.

 

“Joint Lead Arrangers” means BofA Securities, Inc., Wells Fargo Securities, LLC,
JPMorgan Chase Bank, N.A., and SunTrust Robinson Humphrey, Inc.

 

“Junior Indebtedness Payment” means such term as defined in Section 8.16(b).

 

“Latest Maturity Date” means, at any date of determination, the latest of the
Termination Date, the then latest maturity date of any then existing Incremental
Term Loan and the then latest Refinancing Term Facility Maturity Date of any
then existing Refinancing Term Facility.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement (including any Refinancing Lender) and, their successors and
assigns and, unless the context requires otherwise, includes the Swingline
Lender.

 

18

--------------------------------------------------------------------------------

 

 

“Lending Office” means, as to the Administrative Agent, the Issuing Lender or
any Lender, the office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrowers and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

 

“Letter of Credit” means (a) any letter of credit issued by the Issuing Lender
for the account of the Borrowers or any of their Subsidiaries in accordance with
the terms of Section 2.4 and (b) existing letters of credit issued by the
Issuing Lender for the account of any Credit Party and set forth on Schedule
1.1B (each, an “Existing Letter of Credit”). A Letter of Credit shall be a
standby letter of credit.

 

“Letter of Credit Fee” means such term as defined in Section 3.4(b)(i).

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” means such term as defined in Section 3.8.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Credit Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing or any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, any lease in the nature thereof).

 

“Loan” or “Loans” means the Revolving Loans, the Swingline Loans and/or any Term
Loans, and the Base Rate Loans and Eurodollar Loans comprising such Loans.

 

“LOC Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any LOC Borrowing.

 

“LOC Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a borrowing of
Revolving Loans.

 

“LOC Commitment” means, with respect to the Issuing Lender, the commitment of
the Issuing Lender to issue Letters of Credit hereunder. The initial amount of
the Issuing Lender’s LOC Commitment is set forth on Schedule 2.1. The LOC
Commitment of the Issuing Lender may be modified from time to time by agreement
between the Issuing Lender and the Borrowers, and notified to the Administrative
Agent.

 

19

--------------------------------------------------------------------------------

 

 

“LOC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

 

“LOC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LOC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LOC Sublimit” means an amount equal to the lesser of (a) the aggregate amount
of the Revolving Commitments; provided, that the Issuing Lender’s LOC Sublimit
shall not exceed its LOC Commitment and (b) $50,000,000. The LOC Sublimit is
part of, and not in addition to, the Revolving Commitments.

 

“Master Agreement” has the meaning set forth in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, assets or liabilities of Holdings and its
Subsidiaries taken as a whole, (b) the ability of the Credit Parties taken as a
whole to perform any material obligation under the Credit Documents or (c) the
material rights and remedies of the Lenders under the Credit Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Material Indebtedness” means (a) the 2015 Senior Notes, (b) any Additional
Senior Debt, (c) any Permitted Junior Indebtedness, (d) any Permitted Pari Passu
Indebtedness and (e) any other Indebtedness (other than Indebtedness arising
under the Credit Documents, Indebtedness arising under Hedge Agreements and
intercompany indebtedness) having an aggregate principal amount outstanding of
more than $5,000,000.

 

“Material Subsidiary” means any wholly-owned Subsidiary whose assets constitute
more than five percent (5%) of the consolidated assets of Holdings and its
consolidated Subsidiaries as of the end of the immediately preceding fiscal
quarter or that generates more than five percent (5%) of the Consolidated EBITDA
of Holdings and its consolidated Subsidiaries for the period of four (4)
consecutive fiscal quarters ending as of the end of the immediately preceding
fiscal quarter. Notwithstanding the foregoing, in no event shall an Excluded
Subsidiary be deemed to be a Material Subsidiary.

 

20

--------------------------------------------------------------------------------

 

 

“Merger” means the merger of Merger Sub with and into Speedway Motorsports, with
Speedway Motorsports being the surviving entity, in accordance with the terms
and conditions set forth in the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated July
23, 2019, by and among Speedway Motorsports, Merger Sub and SFC, as in effect on
the Effective Date.

 

“Merger Sub” means Speedco, Inc., a direct wholly-owned Subsidiary of Holdings.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“NASCAR” means the National Association for Stock Car Auto Racing.

 

“NASCAR Premier Cup Race” means a race that is part of NASCAR’s premier point
series championship, currently known as the NASCAR Premier Series, as it may be
renamed from time to time.

 

“Net Cash Proceeds” means proceeds paid in cash or Cash Equivalents received by
Holdings or any of its Subsidiaries in connection with any Asset Disposition or
Debt Transaction, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other Asset Disposition of non-cash consideration
received by such Person in any Asset Disposition or Debt Transaction.

 

“NewCo” means a direct or indirect subsidiary of Oil-Chem formed with the
intention of purchasing and selling petroleum products and which may be formed
under the laws of a jurisdiction outside of the United States.

 

“Non-Consenting Lender” means such term as defined in Section 11.22.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Material Domestic Subsidiary” means such term as defined in Section
7.12(b).

 

“Non-Renewal Notice Date” means such term as defined in Section 2.4(c)(iii).

 

“Note” or “Notes” means any Revolving Note, the Swingline Note, any Term Loan A
Note and/or any Incremental Term Loan Note.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.2(a), as required by Section 2.2(a), or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

21

--------------------------------------------------------------------------------

 

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.1 as required by Section 3.1.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Schedule 3.2, or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Secured Hedge Agreements and (c) all obligations under any
Secured Treasury Management Agreements; provided that Obligations of a Credit
Party shall exclude any Excluded Swap Obligations with respect to such Credit
Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Oil-Chem” means Oil-Chem Research Corporation, an Illinois corporation.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under this Credit Agreement or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Credit Agreement or any other Credit Document.

 

22

--------------------------------------------------------------------------------

 

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (b) with respect
to any LOC Obligations on any date, the amount of such LOC Obligations on such
date after giving effect to any LOC Credit Extension occurring on such date and
any other changes in the aggregate amount of the LOC Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Participant” means such term as defined in Section 11.3(d).

 

“Participant Register” means such term as defined in Section 11.3(d).

 

“Participation Interest” means the purchase by a Lender of a participation in
Letters of Credit as provided in Section 2.4(d), in Swingline Loans as provided
in Section 2.5(b)(iii) and in Loans as provided in Section 3.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either Borrower
or any ERISA Affiliate or to which either Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Permitted Commodity Hedging” means commodity hedgings by either of the
Borrowers existing on the Effective Date secured only by the commodity being
hedged and in no event guaranteed by a Guarantor.

 

“Permitted First Priority Refinancing Indebtedness” means any secured
Indebtedness constituting Refinancing Indebtedness that is incurred by the
Borrowers in the form of one or more series of senior secured loans or notes
that are secured by a Lien on the Collateral ranking pari passu (but without
regard to the control of remedies) to the Lien securing the Obligations.

 

“Permitted Investments” means Investments which are either (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made by any Credit
Party or Subsidiary in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (c) Investments
consisting of stock, obligations, securities or other property received by any
Credit Party or Subsidiary in settlement of accounts receivable (created in the
ordinary course of business) from insolvent obligors; (d) Investments existing
as of the Effective Date and set forth in Schedule 1.1C; (e) Guaranty
Obligations permitted by Section 8.1; (f) Permitted Motorsports Transactions or
other acquisitions permitted by Section 8.4(c); (g) loans to directors,
officers, employees, agents, customers or suppliers that do not exceed an
aggregate principal amount of $500,000 at any one time outstanding for Holdings
and all of its Subsidiaries taken together; (h) Investments received as
consideration in connection with or arising by virtue of any merger,
consolidation, sale or other transfer of assets permitted under Section 8.4; (i)
Intercompany Indebtedness; (j) Capital Stock or other securities of any Person
which is traded on the New York Stock Exchange, the American Stock Exchange, the
London Stock Exchange, the Paris Bourse or NASDAQ, provided the aggregate basis
at any one time in such Investments does not exceed $2,500,000 and such
investments have not been purchased on margin; (k) loans or advances to Persons
to the extent necessary to enable them to pay taxes, fees and other expenses as
and when required to maintain liquor licenses provided such loans or advances
(i) are customary in Holdings and its Subsidiaries’ business and (ii) the
aggregate principal amount outstanding at any one time of such loans or advances
does not exceed $2,000,000; (l) other investment grade investments (at least a
BBB- and Baa3 rating (or the equivalent thereof) by S&P and Moody’s) with a
maturity of less than five (5) years provided such investments do not exceed
$40,000,000 in the aggregate (including, without limitation, privately offered,
unregistered funds provided the fund has a AAA rating (or the equivalent
thereof) or better by S&P or Moody’s); (m) non-investment grade investments with
a maturity of less than three (3) years (and non-investment grade open end
mutual funds) provided such investments do not exceed $10,000,000 in the
aggregate; and (n) other Investments not contemplated in the foregoing clauses
(a) through (m) in an aggregate principal amount not to exceed $5,000,000 in any
fiscal year.

 

23

--------------------------------------------------------------------------------

 

 

“Permitted Junior Indebtedness” means (a) Permitted Subordinated Debt, (b)
Permitted Refinancing Indebtedness of Permitted Subordinated Debt, (c) Permitted
Junior Priority Refinancing Indebtedness, (d) Permitted Unsecured Refinancing
Indebtedness, (e) Incremental Equivalent Indebtedness that is unsecured, (f)
Incremental Equivalent Indebtedness that is secured by a Lien on the Collateral
ranking junior to the Lien securing the Obligations and (g) any other
Indebtedness not incurred under this Credit Agreement that is either (i) secured
by a Lien on the Collateral that is subordinate to the Lien securing the
Obligations, (ii) expressly subordinated in right of payment to the prior
payment of the obligations of the Credit Parties under the Credit Documents or
(iii) unsecured.

 

“Permitted Junior Priority Refinancing Indebtedness” means secured Indebtedness
incurred by the Borrowers in the form of one or more series of second lien (or
other junior lien) secured loans or notes that are secured by a Lien on the
Collateral ranking junior to the Lien securing the Obligations; provided, that,
such Indebtedness constitutes Refinancing Indebtedness.

 

“Permitted Liens” means:

 

(a)     Liens in favor of the Administrative Agent on behalf of the Lenders;

 

(b)     Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

(c)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

 

(d)     Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Credit Party or any Subsidiary in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(e)     Liens arising in connection with attachments or judgments (including
judgment or appeal bonds), provided that the judgments secured shall, within
sixty (60) days after the entry thereof, be discharged within thirty (30) days
or the execution thereof be stayed pending appeal and be discharged within
thirty (30) days after the expiration of any such stay;

 

24

--------------------------------------------------------------------------------

 

 

(f)     easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

 

(g)     Liens on Property securing purchase money Indebtedness (including
Capital Leases) to the extent permitted under Section 8.1(c), provided that any
such Lien attaches to such Property concurrently with or within ninety (90) days
after the acquisition thereof;

 

(h)     normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(i)     Liens existing as of the Effective Date and set forth on Schedule 1.1D;

 

(j)     Liens arising under leases permitted hereunder (other than Capital
Leases);

 

(k)     Liens in favor of the Issuing Lender or the Swingline Lender, as
applicable, on Cash Collateral securing the Obligations of a Defaulting Lender
to fund risk participations in LOC Obligations and Swingline Loans; and

 

(l)     Liens on the Collateral securing Permitted Pari Passu Indebtedness,
Permitted Junior Priority Refinancing Indebtedness and/or Incremental Equivalent
Indebtedness that is secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations (in each case, subject to the terms of the
applicable intercreditor agreement with the Administrative Agent).

 

“Permitted Motorsports Transactions” means a transaction or transactions by
Holdings or any Subsidiary related to the motorsports industry including,
without limitation, the acquisition of additional motor speedways, the
acquisition of entities involved in motorsports, the formation of new entities
(including joint ventures) to conduct business related to motorsports, and the
making, promotion, distribution or selling of motorsports merchandise.

 

“Permitted Pari Passu Indebtedness” means (a) Permitted First Priority
Refinancing Indebtedness and (b) Incremental Equivalent Indebtedness that is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations.

 

25

--------------------------------------------------------------------------------

 

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued or incurred
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance” and to
constitute a “Refinancing”), the Indebtedness being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided
that (a) the principal amount of such Indebtedness is not increased at the time
of such Refinancing, but the principal amount of any such Refinancing may
include (i) the principal amount of unfunded commitments relating thereto, (ii)
a reasonable premium or other reasonable amount paid (it being agreed that the
premium paid in connection with the tender or redemption of the 2015 Senior
Notes in connection with a Refinancing thereof shall be reasonable so long as
such amount does not exceed the amount that would be required to be paid under
the 2015 Indenture in effect as of the date hereof for the redemption of the
2015 Senior Notes), and (iii) the costs thereof, including reasonable fees and
expenses incurred in connection therewith, (b) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of the Indebtedness subject to such
Refinancing, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the
Credit Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to the Indebtedness subject to such Refinancing
does not exceed the then applicable market interest rate, (c) in connection with
any Refinancing of the 2015 Senior Notes, any Additional Senior Debt, or any
Permitted Subordinated Debt, the Borrowers shall provide written evidence to the
Administrative Agent at least five (5) Business Days prior to such Refinancing
that such Indebtedness will be refinanced pursuant to a provision of the 2015
Indenture other than Section 4.09(c)(i) thereof, with respect to the 2015 Senior
Notes, any provision establishing a similar, specific limitation on the maximum
amount of credit agreement debt in the applicable Additional Senior Debt
Indenture, with respect to any Additional Senior Debt, and any provision
establishing a similar, specific limitation on the maximum amount of credit
agreement debt in the applicable Permitted Subordinated Debt Indenture, with
respect to any Permitted Subordinated Debt and (d) no Default or Event of
Default then exists or would arise in connection with such Refinancing, and the
Credit Parties would be in compliance with the financial covenants set forth in
Section 7.11 after giving effect to such Refinancing on a Pro Forma Basis.

 

“Permitted Speedway Motorsports Conversion” means the conversion of Speedway
Motorsports or any Subsidiary of Speedway Motorsports to a Delaware or North
Carolina limited liability company following the Effective Date and the
consummation of the Merger.

 

“Permitted Subordinated Debt” means any Indebtedness of any Credit Party which
by its terms is expressly subordinated in right of payment to the prior payment
of the obligations of the Credit Parties under the Credit Documents on terms and
conditions and evidenced by documentation satisfactory to the Administrative
Agent; provided, that, (a) such Indebtedness shall not mature, and no scheduled
principal payments, prepayments (other than customary mandatory prepayments for
change of control), repurchases, redemptions or sinking fund or like payments of
any kind shall be required at any time before the 91st day following the Latest
Maturity Date, (b) the financial covenants applicable to such Indebtedness shall
be limited to incurrence-based tests (and shall not include any financial
maintenance covenants), (c) the terms and conditions (taken as a whole)
applicable to such Indebtedness shall not be more restrictive (as determined by
the Administrative Agent) than the terms and conditions of this Credit Agreement
and the other Credit Documents (taken as a whole) (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date); provided,
that, the Borrowers shall have the right to unilaterally provide the Lenders
with additional rights and benefits under this Credit Agreement and the other
Credit Documents and the foregoing standard in this clause (d) shall be
determined after giving effect to such additional rights and benefits, and (d)
the Credit Parties shall have delivered to the Administrative Agent copies,
certified to be true and correct by a Responsible Officer of a Credit Party, of
all documents and other agreements entered into in connection with such
Indebtedness.

 

“Permitted Subordinated Debt Indenture” means any indenture executed by any
Credit Party on or after the Effective Date that governs the terms of any
Permitted Subordinated Debt.

 

“Permitted Transferee” means (a) SFC or any successor thereof (provided at least
fifty-one percent (51%) of the Voting Stock in SFC or such successor is owned by
O. Bruton Smith, Family Members (as hereinafter defined) and/or another
Permitted Transferee), (b) O. Bruton Smith or the spouse or any lineal
descendant of O. Bruton Smith and/or any parent of any such holder
(collectively, the “Family Members”), (c) the trustee of a trust (including a
voting trust) for the benefit of such holder and/or Family Members, (d) a
corporation in respect of which such holder and/or Family Members hold direct or
indirect beneficial ownership of all shares of Capital Stock of such
corporation, (e) a partnership in respect of which such holder and/or Family
Members hold direct or indirect beneficial ownership of all partnership shares
of or interests in such partnership, (f) a limited liability company in respect
of which such holder and/or Family Members hold direct or indirect beneficial
ownership of all memberships in or interests of such company, (g) the estate of
such holder and/or Family Members or (h) any other holder of Capital Stock in
Holdings who or which becomes a holder in accordance with clause (b), (c), (d),
(e), (f) or (g) hereof.

 

26

--------------------------------------------------------------------------------

 

 

“Permitted Unsecured Refinancing Indebtedness” means unsecured Indebtedness
constituting Refinancing Indebtedness that is incurred by the Borrowers in the
form of one or more series of senior unsecured notes or loans.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any of the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” means such term as defined in Section 7.1.

 

“Pledge Agreement” means the second amended and restated pledge agreement dated
as of the Effective Date executed in favor of the Administrative Agent by each
of the Credit Parties, as amended, modified, restated or supplemented from time
to time.

 

“Prior Period” means such term as defined in Section 7.11(c).

 

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with any test or covenant hereunder
required to be made on a “Pro Forma Basis”, that such transaction shall be
deemed to have occurred as of the first day of the period of four (4)
consecutive fiscal quarters most recently ended with respect to which the
Administrative Agent has received the Required Financial Information. Further,
for purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Asset Disposition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Asset Disposition shall be excluded to the extent relating to
any period prior to the date thereof, and (ii) Indebtedness paid or retired in
connection with such Asset Disposition shall be deemed to have been paid and
retired as of the first day of the applicable period; and (b) in the case of any
acquisition, consolidation or merger, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject thereof shall be included to the extent relating to any
period prior to the date thereof, and (ii) Indebtedness incurred in connection
with such acquisition, consolidation or merger shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” means such term as defined in Section 7.1.

 

27

--------------------------------------------------------------------------------

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” means such term as defined in Section 11.25.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means the Administrative Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder.

 

“Refinance” and “Refinancing” have the meaning assigned to those terms in the
definition of Permitted Refinancing Indebtedness.

 

“Refinanced Debt” means such term as defined in the definition of “Refinancing
Indebtedness”.

 

“Refinancing Amendment” means an amendment to this Credit Agreement entered into
in connection with the incurrence of any Refinancing Indebtedness pursuant to
Section 2.9 and executed by each of (a) the Borrowers, (b) the Administrative
Agent, and (c) each Refinancing Lender.

 

“Refinancing Indebtedness” means any (a) Refinancing Term Loan issued under a
Refinancing Term Facility, (b) Permitted First Priority Refinancing
Indebtedness, (c) Permitted Junior Priority Refinancing Indebtedness, or (d)
Permitted Unsecured Refinancing Indebtedness, in each case, issued, incurred or
otherwise obtained in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or part, any existing Term Loan (such existing
Indebtedness, the “Refinanced Debt”); provided, that, (i) with respect to any
Permitted First Priority Refinancing Indebtedness or any Permitted Junior
Priority Refinancing Indebtedness, such Permitted First Priority Refinancing
Indebtedness or such Permitted Junior Priority Refinancing Indebtedness (A)
shall be subject to an intercreditor agreement on terms and conditions
reasonably satisfactory to the Administrative Agent, and (B) shall not be
secured by any assets not constituting Collateral; (ii) the final maturity date
of any such Refinancing Indebtedness shall be no earlier than the maturity date
of the Refinanced Debt; (iii) the Weighted Average Life to Maturity of any such
Refinancing Indebtedness shall be no shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Debt (without giving effect to any
prepayments thereto); (iv) any such Refinancing Indebtedness shall not have
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
for customary asset sale, insurance, condemnation proceedings events or change
of control provisions that provide for the prior repayment in full of such
Refinancing Indebtedness) that would result in any redemption, repurchase,
prepayment or sinking fund obligations with respect to such Refinancing
Indebtedness prior to the maturity date with respect to the Refinanced Debt; (v)
the aggregate principal amount (calculated on the face amount thereof) of any
such Refinancing Indebtedness shall not exceed the outstanding amount of the
Refinanced Debt plus any fees, premiums, original issue discount, and accrued
interest associated therewith and costs and expenses incurred in connection
therewith plus any additional amount to the extent the incurrence of such
additional amount of Indebtedness is otherwise permitted at such time under this
Credit Agreement (provided, that, the incurrence of such additional amount of
Indebtedness shall be on terms otherwise permitted hereunder and shall utilize
any applicable basket in Section 8.1 under which such additional amount of
Indebtedness is permitted to be incurred); (vi) simultaneously upon the
borrowing of any such Refinancing Indebtedness, the outstanding principal amount
of the Refinanced Debt shall be automatically and permanently reduced in an
aggregate amount equal to the principal amount of such Refinancing Indebtedness;
(vii) any such Refinancing Indebtedness that is structured as a term loan b (as
reasonably determined by the Administrative Agent) shall be subject to any
applicable “most favored nation” pricing protection provisions established in
connection with any existing Incremental Term Loan or Refinancing Term Loan
structured as a term loan b (as reasonably determined by the Administrative
Agent) for which such protections were required by the Lenders providing such
Incremental Term Loan or Refinancing Term Loan, as applicable; (viii) no
Subsidiary shall be a borrower, guarantor or obligor with respect to any such
Refinancing Indebtedness unless such Subsidiary is a Credit Party or becomes a
Credit Party substantially concurrently with the incurrence of such Refinancing
Indebtedness; (ix) all other terms and conditions applicable to any such
Refinancing Indebtedness (other than pricing, interest rate margins, rate
floors, discounts, fees, premiums, AHYDO catch-up payments and optional
prepayment or redemption terms), taken as a whole, shall not be materially more
favorable to the lender or lenders providing any such Refinancing Indebtedness
than the applicable terms and conditions, taken as a whole, of the Refinanced
Debt (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date); provided, that, the Borrowers shall have the right to
unilaterally provide the Lenders with additional rights and benefits under this
Credit Agreement and the other Credit Documents and the foregoing standard set
forth in clause (ix) shall be determined after giving effect to such additional
rights and benefits; and (x) at least five (5) Business Days prior to the
incurrence of any such Refinancing Indebtedness (or such shorter period of time
as is agreed by the Administrative Agent in its sole discretion), the Borrowers
shall deliver to the Administrative Agent a certificate of a Responsible
Officer, together with a reasonably detailed description of the material terms
and conditions of such Refinancing Indebtedness or drafts of the documentation
relating thereto, certifying that the terms and conditions specified in this
definition applicable to such Refinancing Indebtedness have been satisfied.

 

28

--------------------------------------------------------------------------------

 

 

“Refinancing Lender” means each of the Persons identified as a “Refinancing
Lender” in a Refinancing Amendment, together with their respective successors
and assigns.

 

“Refinancing Term Borrowing” means a borrowing consisting of simultaneous
Refinancing Term Loans of the same Type and Class and, in the case of Eurodollar
Loans, having the same Interest Period made by Refinancing Lenders pursuant to
Section 2.1(c).

 

“Refinancing Term Commitment” means, as to each Refinancing Lender, its
obligation to make a Refinancing Term Loan hereunder pursuant to a Refinancing
Amendment.

 

“Refinancing Term Facility” means Indebtedness of the Borrowers constituting
Refinancing Indebtedness structured as a term loan and incurred under this
Credit Agreement.

 

“Refinancing Term Facility Maturity Date” means, with respect to any Refinancing
Term Facility, the final maturity date specified in the Refinancing Amendment
establishing such Refinancing Term Facility; provided, that, if such date is not
a Business Day, the Refinancing Term Facility Maturity Date for such Refinancing
Term Facility shall be the next preceding Business Day.

 

“Refinancing Term Loan” means an advance made by any Refinancing Lender under
any Refinancing Term Facility.

 

“Register” means such term as defined in Section 11.3(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

 

29

--------------------------------------------------------------------------------

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Credit Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Financial Information” means, with respect to the applicable period,
(a) the financial statements of Holdings required to be delivered pursuant to
Section 7.1 for such period, and (b) the certificate of the chief financial
officer, chief executive officer or president of Holdings required by Section
7.1 to be delivered with the financial statements described in clause (a) above.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the Issuing Lender, as the case may be, in making such
determination.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time; provided that, the amount of any participation in
any Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swingline Lender or the
Issuing Lender, as the case may be, in making such determination.

 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, (b) solely for purposes of the delivery of incumbency certificates and
the Merger Agreement pursuant to Section 5.1, the secretary or any assistant
secretary of a Credit Party and, (c) solely for purposes of notices given
pursuant to Section 2 or Section 3, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Holdings or any of
its Subsidiaries, now or hereafter outstanding, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Holdings or any of its
Subsidiaries, now or hereafter outstanding, or (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of Holdings or any of its Subsidiaries.

 

30

--------------------------------------------------------------------------------

 

 

“Revolving Commitment” means the commitment of each Revolving Lender to make
Revolving Loans in an aggregate principal amount at any time outstanding of up
to such Lender’s Revolving Commitment Percentage multiplied by the Revolving
Committed Amount (as such Revolving Committed Amount may be reduced from time to
time pursuant to Section 3.3).

 

“Revolving Commitment Percentage” means, for any Revolving Lender, the
percentage identified as its Revolving Commitment Percentage as specified in
Schedule 2.1.

 

“Revolving Committed Amount” means, collectively, the aggregate amount of all
the Revolving Commitments as referenced in Section 2.1(a) and individually, the
amount of each Revolving Lender’s Revolving Commitment as specified in Schedule
2.1. The Revolving Committed Amount of all of the Revolving Lenders on the
Effective Date shall be ONE HUNDRED MILLION DOLLARS ($100,000,000).

 

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in LOC Obligations and Swingline Loans at such time.

 

“Revolving Lenders” means Lenders holding a Revolving Commitment hereunder, or,
if the Revolving Commitments have been terminated or have expired, Lenders
having Revolving Obligations outstanding hereunder (taking into account in each
case Participation Interests).

 

“Revolving Loans” means such term as defined in Section 2.1(a).

 

“Revolving Obligations” means the Revolving Loans, the LOC Obligations and the
Swingline Loans.

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Revolving Lenders evidencing the Revolving
Loans in substantially the form attached as Schedule 2.8(a)-1, individually or
collectively, as appropriate as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Scheduled Unavailability Date” means such term as defined in Section 3.8(b).

 

“SEC” means the Securities and Exchange Commission or any agency or
instrumentality of the United States of America succeeding to the powers and
duties thereof.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Section
8.1(e) between any Credit Party or any Subsidiary and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Treasury Management Banks, the
Indemnitees and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 10.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Schedule 9.3.

 

31

--------------------------------------------------------------------------------

 

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between any Credit Party or any Subsidiary and any
Treasury Management Bank.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered into by the Credit Parties
or their Subsidiaries pursuant to which such Person sells, conveys or otherwise
transfers, or grants a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate or any other Person.

 

“SFC” means Sonic Financial Corporation, a North Carolina corporation.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Loan Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 4.7).

 

“Specified Merger Agreement Representations” means the representations and
warranties made by or with respect to SFC, Speedway Motorsports and their
respective Subsidiaries in the Merger Agreement that are material to the
interests of the Lenders, but only to the extent that SFC, Merger Sub or any of
their respective Affiliates have the right (taking into account any applicable
cure provisions) to terminate their respective obligations under the Merger
Agreement or to decline to consummate the Offer (as defined in the Merger
Agreement) as a result of a breach of such representations and warranties in the
Merger Agreement.

 

“Specified Representations” means the representations and warranties made in
Section 6.3(a)(i) and (a)(ii), Section 6.4, Section 6.5(a) and (d), Section
6.13(a) and (b), Section 6.17 (on the Effective Date, after giving effect to the
Transactions), Section 6.20 and Section 6.21(c) and (d) (after giving effect to
the Transactions); it being understood that if any such representations and
warranties are qualified by reference to “Material Adverse Effect”, such
reference shall be deemed to be a reference to Company Material Adverse Effect
(as defined in the Merger Agreement) for purposes of making the Specified
Representations on the Effective Date.

 

32

--------------------------------------------------------------------------------

 

 

“Speedway Funding” means such term as defined in the introductory paragraph
hereof.

 

“Speedway Motorsports” means such term as defined in the introductory paragraph
hereof.

 

“Subsidiary” means, as to any Person, (a) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than fifty percent (50%) equity interest at any time. Unless otherwise
provided, “Subsidiary” shall mean a subsidiary of Holdings. The term
“Subsidiary” shall not include any Excluded Subsidiaries.

 

“Supported QFC” means such term as defined in Section 11.25.

 

“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.1 hereof or (b) if such Lender has entered into
an Assignment and Assumption or has otherwise assumed a Swingline Commitment
after the Effective Date, the amount set forth for such Lender as its Swingline
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.3(c).

 

“Swingline Lender” means Bank of America.

 

“Swingline Loan” means such term as defined in Section 2.5(a).

 

“Swingline Note” means the promissory notes of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans in substantially the form
attached as Schedule 2.8(a)-2, as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Commitments. The Swingline Sublimit is part of, and not in
addition to, the Revolving Commitments.

 

33

--------------------------------------------------------------------------------

 

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Facility” means an Incremental Term Loan structured as a term loan a (as
reasonably determined by the Administrative Agent) or a Refinancing Term Loan
structured as a term loan a (as reasonably determined by the Administrative
Agent).

 

“Term B Facility” means an Incremental Term Loan structured as a term loan b (as
reasonably determined by the Administrative Agent) or a Refinancing Term Loan
structured as a term loan b (as reasonably determined by the Administrative
Agent).

 

“Term Loan” means any of the Term Loan A, any Incremental Term Loan and any
Refinancing Term Loan, as the context may require.

 

“Term Loan A” means such term as defined in Section 2.1(b).

 

“Term Loan A Commitments” means, as to each Lender, its obligation to make a
portion of the Term Loan A to the Borrowers pursuant to Section 2.1(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 under the caption “Term
Loan A Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement. The Term Loan A Commitment of all of the Lenders on the Effective
Date shall be TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

 

“Term Loan A Commitment Percentage” means, for any Lender, the percentage
identified as its Term Loan A Commitment as specified in Schedule 2.1.

 

“Term Loan A Note” or “Term Loan A Notes” means the promissory notes of the
Borrowers in favor of each of the Lenders with a Term Loan A Commitment,
evidencing its portion of the Term Loan A in substantially the form attached as
Schedule 2.8(a)-3, individually or collectively, as appropriate, as such
promissory notes may be amended, restated, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Termination Date” means September 17, 2024; provided, however, that if such
date is not a Business Day, the Termination Date shall be the preceding Business
Day.

 

“Threshold Requirement” means such term as defined in Section 7.12(b).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

 

34

--------------------------------------------------------------------------------

 

 

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.

 

“Trade Date” means as such term is defined in Section 11.3(g).

 

“Transactions” means, collectively, (a) the consummation of the Merger and (b)
the incurrence of Indebtedness hereunder to finance the Merger and pay fees and
expenses related thereto.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement that, (a) at the time it enters into a Treasury
Management Agreement with a Credit Party or any Subsidiary thereof, is a Lender
or an Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Treasury Management Agreement with a Credit Party or any
Subsidiary thereof, in each case in its capacity as a party to such Treasury
Management Agreement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, however, that for any of the
foregoing to be included as a “Secured Treasury Management Agreement” on any
date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“U.S. Special Resolution Regimes” means such term as defined in Section 11.25.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unreimbursed Amount” means such term as defined in Section 2.4(d)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

 

35

--------------------------------------------------------------------------------

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Other Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Credit Documents and any organization document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any reference to any law, rule or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any and all references to “Borrower” regardless of whether
preceded by the term “a”, “any”, “each of”, “all”, “and/or”, or any other
similar term shall be deemed to refer, as the context requires, to each and
every (and/or any, one or all) parties constituting a Borrower, individually
and/or in the aggregate.

 

(b)     For purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

(c)     Any reference herein or in any other Credit Document to a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

36

--------------------------------------------------------------------------------

 

 

1.3     Computation of Interest and Fees; Pro Forma Calculations; Accounting
Terms; Retroactive Adjustments of Applicable Percentage.

 

(a)     All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 3.13(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited consolidated balance sheet of Speedway
Motorsports for the fiscal year ended December 31, 2018, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Speedway Motorsports and its Subsidiaries,
including the notes thereto, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried
at one hundred percent (100%) of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded, (ii)
all liability amounts shall be determined excluding any liability relating to
any operating lease, all asset amounts shall be determined excluding any
right-of-use assets relating to any operating lease, all amortization amounts
shall be determined excluding any amortization of a right-of-use asset relating
to any operating lease, and all interest amounts shall be determined excluding
any deemed interest comprising a portion of fixed rent payable under any
operating lease, in each case to the extent that such liability, asset,
amortization or interest pertains to an operating lease under which the
covenantor or a member of its consolidated group is the lessee and would not
have been accounted for as such under GAAP as in effect on December 31, 2015,
and (iii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825
“Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of Holdings or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to (x) any
election by Holdings to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825–10–25 (formerly known as FASB 159) or any similar accounting
standard) or (y) any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016–02,
Leases (Topic 842), to the extent such adoption would require recognition of a
lease liability where such lease (or similar arrangement) would not have
required a lease liability under GAAP as in effect on December 31, 2015.

 

37

--------------------------------------------------------------------------------

 

 

(c)     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided, that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(d)     Notwithstanding anything herein to the contrary, determination of (i)
the applicable pricing level under the definition of “Applicable Percentage” and
(ii) compliance with the financial covenants hereunder shall be made on a Pro
Forma Basis.

 

(e)     If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, the Borrowers or the
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Borrowers as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This clause (e) shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.4(d)(iii),
2.4(i) or 2.7(c) or under Section 9. The Borrowers’ obligations under this
clause (e) shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

 

1.4     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Documents related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.5     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.6     Rates.

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.

 

38

--------------------------------------------------------------------------------

 

 

1.7     Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

Section 2

CREDIT FACILITIES

 

2.1     Credit Facilities.

 

(a)     Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrowers from time to time from the Effective Date until the
Termination Date, or such earlier date as the Revolving Commitments shall have
been terminated as provided herein for the purposes hereinafter set forth
(provided, that, all Revolving Loans made prior to the Effective Time (as
defined in the Merger Agreement) shall be made to Speedway Funding); provided,
however, that (x) the sum of the aggregate principal amount of outstanding
Revolving Loans at any time shall not exceed the Revolving Committed Amount and
(y) the sum of the aggregate principal amount of outstanding Revolving Loans on
the Effective Date shall not exceed $20,000,000 (which outstanding amount shall
result only from borrowings of Revolving Loans the proceeds of which are used to
finance the Offer (as defined in the Merger Agreement) and for fees and expenses
related to the Merger); provided, further, (i) with regard to each Revolving
Lender individually, such Lender’s share of outstanding Revolving Obligations
shall not exceed such Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount and (ii) with regard to the Revolving Lenders collectively, the
aggregate principal amount of outstanding Revolving Obligations shall not exceed
ONE HUNDRED MILLION DOLLARS ($100,000,000) (as such aggregate maximum amount may
from time to time be increased pursuant to Section 2.6 or reduced as provided in
Section 3.3). Revolving Loans may consist of Base Rate Loans or Eurodollar
Loans, or a combination thereof, as the Borrowers may request and may be repaid
and reborrowed in accordance with the provisions hereof; provided, however, that
no more than six Eurodollar Loans shall be outstanding hereunder at any time
with respect to Revolving Loans. For purposes hereof, Eurodollar Loans with
different Interest Periods shall be considered as separate Eurodollar Loans,
even if they begin on the same date and have the same duration, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period.

 

(b)     Term Loan A. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan A”)
to Speedway Funding in Dollars in one advance on the Effective Date in an amount
not to exceed such Lender’s Term Loan A Commitment. Amounts repaid on the Term
Loan A may not be reborrowed. The Term Loan A may consist of Base Rate Loans or
Eurodollar Loans, or a combination thereof, as further provided herein.

 

39

--------------------------------------------------------------------------------

 

 

(c)     Refinancing Term Loans. Subject to Section 2.9, on the effective date of
any Refinancing Amendment for any Refinancing Term Facility, each Refinancing
Lender party to such Refinancing Amendment severally agrees to make a
Refinancing Term Loan in a single advance in the amount of its respective
Refinancing Term Commitment with respect to such Refinancing Term Facility as
set forth in the applicable Refinancing Amendment; provided, that, after giving
effect to such advances, the Outstanding Amount of such Refinancing Term Loans
shall not exceed the aggregate amount of the Refinancing Term Commitments set
forth in the applicable Refinancing Amendment of the applicable Refinancing
Lenders. Each Refinancing Term Borrowing shall consist of Refinancing Term Loans
made simultaneously by the Refinancing Lenders in accordance with their
respective Commitment Percentage of the applicable Refinancing Term Facility.
Refinancing Term Borrowings prepaid or repaid may not be reborrowed. Refinancing
Term Loans may be Base Rate Loans or Eurodollar Loans, as further provided
herein.

 

2.2     Borrowings.

 

(a)     Notice of Borrowing. The Borrowers shall request a Loan borrowing by
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone or (y) delivery of a Notice of Borrowing (provided, that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing) to the Administrative Agent not
later than 11:00 a.m. on the Business Day prior to the date of the requested
borrowing in the case of Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of Eurodollar Loans. Each such
request for borrowing shall be irrevocable and shall specify (i) that a
Revolving Loan or Term Loan, if applicable, is requested, (ii) the date of the
requested borrowing (which shall be a Business Day), (iii) the aggregate
principal amount to be borrowed and (iv) whether the borrowing shall be
comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and if
Eurodollar Loans are requested, the Interest Period(s) therefor. If any such
Notice of Borrowing shall fail to specify (A) an applicable Interest Period in
the case of a Eurodollar Loan, then such notice shall be deemed to be a request
for an Interest Period of one (1) month, (B) the Type of Loan requested, then
such notice shall be deemed to be a request for a Base Rate Loan hereunder and
(C) whether the borrowing is a Revolving Loan or a Term Loan, then such notice
shall be deemed to be a request for a Revolving Loan. If the Borrowers fail to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be converted to Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Loans.
The Administrative Agent shall give notice to each Lender before 5:00 p.m. on
the day of receipt of each Notice of Borrowing specifying the contents thereof
and each such Lender’s share of any borrowing to be made pursuant thereto.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Loan.

 

(b)     Minimum Amounts. Each Loan borrowing shall be in a minimum aggregate
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or,
with respect to Revolving Loans, the remaining amount of the Revolving
Commitment, if less).

 

(c)     Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrowers
at the office of the Administrative Agent specified in Schedule 11.1, or at such
other office as the Administrative Agent may designate in writing, by 12:00 noon
on the date specified in the applicable Notice of Borrowing in Dollars and in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrowers by the Administrative Agent by crediting
the account of the Borrowers on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.

 

40

--------------------------------------------------------------------------------

 

 

(d)     Interest Periods. After giving effect to all borrowings of Loans, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans.

 

(e)     Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Credit Agreement, any Lender may exchange, continue or rollover all or
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Credit
Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender.

 

2.3     Repayment of Loans.

 

(a)     Revolving Loans. The Borrowers shall repay to the Lenders on the
Termination Date the aggregate principal amount of all Revolving Loans
outstanding on such date.

 

(b)     Swingline Loans. The Borrowers shall repay each Swingline Loan in
accordance with Section 2.5(b)(iii).

 

(c)     Term Loan A.  Commencing with the Fiscal Quarter ending December 31,
2019, the Borrowers shall repay the outstanding principal amount of the Term
Loan A on the last Business Day of each Fiscal Quarter in an amount equal to one
and one-quarter percent (1.25%) of the aggregate initial principal amount of the
Term Loan A, as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 3.2. The outstanding principal amount of
the Term Loan A (together with any unpaid accrued interest thereon) shall be due
and payable in full on the Termination Date, unless accelerated sooner pursuant
to Section 9.2.

 

(d)     Incremental Term Loans. The Borrowers shall repay the outstanding
principal amount of each Incremental Term Loan in the installments on the dates
and in the amounts set forth in the definitive documentation therefor (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 3.2), unless accelerated sooner pursuant to Section 9.2.

 

(e)     Refinancing Term Loans. The Borrowers shall repay the outstanding
principal amount of all Refinancing Term Loans in the installments, on the dates
and in the amounts set forth in the applicable Refinancing Amendment for such
Refinancing Term Loans (as such installments may hereafter be adjusted as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 3.2), unless accelerated sooner pursuant to
Section 9.2; provided, that, the final principal repayment installment of all
Refinancing Term Loans made hereunder pursuant to any Refinancing Amendment
shall be repaid on the Refinancing Term Facility Maturity Date set forth in such
Refinancing Amendment and in any event shall be in an amount equal to the
aggregate principal amount of all Refinancing Term Loans made pursuant to such
Refinancing Amendment on such date.

 

41

--------------------------------------------------------------------------------

 

 

2.4     Letter of Credit Subfacility.

 

(a)     Letters of Credit. Subject to the terms and conditions set forth herein,
(i) the Issuing Lender agrees, in reliance upon the agreements of the Lenders
set forth in this Section 2.4, (A) from time to time on any Business Day during
the period from the Effective Date until the Termination Date, to issue Letters
of Credit in Dollars for the account of either Borrower or any Subsidiary of
either Borrower, and to amend or extend Letters of Credit previously issued by
it, in accordance with clause (b) below, and (B) to honor drawings under the
Letters of Credit; and (ii) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of either Borrower or any Subsidiary
of either Borrower and any drawings thereunder; provided that after giving
effect to any LOC Credit Extension with respect to any Letter of Credit, (w) the
aggregate amount of outstanding Letters of Credit issued by the Issuing Lender
shall not exceed its LOC Commitment, (x) the aggregate Outstanding Amount of all
Revolving Obligations shall not exceed the aggregate amount of all Revolving
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Revolving Commitment Percentage of the Outstanding
Amount of all LOC Obligations, plus such Lender’s Revolving Commitment
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the LOC
Obligations shall not exceed the LOC Sublimit. Each request by a Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the LOC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
each Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly each Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.

 

(b)     Obligation to Issue or Amend.

 

(i)     The Issuing Lender shall not issue any Letter of Credit if:

 

(A)     subject to Section 2.4(c)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

 

(B)     such Letter of Credit shall have a stated expiration date later than the
earlier of (1) the date twelve (12) months after the date of the issuance of
such Letter of Credit (or, in the case of any extension of the expiration date
thereof, whether automatic or by amendment, twelve (12) months after the
then-current expiration date of such Letter of Credit) and (2) the date that is
five (5) Business Days prior to the Termination Date.

 

(ii)     The Issuing Lender shall not be under any obligation to issue any
Letter of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing or amending the Letter of Credit, or any Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance or
amendment of letters of credit generally or the Letter of Credit in particular
or shall impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Lender in good faith
deems material to it;

 

42

--------------------------------------------------------------------------------

 

 

(B)     the issuance of the Letter of Credit would violate one or more policies
of the Issuing Lender applicable to letters of credit generally;

 

(C)     except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000;

 

(D)     the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)     any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 3.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LOC Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(F)     the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

 

(iii)     The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(iv)     The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(v)     The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Issuing Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and LOC Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Lender.

 

43

--------------------------------------------------------------------------------

 

 

(c)     Procedures for Issuance and Amendment; Auto-Renewal.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the Issuing Lender (with a copy to
the Administrative Agent) in the form of a Letter of Credit application,
appropriately completed and signed by such Borrower. Such Letter of Credit
application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Issuing
Lender, by personal delivery or by any other means acceptable to the Issuing
Lender. Such Letter of Credit application must be received by the Issuing Lender
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Issuing Lender and the Administrative
Agent may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
application shall specify in form and detail satisfactory to the Issuing Lender:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof (which
shall comply with Section 2.4(b)(i)(B)); (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) such other
matters as the Issuing Lender may require; and (H) the purpose and nature of the
requested Letter of Credit. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit application shall specify in
form and detail satisfactory to the Issuing Lender (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Issuing Lender may require.

 

(ii)     Promptly after receipt of any Letter of Credit application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application from a Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Lender of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Lender shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Issuing Lender’s usual and customary business practices. Immediately
upon the issuance of each Letter of Credit, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Revolving Commitment Percentage of such
Letter of Credit.

 

(iii)     If the Borrowers so request in any applicable Letter of Credit
application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Lender to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Renewal Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrowers shall not be required to make a
specific request to the Issuing Lender for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Lender to permit the
renewal of such Letter of Credit at any time to an expiry date permitted by
Section 2.4(b)(i)(B); provided, however, that the Issuing Lender shall not
permit any such renewal if (A) the Issuing Lender has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Renewal Notice Date (1) from the Administrative Agent that
Revolving Lenders holding more than fifty percent (50%) of the Revolving
Commitments have elected not to permit such renewal or (2) from the
Administrative Agent, any Revolving Lender or Credit Party that one or more of
the applicable conditions specified in Section 5.2 is not then satisfied.

 

44

--------------------------------------------------------------------------------

 

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Lender will also deliver to the Borrowers and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(d)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon any drawing under any Letter of Credit, the Issuing Lender shall
notify the applicable Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the date of any payment by the Issuing Lender under a Letter
of Credit (each such date, an “Honor Date”), the Borrowers shall reimburse the
Issuing Lender through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrowers fail to so reimburse the Issuing Lender by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrowers shall be deemed to have requested a
borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(b) for the principal amount of Base Rate Loans, the
amount of the unutilized portion of the aggregate Revolving Commitments or the
conditions set forth in Section 5.2. Any notice given by the Issuing Lender or
the Administrative Agent pursuant to this Section 2.4 may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)     Each Revolving Lender (including the Revolving Lender acting as Issuing
Lender) shall upon any notice pursuant to Section 2.4(d)(i) make funds available
and the Administrative Agent may apply Cash Collateral for this purpose to the
Administrative Agent for the account of the Issuing Lender at the Administrative
Agent’s Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.4(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a borrowing of Base Rate Loans for any reason, the Borrowers shall be deemed
to have incurred from the Issuing Lender an LOC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LOC Borrowing the Borrowers
promise to pay (together with interest) and shall bear interest at the Default
Rate. In such event, each Revolving Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.4(d)(ii) shall be
deemed payment in respect of its participation in such LOC Borrowing and shall
constitute an LOC Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.4.

 

45

--------------------------------------------------------------------------------

 

 

(iv)     Until each Revolving Lender funds its Revolving Loan or LOC Advance
pursuant to this Section 2.4 to reimburse the Issuing Lender for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of the
Issuing Lender.

 

(v)     Each Revolving Lender’s obligation to make Revolving Loans or LOC
Advances to reimburse the Issuing Lender for amounts drawn under Letters of
Credit, as contemplated by this Section 2.4, shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the Issuing Lender, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 5.2, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an LOC Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the Issuing Lender for the amount
of any payment made by the Issuing Lender under any Letter of Credit, together
with interest as provided herein.

 

(vi)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Issuing Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.4 by the time
specified herein, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Issuing Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(e)     Repayment of Participations.

 

(i)     At any time after the Issuing Lender has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s LOC Advance
in respect of such payment in accordance with Section 2.4(d), if the
Administrative Agent receives for the account of the Issuing Lender any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrowers or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s LOC Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

46

--------------------------------------------------------------------------------

 

 

(ii)     If any payment received by the Administrative Agent for the account of
the Issuing Lender pursuant to Section 2.4(d)(i) is required to be returned
under any of the circumstances described in Section 3.14 (including pursuant to
any settlement entered into by the Issuing Lender in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of the
Issuing Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(f)     Obligations Absolute. The obligation of the Borrowers to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)     waiver by the Issuing Lender of any requirement that exists for the
Issuing Lender’s protection and not the protection of the Borrowers or any
waiver by the Issuing Lender which does not in fact materially prejudice the
Borrowers;  

 

(ii)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;  

 

(iii)     any payment made by the Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(iv)     any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;

 

(v)     the existence of any claim, counterclaim, set-off, defense or other
right that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(vi)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(vii)     any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or other applicable insolvency or
debtor relief law; or

 

47

--------------------------------------------------------------------------------

 

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the Issuing Lender. The Borrowers shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.

 

(g)     Role of Issuing Lender. Each Revolving Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, any Agent Parties nor any of the respective correspondents,
participants or assignees of the Issuing Lender shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, or Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Revolving
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit application. The Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuing Lender, any Agent Parties,
nor any of the respective correspondents, participants or assignees of the
Issuing Lender, shall be liable or responsible for any of the matters described
in clauses (i) through (viii) of Section 2.4(f); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the Issuing Lender, and the Issuing Lender may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers that the Borrowers
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
or the Issuing Lender’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. The Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(h)     Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the applicable Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the applicable Borrower for, and the Issuing Lender’s rights and remedies
against the applicable Borrower shall not be impaired by, any action or inaction
of the Issuing Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Credit Agreement, including the Law or any order of a jurisdiction where the
Issuing Lender or the beneficiary is located, the practice stated in the ISP or
the UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

48

--------------------------------------------------------------------------------

 

 

(i)     Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as
set forth in Section 3.4(b).

 

(j)     Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any LOC Document, the terms hereof
shall control.

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. Each of the Borrowers hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that each of the Borrower’s businesses derive substantial
benefits from the businesses of such Subsidiaries.

 

2.5     Swingline Loan Subfacility.

 

(a)     Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender may, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.5 and in its sole discretion, make
certain revolving credit loans to the Borrowers (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) at any time and from time to time, during
the period from the Effective Date until the Termination Date for the purposes
hereinafter set forth (provided, that, all Swingline Loans made prior to the
Effective Time (as defined in the Merger Agreement) shall be made to Speedway
Funding); provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Sublimit, (ii) the sum of
the aggregate principal amount of Revolving Obligations outstanding at any time
shall not exceed the Revolving Committed Amount and (iii) the aggregate amount
of all Swingline Loans outstanding shall not exceed the Swingline Commitment of
the Swingline Lender. Swingline Loans hereunder shall be made as Base Rate Loans
in accordance with the provisions of this Section 2.5, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)     Swingline Loan Advances.

 

(i)     Notices; Disbursement. Each Swingline Loan shall be made upon the
Borrowers’ irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Notice of Borrowing of a
Swingline Loan; provided that any telephonic notice must be confirmed
immediately by delivery to the Swingline Lender and the Administrative Agent of
a Notice of Borrowing of a Swingline Loan. Each such Notice of Borrowing must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (x) the amount to
be borrowed, which shall be a minimum amount permitted by clause (b)(ii) below,
and (y) the requested date of the borrowing (which shall be a Business Day).
Promptly after receipt by the Swingline Lender of any Notice of Borrowing of a
Swingline Loan, the Swingline Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Notice of Borrowing and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed borrowing of Swingline Loans
(1) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.5(a), or (2) that one or more of the applicable conditions specified in
Section 5 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender may, make the amount of its Swingline Loan
available to the Borrowers at its office by crediting the account of the
Borrowers on the books of the Swingline Lender in immediately available funds.

 

49

--------------------------------------------------------------------------------

 

 

(ii)     Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $500,000 and in integral multiples of $100,000 in excess
thereof.

 

(iii)     Repayment of Swingline Loans. The Borrowers shall repay each Swingline
Loan on the earlier to occur of (A) the date fifteen (15) Business Days after
such Swingline Loan is made or (B) the Termination Date. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrowers,
demand repayment of their Swingline Loans by way of a Revolving Loan advance, in
which case the Borrowers shall be deemed to have requested a Revolving Loan
advance comprised solely of Base Rate Loans in the amount of such Swingline
Loans; provided, however, that any such demand shall be deemed to have been
given one (1) Business Day prior to the Termination Date and on the date of the
occurrence of any Event of Default described in Section 9.1 and upon
acceleration of the Indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 9.2. Each Revolving Lender, if so
directed by the Administrative Agent in writing, hereby irrevocably agrees to
make its pro rata share of each such Revolving Loan in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (I) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 5.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (V) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (VI) any termination of the Revolving
Commitments relating thereto immediately prior to or contemporaneously with or
after such borrowing. In the event that any Revolving Loan cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Code with
respect to either of the Borrowers or any other Credit Party), then each
Revolving Lender hereby agrees that it shall upon written notice of the
unavailability of a Revolving Loan and request for participation purchase (as of
the date such borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrowers on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interests in the
outstanding Swingline Loans as shall be necessary to cause each such Lender to
share in such Swingline Loans ratably based upon its Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 3.3), provided that all interest payable on the
Swingline Loans shall be for the account of the Swingline Lender until the date
as of which the respective Participation Interests are purchased.

 

50

--------------------------------------------------------------------------------

 

 

(c)     Interest on Swingline Loans. Subject to the provisions of Section
2.7(c), each Swingline Loan shall bear interest at per annum rate equal to the
Base Rate plus the Applicable Percentage. Interest on Swingline Loans shall be
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein). The Swingline Lender shall be responsible for
invoicing the Borrowers for interest on the Swingline Loans. Until each
Revolving Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.5 to refinance such Lender’s Revolving Commitment Percentage of any
Swingline Loan, interest in respect of such Revolving Commitment Percentage
shall be solely for the account of the Swingline Lender.

 

(d)     Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

2.6     Incremental Loan Facilities.

 

Subject to the terms and conditions set forth herein, the Borrowers may at any
time after the Effective Date, upon notice to the Administrative Agent,
establish one or more incremental term loans (each such term loan, an
“Incremental Term Loan”); provided that:

 

(a)     the aggregate principal amount of all Incremental Term Loans established
pursuant to this Section 2.6 plus the aggregate principal amount of all
Incremental Equivalent Indebtedness incurred under Section 8.1(k) shall not
exceed the sum of (i) Two Hundred Million Dollars ($200,000,000) plus (ii) the
amount of any voluntary prepayment of any Term Loan or, to the extent
accompanied by a permanent reduction of the Revolving Commitments in connection
therewith, any Revolving Loans, in each case, to the extent not financed with
the proceeds of long-term non-revolving Indebtedness and limited, in the case of
any repurchase or prepayment below par, to the actual cash expenditures in
respect thereof;

 

(b)     no Default or Event of Default shall exist and be continuing;

 

(c)     any such increase shall be in a minimum aggregate principal amount of
$20,000,000 and integral multiples of $10,000,000 in excess thereof (or the
remaining amount, if less);

 

(d)     with respect to any Incremental Term Loan established pursuant to this
Section 2.6 structured as a term loan a (as reasonably determined by the
Administrative Agent), (i) the interest rate, interest rate margins, fees,
discount, prepayment premiums, amortization and final maturity date for such
Incremental Term Loan shall be as agreed by the Credit Parties and the Lenders
providing such Incremental Term Loan; provided that (A) the maturity date of
such Incremental Term Loan shall be coterminous with or later than the latest of
the Termination Date and the maturity date of each other then existing Term A
Facility and (B) the Weighted Average Life to Maturity of such Incremental Term
Loan shall not be shorter than the Weighted Average Life to Maturity of the Term
Loan A or any other then existing Term A Facility, (ii) the proceeds of such
Incremental Term Loan shall be used for the purposes described in the definitive
documentation for such Incremental Term Loan and (iii) the other terms of such
Incremental Term Loan, if not consistent with the terms applicable to the Term
Loan A, shall be reasonably acceptable to the Administrative Agent;

 

51

--------------------------------------------------------------------------------

 

 

(e)     with respect to any Incremental Term Loan established pursuant to this
Section 2.6 as a term loan b (as reasonably determined by the Administrative
Agent), (i) the interest rate, interest rate margins, fees, discount, prepayment
premiums, amortization and final maturity date for such Incremental Term Loan
shall be as agreed by the Credit Parties and the Lenders providing such
Incremental Term Loan; provided that (A) the maturity date of such Incremental
Term Loan shall be coterminous with or later than the latest of the maturity
date of each other then existing Term Loan and (B) the Weighted Average Life to
Maturity of such Incremental Term Loan shall not be shorter than the Weighted
Average Life to Maturity of any other then existing Term Loan, (ii) the proceeds
of such Incremental Term Loan shall be used for the purposes described in the
definitive documentation for such Incremental Term Loan and (iii) the other
terms of such Incremental Term Loan, if not consistent with the terms applicable
to the other then outstanding Term B Facilities, shall be reasonably acceptable
to the Administrative Agent;

 

(f)     if such Incremental Term Loan is (i) a term loan a (as reasonably
determined by the Administrative Agent), such Incremental Term Loan shall share
ratably in any prepayments of the Term Loan A and all other then outstanding
Term A Facilities pursuant to Section 3.2 (or otherwise provide for more
favorable prepayment treatment for the Term Loan A and all other then
outstanding Term A Facilities) and shall have ratable voting rights as the Term
Loan A and all other then outstanding Term A Facilities (or otherwise provide
for more favorable voting rights for the Term Loan A and all other then
outstanding Term A Facilities) and (ii) a term loan b (as reasonably determined
by the Administrative Agent), such Incremental Term Loan shall share ratably in
any prepayments of the then outstanding Term Loans (including any other then
outstanding Term B Facilities) pursuant to Section 3.2 (or otherwise provide for
more favorable prepayment treatment for the then outstanding Term Loans) and
shall have ratable voting rights as the other then outstanding Term Loans
(including any other then outstanding Term B Facilities) (or otherwise provide
for more favorable voting rights for the then outstanding Term Loans); provided,
that, an excess cash flow mandatory prepayment may be added to this Credit
Agreement if required by the lenders providing any Term B Facility (and the
prepayments thereunder may thereafter be shared ratably by any other Term B
Facilities to the extent required by the lenders providing such facilities);

 

(g)     any Incremental Term Loan established hereunder shall constitute an
Obligation and be secured by Collateral and may share ratably in prepayments
required under Section 3.2 to the extent required by Lenders providing such
Incremental Term Loan;

 

(h)     the conditions to the making of a Loan set forth in Section 5.2 shall be
satisfied;

 

(i)     an Incremental Term Loan may take the form of a delayed draw term loan,
subject to delayed draw conditions to be mutually agreed by the Borrowers and
the Lenders providing such Incremental Term Loan;

 

(j)     concurrently with the establishment of any Incremental Term Loan, the
Administrative Agent shall have received a certificate of a Responsible Officer
of each Borrower certifying that (i) such Incremental Term Loan has been
incurred in compliance with this Credit Agreement and (ii) after giving effect
to the establishment of such Incremental Term Loan on a Pro Forma Basis (and if
such Incremental Term Loan is a delayed draw term loan, assuming that the
commitments under such Incremental Term Loan are fully drawn), the Borrowers
shall be in compliance with (A) all Material Indebtedness and its related
documentation and (B) the financial covenants set forth in Section 7.11;

 

52

--------------------------------------------------------------------------------

 

 

(k)     the Borrowers shall pay any applicable upfront and/or arrangement fees;
and

 

(l)     the Borrowers shall obtain commitments for the amount of the Incremental
Term Loan pursuant to this Section 2.6 from existing Lenders (provided that no
existing Lender shall have any obligation to provide any portion of any such
Incremental Term Loan) or other commercial banks, financial institutions or
institutional investors that would constitute an Eligible Assignee that are
reasonably acceptable to the Administrative Agent (and with respect to any
increase in the Revolving Commitments, the Issuing Lender and the Swingline
Lender), provided that such other commercial banks and financial institutions
join in this Credit Agreement as Lenders through joinder agreements or other
arrangements reasonably acceptable to the Administrative Agent. In connection
with the establishment of Incremental Term Loans pursuant to this Section 2.6,
the Borrowers will provide supporting corporate resolutions, legal opinions,
promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders providing such Incremental Term Loans in
connection therewith.

 

Notwithstanding anything to the contrary in this Credit Agreement, this Credit
Agreement and the other Credit Documents may be amended with the written consent
of the Credit Parties and the Administrative Agent for the purpose of including
and establishing an Incremental Term Loan permitted hereunder.

 

In connection with the establishment of any Incremental Term Loan, (A) none of
the Joint Lead Arrangers shall have any obligation to arrange for or assist in
arranging for any Incremental Term Loan without its prior written approval and
shall be subject to such conditions, including fee arrangements, as may be
provided in connection therewith, (B) none of the Lenders, including Bank of
America, shall have any obligation to provide commitments or loans for any
Incremental Term Loan without its prior written approval, (C) Schedule 2.1 will
be revised to reflect the Lenders, Loans, Commitments, committed amounts and
Commitment Percentages after giving effect to the establishment of any
Incremental Term Loan and (D) the Administrative Agent shall reasonably
determine whether a term loan constitutes a pro rata term loan (also known as a
term loan a) or a term loan b (also known as an institutional term loan).

 

2.7     Interest.

 

(a)     Subject to the provisions of Section 2.7(c), (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Percentage; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage.

 

(b)     Subject to the provisions of Section 2.7(c), (i) each Eurodollar Loan or
Base Rate Loan comprising all or a part of an Incremental Term Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum as set forth in the documentation executed in connection with
the applicable Incremental Term Loan and (ii) each Eurodollar Loan or Base Rate
Loan comprising all or a part of a Refinancing Term Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum as set forth in the applicable Refinancing Amendment.

 

(c)      (i)   If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

53

--------------------------------------------------------------------------------

 

 

(ii)     If any amount (other than principal of any Loan) payable by the
Borrowers under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(d)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(e)     To the extent that any calculation of interest or any fee required to be
paid under this Credit Agreement shall be based on (or result in) a calculation
that is less than zero, such calculation shall be deemed zero for purposes of
this Credit Agreement.

 

2.8     Evidence of Debt.

 

(a)     The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)     In addition to the accounts and records referred to in Section 2.8(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

54

--------------------------------------------------------------------------------

 

 

2.9     Refinancing Indebtedness.

 

(a)     On one or more occasions after the Effective Date, the Borrowers may
obtain, from any Refinancing Lender, any Refinancing Indebtedness.

 

(b)     The effectiveness of any Refinancing Amendment pursuant to which any
Refinancing Indebtedness is issued shall be subject to (i) the absence of any
Event of Default, (ii) after giving effect to the establishment of such
Refinancing Indebtedness on a Pro Forma Basis (and assuming that any Refinancing
Term Commitments are fully drawn), the Borrowers shall be in compliance with the
financial covenants set forth in Section 7.11 and (iv) to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(A) customary legal opinions consistent with those delivered on the Effective
Date, customary authorizing resolutions, Organization Documents, evidence of
good standing of the Credit Parties and customary incumbency and other closing
certificates, and (B) reaffirmation agreements and/or such amendments to the
Pledge Agreement as may be reasonably requested by the Administrative Agent in
order to ensure that such Refinancing Indebtedness is provided with the benefit
of the applicable Credit Documents.

 

(c)     In connection with the incurrence of any Refinancing Indebtedness, the
Borrowers shall provide to the Administrative Agent at least five (5) Business
Days’ (or such shorter period of time as may be agreed to by the Administrative
Agent) prior written notice thereof, which notice shall specify the date on
which the Borrowers propose to enter into the Refinancing Amendment.

 

(d)     Each of the parties hereto hereby agrees that this Credit Agreement and
the other Credit Documents may be amended pursuant to a Refinancing Amendment
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of such Refinancing
Indebtedness being established pursuant to such Refinancing Amendment, (ii) make
such other changes to this Credit Agreement and the other Credit Documents
consistent with the provisions and intent of such Refinancing Indebtedness, and
(iii) effect such other amendments to this Credit Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this Section
2.9, and the Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment. This Section 2.9 shall supersede any
provisions in Section 11.6 to the contrary

 

 

Section 3

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1     Extension and Conversion.

 

The Borrowers shall have the option on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as provided in Section
3.7, Eurodollar Loans may be converted into Base Rate Loans only on the last day
of the Interest Period applicable thereto, (b) Eurodollar Loans may be extended,
and Base Rate Loans may be converted into Eurodollar Loans, only if no Default
or Event of Default is in existence on the date of extension or conversion, (c)
Loans extended as, or converted into, Eurodollar Loans shall be subject to the
terms of the definition of “Interest Period” set forth in Section 1.1 and shall
be in such minimum amounts as provided in Section 2, (d) no more than six
separate Eurodollar Loans shall be outstanding hereunder at any time with
respect to the Revolving Loans and no more than six separate Eurodollar Loans
shall be outstanding hereunder at any time with respect to any Term Loan, if
applicable, and (e) any request for extension or conversion of a Eurodollar Loan
which shall fail to specify an Interest Period shall be deemed to be a request
for an Interest Period of one (1) month. Each such extension or conversion shall
be effected by the Borrowers by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 11:00 a.m. on the Business Day of, in the case of the conversion of a
Eurodollar Loan into a Base Rate Loan and on the third Business Day prior to, in
the case of the extension of a Eurodollar Loan as, or conversion of a Base Rate
Loan into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the Types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall constitute a
representation and warranty by the Borrowers of the matters specified in clauses
(b), (c), (d), (e) and (f) of Section 5.2. In the event the Borrowers fail to
request extension or conversion of any Eurodollar Loan in accordance with this
Section 3.1, or any such conversion or extension is not permitted or required by
this Section 3.1, then such Loan shall be automatically converted into a Base
Rate Loan at the end of the Interest Period applicable thereto. The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Loan.

 

55

--------------------------------------------------------------------------------

 

 

3.2     Prepayments.

 

(a)     Voluntary Prepayments. The Borrowers shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty upon
delivery of a Notice of Loan Prepayment; provided, however, that (i) Eurodollar
Loans may only be prepaid on three (3) Business Days’ prior written notice to
the Administrative Agent specifying the applicable Loans to be prepaid, (ii) any
prepayment of Eurodollar Loans will be accompanied by accrued interest thereon
and subject to Section 3.10; and (iii) each such partial prepayment of Loans
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof. Each such Notice of Loan Prepayment shall be
irrevocable and shall specify the date and amount of prepayment and the Loans
that are to be prepaid. The Administrative Agent will give prompt notice to the
Lenders of any prepayment on the Loans and each Lender’s interest therein.
Subject to Section 3.17, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Commitment Percentages. Subject
to the foregoing terms, (A) voluntary prepayments on Revolving Loans shall be
applied to outstanding Revolving Loans as the Borrowers may elect and (B)
voluntary prepayments on any Term Loan shall be applied to the remaining
principal amortization installments in inverse order of maturity; provided,
that, unless the Lenders providing a Class of Incremental Term Loans agree to
less than pro rata treatment for voluntary prepayments, such prepayment shall be
applied to all Classes of Term Loans on a pro rata basis. Within the foregoing
parameters for application, voluntary prepayments shall be applied first to Base
Rate Loans and then to Eurodollar Loans. Voluntary prepayments on the Revolving
Loans may be reborrowed in accordance with the provisions hereof. Such voluntary
prepayments shall not reduce the Revolving Committed Amount. Amounts prepaid on
the Term Loans may not be reborrowed.

 

(b)     Mandatory Prepayments.

 

(i)     Overadvance. If at any time (A) the aggregate principal amount of the
Revolving Obligations exceeds the Revolving Committed Amount, (B) the aggregate
amount of LOC Obligations shall exceed the aggregate LOC Sublimit, or (C) the
aggregate amount of Swingline Loans shall exceed the Swingline Sublimit, the
Borrowers jointly and severally promise to prepay immediately upon demand the
outstanding principal balance on the Revolving Loans or provide Cash Collateral
in the manner and in an aggregate amount necessary to eliminate such excess in
respect of the LOC Obligations. In the case of a mandatory prepayment required
on account of clause (B) in the foregoing sentence, the amount required to be
paid shall serve to temporarily reduce the Revolving Committed Amount (for
purposes of borrowing availability hereunder, but not for purposes of
computation of fees) by the amount of the payment required until such time as
the situation shall no longer exist. Payments hereunder shall be applied first
to the Revolving Loans and Swingline Loans and then to a Cash Collateral account
in respect of the LOC Obligations.

 

56

--------------------------------------------------------------------------------

 

 

(ii)     Asset Dispositions. The Obligations shall be immediately prepaid as
hereafter provided in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received from any Asset Disposition to the extent (A) such Net
Cash Proceeds are not reinvested in the same or similar property or assets
within six (6) months of the date of such Asset Disposition, and (B) the
aggregate amount of such Net Cash Proceeds not reinvested in accordance with the
foregoing clause (A) shall exceed $5,000,000 in any fiscal year.

 

(iii)     Debt Transactions; Refinancing Indebtedness.

 

(A)     The Obligations shall be immediately prepaid as hereafter provided in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Debt Transaction.

 

(B)     The Refinanced Debt shall be immediately prepaid in full upon the
receipt by the Borrowers of the proceeds of any Refinancing Indebtedness.

 

(iv)     Application. All prepayments made pursuant to Sections 3.3(b)(ii) and
(iii) (other than the proceeds of any Refinancing Indebtedness which, for the
avoidance of doubt, shall be applied solely to the Refinanced Debt) shall be
accompanied by accrued interest thereon and subject to Section 3.10 and shall be
applied first, to the Classes of Term Loans on a pro rata basis (unless the
Lenders for a Class of Incremental Term Loans agree to less than pro rata
treatment for mandatory prepayments for such Incremental Term Loans) until each
is paid in full, with application to the principal amortization installments
thereof in inverse order of maturity and, with respect to any Incremental Term
Loans for further application as set forth in the definitive documentation for
such Incremental Term Loans, second, to Swingline Loans, and third, to Revolving
Loans, in each case to Base Rate Loans and then to Eurodollar Loans in direct
order of Interest Period maturities. Prepayments on the Revolving Obligations
under Sections 3.3(b)(ii) and (iii) shall permanently reduce the Revolving
Committed Amount.

 

(c)     Notice. The Borrowers will provide notice to the Administrative Agent of
any prepayment by 11:00 a.m. on the date of prepayment.

 

3.3     Termination and Reduction of Commitments.

 

The Borrowers may from time to time permanently reduce or terminate the
aggregate Revolving Committed Amount in whole or in part (in minimum aggregate
amounts of $10,000,000 (or, if less, the full remaining amount of the Revolving
Committed Amount)) upon five (5) Business Days’ prior written notice from the
Borrowers to the Administrative Agent; provided, however, no such termination or
reduction shall be made which would reduce the Revolving Committed Amount to an
amount less than the aggregate principal amount of Revolving Obligations
outstanding. The Revolving Commitments of the Revolving Lenders shall
automatically terminate on the Termination Date. The Administrative Agent shall
promptly notify each of the Lenders of receipt by the Administrative Agent of
any notice from the Borrowers pursuant to this Section 3.3. Any reduction of
Commitments shall be applied to the applicable Commitment of each Lender
according to its Revolving Commitment Percentage. All fees accrued until the
effect date of any termination of Commitments shall be paid in full on the
effective date of such termination.

 

57

--------------------------------------------------------------------------------

 

 

3.4     Fees.

 

(a)     Commitment Fee. In consideration of the Revolving Commitments hereunder,
the Borrowers agree to pay the Administrative Agent for the ratable benefit of
the Revolving Lenders in accordance with such Lender’s Revolving Commitment
Percentage a commitment fee (the “Commitment Fee”) equal to the Applicable
Percentage per annum on the actual daily unused amount of the Revolving
Committed Amount for the applicable period; provided that (i) no commitment fees
shall accrue on the Revolving Commitment in favor of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender and (ii) any commitment fee accrued
with respect to the Revolving Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender. For the purposes hereof Swingline Loans shall not be
considered usage under the Revolving Commitments. The Commitment Fee shall be
payable (i) quarterly in arrears on the last Business Day of each March, June,
September and December, beginning with the first such date to occur after the
Effective Date and (ii) on the Termination Date. For purposes of clarification,
Swingline Loans shall not be considered outstanding for purposes of determining
the unused portion of the Revolving Committed Amount.

 

(b)     Letter of Credit Fees.

 

(i)     Letter of Credit Issuance Fee. In consideration of the issuance of
Letters of Credit hereunder, the Borrowers jointly and severally promise to pay
to the Administrative Agent for the ratable benefit of the Revolving Lenders in
accordance with such Lender’s Revolving Commitment Percentage a fee (the “Letter
of Credit Fee”) in an amount equal to the Applicable Percentage for the Letter
of Credit Fee times the actual daily maximum amount available to be drawn under
each Letter of Credit computed at a per annum rate for each day from the date of
issuance to the date of expiration; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 2.4 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Revolving
Commitment Percentages allocable to such Letter of Credit pursuant to Section
3.17(a)(iv), with the balance of such fee, if any, payable to the Issuing Lender
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4. The Letter of Credit Fee will be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, beginning with the first such date to occur after the
Effective Date. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 

58

--------------------------------------------------------------------------------

 

 

(ii)     Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above, the Borrowers jointly and severally promise to
pay, to the Issuing Lender for its own account without sharing by the other
Lenders the letter of credit fronting and negotiation fees agreed to by the
Borrowers and the Issuing Lender from time to time and the customary charges
from time to time of the Issuing Lender with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Lender Fees”).

 

(c)     Other Fees.

 

(i)     The Borrowers shall pay to the Administrative Agent, the Joint Lead
Arrangers and the Lenders for their own accounts fees in the amounts and at the
times specified in the Fee Letters. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(ii)     The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

3.5     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;

 

(ii)     subject any Recipient to any Taxes (other than Indemnified Taxes or
Excluded Taxes) with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it; or

 

(iii)     impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan the interest on
which is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Lender, the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

59

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in clause (a) or (b) of this Section 3.5 and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 3.5 shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the Issuing Lender pursuant to the
foregoing provisions of this Section 3.5 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Lender, as the case may be, delivers to the Borrowers a
certificate for reimbursement as provided in Section 3.5(c) (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)     Reserves on Eurodollar Loans. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

60

--------------------------------------------------------------------------------

 

 

3.6     Inability To Determine Interest Rate.

 

(a)     If in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A) 
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

 

(b)     Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.6, the Administrative
Agent in consultation with the Borrowers and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.6, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrowers written notice thereof.

 

3.7     Illegality.

 

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Loan or Letter of Credit, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, from
the date of such notice to the date such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist:

 

(a)     any obligation of such Lender to make or continue Eurodollar Loans in
Dollars or to convert Base Rate Loans to Eurodollar Loans in Dollars shall be
suspended and the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay such Eurodollar Loans or convert all
Eurodollar Loans of such Lender to Base Rate Loans (with the Base Rate
determined other than by reference to the Eurodollar Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans; and

 

61

--------------------------------------------------------------------------------

 

 

(b)     if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, then all Base Rate Loans shall
accrue interest at a Base Rate determined without reference to the Eurodollar
Rate.

 

Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

3.8     LIBOR Successor Rate.

 

Notwithstanding anything to the contrary in this Credit Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowers or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrowers) that the Borrowers or Required Lenders (as applicable)
have determined, that:

 

(a)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(b)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(c)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.8, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Credit Agreement to
replace LIBOR with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment”; and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided, that, for the avoidance of
doubt, in the case of clause (A), the Required Lenders shall not be entitled to
object to any SOFR-Based Rate contained in any such amendment. Such LIBOR
Successor Rate shall be applied in a manner consistent with market practice;
provided, that, to the extent such market practice is not administratively
feasible for the Administrative Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

62

--------------------------------------------------------------------------------

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrowers may revoke any pending request for a borrowing of, conversion to
or continuation of Eurodollar Loans (to the extent of the affected Eurodollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Credit Agreement.

 

3.9     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If any applicable Laws (as determined in the good
faith discretion of an applicable withholding agent) require the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.9) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)     Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of clause (a) above, the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority, or at the option of the
Administrative Agent timely reimburse it for the payment of, in accordance with
applicable Laws.

 

63

--------------------------------------------------------------------------------

 

 

(c)     Tax Indemnifications.

 

(i) Without limiting the provisions of clause (a) or (b) above, each of the
Credit Parties shall, and do hereby, indemnify the Administrative Agent, each
Lender and the Issuing Lender, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.9) withheld
or deducted by the Credit Parties or the Administrative Agent or paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Credit Parties shall also, and do hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the Issuing Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) below. A certificate as to the amount of any such payment or
liability delivered to the Borrowers by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.

 

(ii)     Without limiting the provisions of clause (a) or (b) above, each Lender
and the Issuing Lender shall, and does hereby, indemnify, and shall make payment
in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the Issuing Lender (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to the failure of such Lender or Issuing Lender to comply with the
provisions of Section 11.3(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or Issuing Lender, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Lender by the Administrative Agent or any Credit Party shall
be conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
this Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)     Evidence of Payments. Upon request by any Credit Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Credit Party or the Administrative Agent to a Governmental Authority as provided
in this Section 3.9, such Credit Party shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to such Credit Party, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
such Credit Party or the Administrative Agent, as the case may be.

 

64

--------------------------------------------------------------------------------

 

 

(e)     Status of Lenders; Tax Documentation.

 

(i)      Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrowers and to the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent, as will permit the Borrowers or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Credit Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Credit Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 3.9(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, if either Borrower is
resident for tax purposes in the United States,

 

(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 that will enable the Borrowers or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

 

(B)     each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Borrowers or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)     executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)     executed originals of IRS Form W-8ECI,

 

(III)     executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

65

--------------------------------------------------------------------------------

 

 

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of either
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable);

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers or the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)     if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.

 

(iii)     Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If the Administrative Agent, any Lender or the Issuing
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section 3.9, it shall pay to the Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Credit Party under this Section 3.9 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Credit
Party, upon the request of the Administrative Agent, such Lender or the Issuing
Lender, agrees to repay the amount paid over to the Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This clause (f) shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.

 

66

--------------------------------------------------------------------------------

 

 

(g)     Survival. Each party’s obligations under this Section 3.9 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(h)     Withholding Taxes. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans under this Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

3.10     Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall jointly and severally compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

 

(c)     any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.22;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also jointly and severally pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.10, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

 

67

--------------------------------------------------------------------------------

 

 

3.11     Pro Rata Treatment.

 

Except to the extent otherwise provided herein, each Loan (other than Swingline
Loans), each payment or prepayment of principal of any Loan (other than
Swingline Loans) or reimbursement obligations arising from drawings under
Letters of Credit, each payment of interest on the Loans or reimbursement
obligations arising from drawings under Letters of Credit, each payment of the
Commitment Fee, each payment of the Letter of Credit Fees, each reduction of the
Revolving Committed Amount and each conversion or extension of any Loan (other
than Swingline Loans), shall be allocated pro rata among the applicable Lenders
in accordance with the respective principal amounts of their outstanding Loans
and Participation Interests.

 

3.12     Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in LOC Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in LOC Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section 3.12 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Institution), (y) the application of Cash Collateral provided for
in Section 3.16, or (z) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in LOC Obligations or Swingline Loans to any assignee or
participant, other than an assignment to Holdings, the Borrowers or any of their
Affiliates (as to which the provisions of this Section 3.12 shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

3.13     Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

68

--------------------------------------------------------------------------------

 

 

(b)     (i)       Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any borrowing of Eurodollar Loans (or, in the case of
any borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2 (or, in the case of a borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.2) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any reasonable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

69

--------------------------------------------------------------------------------

 

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 3, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable extension of credit set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 11.5 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.5 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.5.

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

3.14     Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the Bankruptcy Code or any other applicable insolvency or
debtor relief law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

3.15     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.5, or the Borrowers are required to pay any
additional amount to any Lender, the Issuing Lender or any Governmental
Authority for the account of any Lender or the Issuing Lender pursuant to
Section 3.9, or if any Lender gives a notice pursuant to Section 3.5, then such
Lender or the Issuing Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the Issuing
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.5 or 3.9, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.7, as applicable, and
(ii) in each case, would not subject such Lender or the Issuing Lender, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the Issuing Lender, as the case may
be. The Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender or the Issuing Lender in connection with any such designation or
assignment.

 

70

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.5, or if the Borrowers are required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.9 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.15(a), the
Borrowers may replace such Lender in accordance with Section 11.22.

 

3.16     Cash Collateral.

 

(a)     Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an LOC Borrowing, or (ii) if, as of the Termination Date, any LOC Obligation
for any reason remains outstanding, the Borrowers shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all LOC
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the Issuing Lender or the
Swingline Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 3.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Each of the
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.16 or
Section 2.4, 2.5, 3.3, 3.18 or 9.2 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific LOC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

71

--------------------------------------------------------------------------------

 

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.3(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 3.16 may be
otherwise applied in accordance with Section 9.3), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

3.17     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.6.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as Speedway
Motorsports may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Credit Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Credit Agreement, in accordance with Section 3.16; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to either of the Borrowers as a result of any judgment of a court
of competent jurisdiction obtained by either of the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LOC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LOC Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LOC Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in LOC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 3.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

72

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any fee payable under
Section 3.4(a) during or with respect to any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.16.

 

(C)     With respect to any fee payable under Section 3.4(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LOC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to Section
3.17(a)(iv) below, (y) pay to the Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)     Reallocation of Commitment Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders with
Revolving Commitments in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate outstanding
Revolving Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

73

--------------------------------------------------------------------------------

 

 

(b)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 3.17(a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 3.16.

 

(c)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 3.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(d)     New Swingline Loans/Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Lender
shall not be required to issue, extend, increase, reinstate or renew any letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 4

GUARANTY

 

4.1     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Hedge Bank, each Treasury Management
Bank, and each other holder of the Obligations, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the Guarantors will, jointly and severally, promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

74

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Credit Agreement and the other Credit
Documents (a) shall exclude any Excluded Swap Obligations with respect to such
Guarantor and (b) shall not exceed an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws.

 

4.2     Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 hereof are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, or any
other agreement or instrument referred to therein, or any substitution, release
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 4.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(i)     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)     any of the acts mentioned in any of the provisions of any of the Credit
Documents or any other agreement or instrument referred to therein shall be done
or omitted;

 

(iii)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

 

(iv)     any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(v)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

 

4.3     Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, Attorney
Costs) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

75

--------------------------------------------------------------------------------

 

 

4.4     Certain Additional Waivers.

 

Without limiting the generality of the provisions of this Section 4, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive. Each Guarantor further agrees that such Guarantor shall
have no right of recourse to security for the Obligations. Each of the
Guarantors further agrees that it shall have no right of subrogation,
reimbursement or indemnity, nor any right of recourse to security, if any, for
the Obligations so long as any amounts payable to the Administrative Agent or
the Lenders in respect of the Obligations shall remain outstanding or any of the
Commitments shall not have expired or been terminated.

 

4.5     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 hereof (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of said Section 4.1.

 

4.6     Guaranty of Payment; Continuing Guarantee.

 

The guaranty in this Section 4 is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Obligations whenever
arising.

 

4.7     Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Credit Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Credit Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 4 voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Credit Party
intends this Section 4.7 to constitute, and this Section 4.7 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

76

--------------------------------------------------------------------------------

 

 

Section 5

CONDITIONS

 

5.1     Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and to fund
the initial advances hereunder shall be subject to satisfaction of the following
conditions (with all closing deliverables listed below in form and substance
satisfactory to the Administrative Agent and each of the Lenders):

 

(a)     The Administrative Agent shall have received original counterparts of
this Credit Agreement executed by each of the Credit Parties and each Lender.

 

(b)     The Administrative Agent shall have received an appropriate original
Revolving Note and Term Loan A Note for each Lender and a Swingline Note for the
Swingline Lender, executed by each of the Borrowers.

 

(c)     The Administrative Agent shall have received original counterparts of
the Pledge Agreement executed by each of the parties thereto, together with all
stock certificates evidencing the Capital Stock pledged to the Administrative
Agent pursuant to the Pledge Agreement, together with duly executed in blank,
undated stock powers attached thereto (unless, with respect to the pledged
Capital Stock of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of incorporation of such Person).

 

(d)     The Administrative Agent shall have received the following, each of
which shall be originals or copies (followed promptly by originals), in form and
substance satisfactory to the Administrative Agent and its legal counsel:

 

(i)     copies of the Organization Documents of each Credit Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Effective Date;

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and

 

(iii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing (or equivalent) and qualified
to engage in business in its state of organization or formation.

 

(e)     The Administrative Agent shall have received a certificate executed by a
Responsible Officer of Holdings as of the Effective Date certifying that the
conditions set forth in Section 5.1(i), (l) and (m) are satisfied as of the
Effective Date.

 

77

--------------------------------------------------------------------------------

 

 

(f)     The Administrative Agent shall have received favorable opinions of legal
counsel to the Credit Parties, addressed to the Administrative Agent and each
Lender, dated as of the Effective Date, and in form and substance reasonably
satisfactory to the Administrative Agent.

 

(g)     The Administrative Agent shall have received a certificate in the form
of Schedule 5.1(g) executed by a Responsible Officer of Holdings certifying that
Holdings and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are Solvent.

 

(h)     The Administrative Agent and the Lenders shall have received (i) the
audited consolidated financial statements of Speedway Motorsports included in
the Company SEC Documents (as defined in the Merger Agreement) for the fiscal
years ended December 31, 2018 and December 31, 2017, (ii) unaudited consolidated
interim financial statements of Speedway Motorsports included in the Company SEC
Documents (as defined in the Merger Agreement) for the fiscal quarters ended
March 31, 2019 and June 30, 2019 (in each case, without footnote disclosure) (it
being understood and agreed that Speedway Motorsport’s filing of any required
unaudited financial statements on Form 10-Q will satisfy the requirements under
this clause (ii) for the fiscal quarter ended June 30, 2019) and (iii) pro forma
consolidated financial statements as to Speedway Motorsports and its
subsidiaries giving effect to the Transactions for the four (4) fiscal quarter
period ended as of June 30, 2019, which pro forma financial statements need not
be prepared in compliance with Regulation S-X under the Securities Act of 1933,
including all amendments thereto and regulations promulgated thereunder, or
include adjustments for purchase accounting.

 

(i)     No Company Material Adverse Effect (as defined in the Merger Agreement)
shall have occurred since July 23, 2019.

 

(j)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)     (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
material Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
bankruptcy searches;

 

(ii)     completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral; and

 

(iii)     copies of insurance policies or certificates of insurance of the
Credit Parties evidencing liability and casualty insurance meeting the
requirements of the Credit Documents.

 

(k)     The Administrative Agent shall have received a Notice of Borrowing for
the Loans to be made on the Effective Date in accordance with the requirements
hereof and, to the extent any Eurodollar Loans are to be made on the Effective
Date, a Funding Indemnity Letter in connection with such Notices of Borrowing.

 

78

--------------------------------------------------------------------------------

 

 

(l)     The Merger Agreement (including, but not limited to, all schedules and
exhibits thereto) shall be in full force and effect. The Merger shall have been
consummated (or shall be consummated concurrently with the closing of this
Credit Agreement and funding of the initial Loans hereunder on the Effective
Date) in accordance with the terms of the Merger Agreement, without giving
effect to any amendments, consents or waivers thereto that are materially
adverse to the Lenders (it being understood that (i) any reduction in the
purchase price of, or consideration for, the Merger is not materially adverse to
the interests of the Lenders, but the Term Loan A shall be reduced by the amount
of such reduction, (ii) any increase in the purchase price of, or consideration
for, the Merger is not materially adverse to the interests of the Lenders so
long as such increase is not funded by Indebtedness of Holdings, Speedway
Motorsports and their respective Subsidiaries and (iii) any amendment, consent
or waiver to the definition of “Company Material Adverse Effect” in the Merger
Agreement is materially adverse to the interests of the Lenders).

 

(m)     The Specified Merger Agreement Representations shall be true and correct
and the Specified Representations shall be true and correct in all material
respects as of the Effective Date (except (x) in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be and
(y) any Specified Representation that is already qualified by materiality or
“Material Adverse Effect” shall be true and correct in all respects).

 

(n)     All Indebtedness of Borrowers and their Subsidiaries (excluding
Indebtedness permitted to exist pursuant to Section 8.1 and Indebtedness under
the Existing Credit Agreement) shall have been repaid in full, all commitments
to lend thereunder shall have been terminated, all liens securing such
Indebtedness shall have been terminated and released (or shall be so terminated
and released substantially concurrently with the Effective Date), and all
obligations owed to lenders under the Existing Credit Agreement who are not
Lenders hereunder, if any, shall have been paid in full.

 

(o)     So long as requested in writing at least ten (10) Business Days prior to
the Effective Date, the requesting Administrative Agent and the requesting
Lenders shall have received, at least three (3) Business Days prior to the
Effective Date, the documentation and other information so requested in
connection with applicable “know-your-customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act.

 

(p)     So long as requested in writing at least ten (10) Business Days prior to
the Effective Date, any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver, to each such Lender
that so requests, a Beneficial Ownership Certification in relation to such
Borrower.

 

(q)     The Administrative Agent shall have received for its own account and for
the accounts of the Lenders, all accrued fees and expenses of the Administrative
Agent and the Lenders (including the fees and expenses of counsel (including
local counsel) for the Administrative Agent) incurred in connection with the
Transactions and the Credit Documents and all other amounts due and owing
pursuant to the Fee Letters (in the case of expenses, to the extent invoiced at
least one (1) Business Day prior to the Effective Date or such later date to
which the Borrowers may agree) (it being understood that fees, but not legal
fees and expenses, may be deducted from proceeds of the initial Loans made on
the Effective Date).

 

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

79

--------------------------------------------------------------------------------

 

 

5.2     Conditions to all Extensions of Credit.

 

The obligations of each Lender to make, convert or extend any Loan and to issue
or extend, or participate in, a Letter of Credit are subject to satisfaction of
the following conditions precedent:

 

(a)     The Borrowers shall have delivered, an appropriate Notice of Borrowing,
Notice of Extension/Conversion or LOC Documents;

 

(b)     The representations and warranties of each Borrower and each other
Credit Party contained in Section 2, Section 3, Section 6 or any other Credit
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the date of the requested credit extension (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date) and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of the requested credit extension
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date),
and except that for purposes of this Section 5.2(b), the representations and
warranties contained in Sections 6.1 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 7.1(a) and (b), as applicable.

 

(c)     There shall not have been commenced against any Borrower or any
Guarantor an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or any case, proceeding or other
action for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or for the winding up or liquidation of its
affairs, and such involuntary case or other case, proceeding or other action
shall remain undismissed, undischarged or unbonded;

 

(d)     No Default or Event of Default shall exist and be continuing either
prior to or after giving effect thereto;

 

(e)     There shall not have occurred any Material Adverse Effect since the
extension of the last Loan; and

 

(f)     Immediately after giving effect to the making of any such Revolving Loan
(and the application of the proceeds thereof) the sum of Revolving Obligations
outstanding shall not exceed the Revolving Committed Amount, the sum of LOC
Obligations outstanding shall not exceed the LOC Sublimit, and the sum of
Swingline Loans outstanding shall not exceed the Swingline Sublimit.

 

The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrowers of the
correctness of the matters specified in clauses (b), (c), (d), (e) and (f)
above.

 

80

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, (x) the only representations and warranties in
the Credit Documents the accuracy of which will be a condition to the making of
the Loans and issuing of Letters of Credit on the Effective Date are the
Specified Representations and (y) Sections 5.02(c), (d) and (e) shall not apply
to the Loans made and Letters of Credit issued on the Effective Date.

 

Section 6

REPRESENTATIONS AND WARRANTIES

 

Each of the Credit Parties hereby represents to the Administrative Agent and
each Lender that:

 

6.1     Financial Condition.

 

The audited combined balance sheets, statements of income and statements of cash
flows of Speedway Motorsports for the year ended December 31, 2018 have
heretofore been furnished to each Lender. Such financial statements (including
the notes thereto) (a) have been audited by PricewaterhouseCoopers LLP, (b) have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby and (c) present fairly (on the basis disclosed in the
footnotes to such financial statements) the combined financial condition,
results of operations and cash flows of Speedway Motorsports and its combined
Subsidiaries as of such date and for such periods. The unaudited interim balance
sheets of Speedway Motorsports and its consolidated Subsidiaries as at the end
of, and the related unaudited interim statements of income and of cash flows
for, the fiscal quarter ended June 30, 2019 have heretofore been furnished to
each Lender. Such interim financial statements, for each such quarterly period,
(i) have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and (ii) present fairly (on the basis disclosed in
the footnotes to such financial statements) the combined financial condition,
results of operations and cash flows of Speedway Motorsports and its
consolidated Subsidiaries as of such date and for such periods. During the
period from June 30, 2019 to and including the Effective Date, there has been no
sale, transfer or other Asset Disposition by it or any of its Subsidiaries of
any material part of the business or property of Speedway Motorsports and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other person) material in relation to the combined financial
condition of Speedway Motorsports and its consolidated Subsidiaries, taken as a
whole, in each case which is not reflected in the foregoing financial statements
or in the notes thereto or has not otherwise been disclosed in writing to the
Lenders on or prior to the Effective Date.

 

6.2     No Change.

 

Since December 31, 2018, there has been no development or event relating to or
affecting any of the Credit Parties which has had or would be reasonably
expected to have a Material Adverse Effect.

 

6.3     Organization; Existence; Compliance with Law.

 

(a)     Each of the Credit Parties (i) is duly organized, validly existing and
is in good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (iii) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------

 

 

(b)     Holdings and each of its Subsidiaries is in compliance with (i) all
applicable Laws and (ii) all indentures, agreements or other instruments binding
upon it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)     No Credit Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

(d)     Each Credit Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

6.4     Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrowers, to borrow
hereunder, and each of the Borrowers has taken all necessary corporate or other
necessary action to authorize the borrowings on the terms and conditions of this
Credit Agreement, and to authorize the execution, delivery and performance of
the Credit Documents to which each is a party. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Credit Party in connection with the execution, delivery,
performance, validity or enforceability of the Credit Documents to which such
Person is a party, except for (a) consents, authorizations, notices and which
have been duly obtained or made and (b) filings to perfect the Liens created by
the Pledge Agreement. This Credit Agreement has been, and each other Credit
Document to which it is a party will be, duly executed and delivered on behalf
the Credit Parties. This Credit Agreement constitutes, and each other Credit
Document to which it is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
each such Person in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

6.5     No Legal Bar.

 

Except as previously disclosed in writing to the Lenders on or prior to the
Effective Date, the execution, delivery and performance of the Credit Documents
by the Credit Parties, the borrowings hereunder and the use of the proceeds of
the borrowings hereunder (a) will not violate any Law in any material respect,
(b) will not violate any contractual obligation of any Credit Party in any
respect that would reasonably be expected to have a Material Adverse Effect, (c)
will not result in, or require, the creation or imposition of any Lien on any of
the properties or revenues of any of the Credit Parties pursuant to any such Law
or contractual obligation and (d) will not violate or conflict with any
provision of any Organization Document of any Credit Party.

 

82

--------------------------------------------------------------------------------

 

 

6.6     No Material Litigation.

 

No litigation, investigation, prosecution, proceeding, imposition of fines or
penalties or dispute of, by or before any arbitrator or Governmental Authority
is pending or, to the knowledge of the Credit Parties or their Subsidiaries,
threatened by or against any of the Credit Parties or against their respective
properties or revenues which (a) relates to any of the Credit Documents or any
of the transactions contemplated hereby or thereby or (b) would be reasonably
expected to have a Material Adverse Effect. Set forth on Schedule 6.6 is a
summary of all claims (excluding routine claims for benefits under employee
benefit plans and arrangements), litigation, investigations, prosecutions and
proceedings pending or, to the best knowledge of the Credit Parties, threatened
by or against any of the Credit Parties or their Subsidiaries or against any of
their respective properties or revenues, and none of such actions, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

6.7     No Default.

 

None of the Credit Parties or their Subsidiaries is in default under or with
respect to any of their contractual obligations in any respect which would be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by the Credit Documents.

 

6.8     Ownership of Property; Liens.

 

Each of the Credit Parties and their Subsidiaries has good record and marketable
title in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien, except for
Permitted Liens or, with respect to property of a Subsidiary which is not a
Credit Party, such Lien would not reasonably be likely to have a Material
Adverse Effect.

 

6.9     Intellectual Property.

 

Each of the Credit Parties and their Subsidiaries owns, or has the legal right
to use, all United States trademarks, tradenames, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 6.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and the
use of such Intellectual Property by the Credit Parties and their Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that in the aggregate would not be reasonably expected to have a
Material Adverse Effect.

 

6.10     No Burdensome Restrictions.

 

No Law or contractual obligation of any Credit Party or any of their
Subsidiaries would be reasonably expected to have a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------

 

 

6.11     Taxes.

 

Each of the Credit Parties and their Subsidiaries has filed or caused to be
filed all United States federal income tax returns and all other material tax
returns which, to the knowledge of any Credit Party, are required to be filed
and has paid (a) all taxes shown to be due and payable on said returns or (b)
all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any (i) taxes, fees or other charges with respect to which
the failure to pay, in the aggregate, would not have a Material Adverse Effect
or (ii) taxes, fees or other charges the amount or validity of which are
currently being contested and with respect to which reserves in conformity with
GAAP have been provided on the books of such Credit Party or Subsidiary, as the
case may be); and no tax Lien has been filed, and, to the knowledge of any of
the Credit Parties, no claim is being asserted, with respect to any such tax,
fee or other charge.

 

6.12     ERISA.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is properly relying
on the current IRS opinion letter issued with respect to a duly adopted
prototype or volume submitter document and, to the best knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each of the Borrowers and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)     There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that could reasonably be expected to result
in liability of either Borrower in excess of $5,000,000; and (v) neither
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

(d)     As of the Effective Date, each Borrower is not and will not be using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Borrower’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments or this Credit Agreement.

 

84

--------------------------------------------------------------------------------

 

 

6.13     Governmental Regulations, Etc.

 

(a)     No part of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 (or any successor thereto) referred to in said Regulation U. No indebtedness
being reduced or retired out of the proceeds of the Loans was or will be
incurred for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U. “Margin stock” within the meaning of Regulation U does
not constitute more than twenty-five percent (25%) of the value of the
consolidated assets of Holdings and its Subsidiaries. None of the transactions
contemplated by this Credit Agreement (including, without limitation, the direct
or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Exchange Act or
regulations issued pursuant thereto, or Regulation U.

 

(b)     None of the Credit Parties or their Subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.

 

(c)     No director, executive officer or principal shareholder of any Credit
Party or any Subsidiary is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director”,
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O issued by
the Board of Governors of the Federal Reserve System.

 

(d)     Each of the Credit Parties and their Subsidiaries has obtained all
material licenses, permits, franchises or other governmental authorizations
necessary to the ownership of its respective Property and to the conduct of its
business.

 

(e)     Each of the Credit Parties and their Subsidiaries is not in violation of
any applicable statute, regulation or ordinance of the United States of America,
or of any state, city, town, municipality, county or any other jurisdiction, or
of any agency thereof (including without limitation, federal, state or local
environmental laws and regulations), which violation could reasonably be
expected to have a Material Adverse Effect.

 

(f)     Each of the Credit Parties and their Subsidiaries is current with all
material reports and documents, if any, required to be filed with any state or
federal securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions.

 

(g)     None of the Credit Parties intends to treat any of the Loans, the
Letters of Credit or any related transaction as a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event a
Credit Party determines that it will take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If a Credit
Party so notifies the Administrative Agent, any Lender may treat its Loans (and
its participation interests in Letters of Credit and Swingline Loans) as subject
to Treasury Regulation Section 301.6112-1, and such Lender will maintain any
lists and other records required thereby.

 

85

--------------------------------------------------------------------------------

 

 

6.14     Subsidiaries.

 

Schedule 6.14 sets forth all Subsidiaries (including Subsidiaries that are not
Material Subsidiaries) of Holdings at the Effective Date, the jurisdiction of
incorporation of each such Subsidiary and the direct or indirect ownership
interest of each such Subsidiary.

 

6.15     Purpose of Loans.

 

The proceeds of the Loans hereunder shall be used solely (a) on the Effective
Date, to finance the aggregate Offer Price (as defined in the Merger Agreement)
payable in respect of all shares of Capital Stock of Speedway Motorsports
validly tendered pursuant to the Offer (as defined in the Merger Agreement) or
converted into the right to receive Offer Price in the Merger, the consideration
payable in respect of Company Equity Awards (as defined in the Merger Agreement)
and to pay all fees and expenses related thereto, (b) on and after the Effective
Date, (i) to finance working capital needs of Holdings and its Subsidiaries,
(ii) to finance letter of credit needs of Holdings and its Subsidiaries, (iii)
to finance general corporate needs of Holdings and its Subsidiaries including
capital expenditures, (iv) to finance Permitted Investments, (v) to finance the
acquisition of additional motor speedways and related businesses and (vi) with
respect to Incremental Term Loans, for the purposes as mutually agreed between
the Borrower and the Lenders Providing such Incremental Term Loans; provided,
however, that until the 2015 Senior Notes, any outstanding Additional Senior
Debt incurred pursuant to Section 8.1(d) and any outstanding Permitted
Subordinated Debt incurred pursuant to Section 8.1(d) shall have been paid or
redeemed in full, the proceeds of the first $200,000,000 of borrowings under any
Incremental Loan Facilities shall be used either to refinance Loans hereunder or
to prepay or refinance the 2015 Senior Notes, such Additional Senior Debt and/or
such Permitted Subordinated Debt. Notwithstanding anything to the contrary in
the foregoing, not more than $20,000,000 of Revolving Loans shall be outstanding
on the Effective Date, which outstanding amount shall result only from
Borrowings the proceeds of which are used to when taken together with the
proceeds of the Term Loan A, finance the Offer (as defined in the Merger
Agreement) and the Merger and the fees and expenses related thereto.

 

6.16     Environmental Matters.

 

(a)     Each of the facilities and properties owned, leased or operated by any
Credit Party or any Subsidiary (for purposes of this Section 6.16, the
“Properties”) and all businesses of any Credit Party or any Subsidiary at the
Properties (for purposes of this Section 6.16, the “Businesses”) are in
compliance with all applicable Environmental Laws, except where the failure to
so comply would not have a Material Adverse Effect, and, to the best knowledge
of any Credit Party, there are no conditions relating to the Businesses or
Properties that could give rise to liability under any applicable Environmental
Laws, except where such liability would not have a Material Adverse Effect.

 

(b)     None of the Credit Parties or their Subsidiaries has received any
written notice of, or inquiry from any Governmental Authority regarding, any
currently unresolved material violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Businesses,
nor does any Credit Party have knowledge that any such notice is being
threatened, except where such violation, non-compliance or liability would not
have a Material Adverse Effect.

 

(c)     Materials of Environmental Concern have not been transported or disposed
of from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Credit Party or any Subsidiary, or to the knowledge of any Credit Party,
by any other Person, in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law, except
where such liability or the failure to so comply would not have a Material
Adverse Effect.

 

86

--------------------------------------------------------------------------------

 

 

(d)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary is or, to the
knowledge of any Credit Party or any Subsidiary, will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders outstanding under any Environmental Law with respect to any Credit Party,
any Subsidiary, the Properties or the Businesses.

 

(e)     To the knowledge of any Credit Party, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, related to the operations (including, without limitation, disposal)
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Businesses, in violation of or in a manner that
would reasonably be expected to give rise to liability under Environmental Laws,
except where such violation or liability would not have a Material Adverse
Effect.

 

6.17     Solvency.

 

Holdings on a consolidated basis is Solvent.

 

6.18     No Untrue Statement.

 

Neither (a) this Credit Agreement nor any other Credit Document or certificate
or document executed and delivered by or on behalf of either of the Borrowers or
any other Credit Party in accordance with or pursuant to any Credit Document nor
(b) any statement, representation, or warranty provided to the Administrative
Agent in connection with the negotiation or preparation of the Credit Documents
contains any misrepresentation or untrue statement of material fact or omits to
state a material fact necessary, in light of the circumstance under which it was
made, in order to make any such warranty, representation or statement contained
therein not misleading.

 

6.19     Subordinated Indebtedness.

 

The Obligations constitute “senior indebtedness” as such term or any other
similar term is used in any applicable Permitted Subordinated Debt Indenture.
The Indebtedness represented by any Permitted Subordinated Debt Indenture is
subordinate to the Loans.

 

6.20     Pledge Agreement.

 

The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the “Secured Obligations” (as
such term is defined in the Pledge Agreement), a legal, valid and enforceable
security interest in the collateral identified therein, except to the extent the
enforceability thereof may be limited by the Bankruptcy Code or any other
applicable insolvency or debtor relief laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is brought in equity or at law) and, when such collateral is delivered to the
Administrative Agent, the Pledge Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such collateral, in each case prior and superior
in right to any other Lien.

 

87

--------------------------------------------------------------------------------

 

 

6.21     Sanctions and Anti-Corruption Laws; the Act.

 

(a)     Sanctions Concerns. No Credit Party, nor any Subsidiary, nor, to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction.

 

(b)     Anti-Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their business in compliance with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

(c)     Use of Proceeds. None of the Credit Parties or their Subsidiaries will,
directly or indirectly, use (i) any Loans or Letters of Credit or the proceeds
of any Loans or Letters of Credit, or lend, contribute or otherwise make
available such Loans or Letters of Credit or the proceeds of any Loans or
Letters of Credit to any Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Joint Lead Arranger, Administrative Agent, Issuing Lender, Swingline
Lender, or otherwise) of Sanctions or (ii) any Loans or Letters of Credit or the
proceeds of any Loans or Letters of Credit for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
or other similar legislation in other jurisdictions.

 

(d)     The Act. To the extent applicable, each Credit Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and (ii)
the Act.

 

6.22     Beneficial Ownership Certifications.

 

As of the Effective Date, the information included in each Beneficial Ownership
Certification is true and correct in all respects.

 

6.23     EEA Financial Institution Status.

 

No Credit Party is an EEA Financial Institution.

 

6.24     Covered Entity Status.

 

No Credit Party is a Covered Entity.

 

88

--------------------------------------------------------------------------------

 

 

Section 7

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

 

7.1     Information Covenants.

 

The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:

 

(a)     Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the close of each fiscal year of
Holdings and its Subsidiaries beginning with the fiscal year ending December 31,
2019, a consolidated and consolidating balance sheet and income statement of
Holdings and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal year, and management’s discussion and
analysis of the financial condition and results of operations of Holdings and
its Subsidiaries for such fiscal year (it being understood that such
management’s discussion and analysis may be furnished in the form of a
Form 10-K) setting forth in comparative form consolidated and consolidating
figures for the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and, as to the consolidated statements
only, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be unqualified.

 

(b)     Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the close of each fiscal quarter of Holdings
and its Subsidiaries (other than the fourth fiscal quarter, in which case one
hundred twenty (120) days after the end thereof) beginning with the fiscal
quarter ending September 30, 2019, a consolidated and consolidating balance
sheet and income statement of Holdings and its Subsidiaries, as of the end of
such fiscal quarter, together with related consolidated and consolidating
statements of operations and retained earnings and of cash flows for such fiscal
quarter in each case setting forth in comparative form consolidated and
consolidating figures for the corresponding period of the preceding fiscal year,
and management’s discussion and analysis of the financial condition and results
of operations of Holdings and its Subsidiaries for such fiscal quarter and the
then elapsed portion of the fiscal year (it being understood that such
management’s discussion and analysis may be furnished in the form of a
Form 10-Q), all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of the chief executive officer, chief financial
officer or president of Holdings to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
Holdings and its Subsidiaries and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments,
including without limitation the addition of footnotes.

 

(c)     Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of
the chief executive officer, chief financial officer or president of Holdings
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
substantially in the form of Schedule 7.1(c), (i) demonstrating compliance with
the financial covenants contained in Section 7.11 by calculation thereof as of
the end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrowers propose to take with
respect thereto.

 

89

--------------------------------------------------------------------------------

 

 

(d)     Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

 

(e)     Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to a Credit
Party or a Subsidiary in connection with any annual, interim or special audit of
the books of a Credit Party or a Subsidiary.

 

(f)     Reports. Promptly upon transmission or receipt thereof, (i) copies of
any filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as a Credit Party or a Subsidiary shall send to its
shareholders generally or to the holders of any issue of Indebtedness owed by a
Credit Party or a Subsidiary in their capacity as such holders and (ii) upon the
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.

 

(g)     Notices. Upon a Credit Party obtaining knowledge thereof, the Borrowers
will give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Credit Parties
propose to take with respect thereto, and (ii) the occurrence of any of the
following with respect to a Credit Party or a Subsidiary (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against such
Credit Party or Subsidiary which if adversely determined is likely to have a
Material Adverse Effect, (B) the institution of any proceedings against the
Credit Party or Subsidiary with respect to, or the receipt of written notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, the violation of which would likely have a
Material Adverse Effect, or (C) any notice of an ERISA Event.

 

(h)     Anti-Money-Laundering; KYC Information. Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act.

 

(i)     Beneficial Ownership. To the extent any Credit Party qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Credit Party that would result in a change to the
list of beneficial owners identified in such certification.

 

90

--------------------------------------------------------------------------------

 

 

(j)     Business Plan and Budget. Not later than March 15 of each fiscal year of
Holdings, an annual business plan and budget of Holdings and its Subsidiaries on
a consolidated basis, including forecasts prepared by management of Holdings, in
form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of Holdings
and its Subsidiaries on a quarterly basis for such fiscal year.

 

(k)     Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent, the Joint
Lead Arrangers and/or an Affiliate thereof may, but shall not be obligated to,
make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Holdings, the Borrowers
or their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to Public Lenders and
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed
to have authorized the Administrative Agent, the Joint Lead Arrangers, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Credit Parties or their securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information (as defined in Section
11.11), they shall be treated as set forth in Section 11.11); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent, the Joint Lead Arrangers and any Affiliate thereof shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated “Public Side
Information.”

 

7.2     Preservation of Existence and Franchises.

 

Each of the Credit Parties and their Subsidiaries will do all things necessary
to preserve and keep in full force and effect its existence, material rights,
franchises and authority, except, with respect to Subsidiaries which are not
Credit Parties, where the failure to do so would not reasonably be likely to
have a Material Adverse Effect.

 

7.3     Books and Records.

 

Each of the Credit Parties and their Subsidiaries will keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves), except, with respect to Subsidiaries which
are not Credit Parties, where the failure to do so would not reasonably be
likely to have a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------

 

 

7.4     Compliance with Law.

 

Each of the Credit Parties and their Subsidiaries will comply with all laws,
rules, regulations and orders (including executive orders), and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would have a Material Adverse Effect.

 

7.5     Payment of Taxes and Other Indebtedness.

 

Each of the Credit Parties and their Subsidiaries will pay and discharge (a) all
taxes, assessments and governmental charges or levies imposed upon it, or upon
its income or profits, or upon any of its properties, before they shall become
delinquent, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Credit Party or
its Subsidiaries shall not be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(x) would give rise to an immediate right to foreclose on a Lien securing such
amounts or (y) would have a Material Adverse Effect.

 

7.6     Insurance.

 

Each of the Credit Parties and their Subsidiaries will at all times maintain in
full force and effect insurance (including worker’s compensation insurance,
liability insurance, casualty insurance, business interruption insurance,
terrorism insurance and property insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice provided by nationally recognized,
financially sound insurance companies rated not less than A- (or the equivalent
thereof) by Best’s Key Rating Guide or S&P. The Credit Parties and their
Subsidiaries will cause the Administrative Agent and its successors and/or
assigns to be named as additional insured with respect to any such insurance
providing liability coverage. The Credit Parties and their Subsidiaries will
notify the Administrative Agent at any time they obtain knowledge of material
issues which would materially and adversely affect the prospects of renewing any
of their required coverage or, in the event of non-renewal, to obtain the
required coverage from another source.

 

7.7     Maintenance of Property.

 

Each of the Credit Parties and their Subsidiaries will maintain and preserve its
properties and equipment material to the conduct of its business in good repair,
working order and condition, normal wear and tear excepted, and will make, or
cause to be made, in such properties and equipment from time to time all
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses, except, with respect to
Subsidiaries which are not Credit Parties, where the failure to do so would not
reasonably be likely to have a Material Adverse Effect.

 

7.8     Performance of Obligations.

 

Each of the Credit Parties and their Subsidiaries will perform in all material
respects all of its obligations under the terms of all material agreements,
indentures, mortgages, security agreements or other debt instruments to which it
is a party or by which it is bound, except, with respect to Subsidiaries which
are not Credit Parties, where the failure to do so would not reasonably be
likely to have a Material Adverse Effect.

 

92

--------------------------------------------------------------------------------

 

 

7.9     Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in Section 6.15.

 

7.10     Audits/Inspections.

 

Upon reasonable notice and during normal business hours, each of the Credit
Parties and their Subsidiaries will permit representatives appointed by the
Administrative Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records (except to the extent prohibited by
law), its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or any Lender or their representatives to investigate and
verify the accuracy of information provided to the Lenders and to discuss all
such matters with the officers, employees and representatives of such Credit
Party or Subsidiary; provided that after the occurrence and during the
continuance of any Event of Default, such audits and inspections shall be at the
expense of the Borrowers.

 

7.11     Financial Covenants.

 

For purposes of calculating the financial covenants set forth below the amount
of any Permitted Commodity Hedging shall be excluded from the calculations.

 

(a)     Consolidated Total Leverage Ratio. The Consolidated Total Leverage Ratio
as of the end of any fiscal quarter shall be no greater than (i) 5.00 to 1.0
from the Effective Date and continuing through the fiscal quarter ending
December 31, 2020, (ii) 4.50 to 1.0 for the fiscal quarter ending March 31, 2021
and continuing through the fiscal quarter ending December 31, 2021, (iii) 4.00
to 1.0 for the fiscal quarter ending March 31, 2022 and continuing through the
fiscal quarter ending December 31, 2022 and (iv) 3.50 to 1.0 for the fiscal
quarter ending March 31, 2023 and for each fiscal quarter ending thereafter.

 

(b)     Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter shall be no less than 3.00 to 1.0.

 

(c)     Financial Covenant Adjustments. With respect to any fiscal quarter in
which the race schedule mandated by NASCAR results in fewer scheduled races
during such fiscal quarter than were held in the same fiscal quarter for the
prior year (the “Prior Period”), the Borrowers will be permitted to include in
the calculation of Consolidated EBITDA for such fiscal quarter the actual
Consolidated EBITDA from the Prior Period attributable to any scheduled race not
included in such fiscal quarter solely as a result of scheduling, provided the
race will occur in a subsequent fiscal quarter. In the event of the foregoing,
the Borrowers shall be required to provide to the Administrative Agent in
writing not less than ten (10) days prior to the end of such fiscal quarter (i)
information (including reasonable estimates) demonstrating that the Borrowers
would reasonably be expected to be in compliance with all financial covenants
set forth in this Section 7.11 as of the next fiscal quarter ended Date but for
the NASCAR schedule and (ii) information (including reasonable estimates)
demonstrating that the Borrowers are expected to be in compliance will all
financial covenants set forth in this Section 7.11 as of the next fiscal quarter
not impacted by the NASCAR schedule. For purposes of clarity, to the extent that
the financial results attributed to any race are included in Consolidated EBITDA
for any fiscal quarter in accordance with this Section 7.11(c), such financial
results shall not also be included in Consolidated EBITDA for the Fiscal Quarter
in which such race actually occurred.

 

93

--------------------------------------------------------------------------------

 

 

7.12     Additional Credit Parties.

 

(a)     As soon as practicable and in any event within thirty (30) days after
any Person becomes a Material Subsidiary, the Borrowers shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing all of the assets of such Person and shall (i) if
such Person is a Domestic Subsidiary of a Credit Party, cause such Person to
execute a Joinder Agreement in substantially the same form as Schedule 7.12,
(ii) cause (A) one hundred percent (100%) of the issued and outstanding Capital
Stock of each Domestic Subsidiary (that is not an Excluded Subsidiary) directly
owned by a Credit Party and (B) sixty-five percent (65%) of the issued and
outstanding Voting Stock and one hundred percent (100%) of the issued and
outstanding Capital Stock not constituting Voting Stock of each Foreign
Subsidiary directly owned by a Credit Party, to be delivered to the
Administrative Agent (together with undated stock powers signed in blank
(unless, with respect to a Foreign Subsidiary, such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of incorporation of such Person)) and pledged to the
Administrative Agent pursuant to an appropriate pledge agreement(s) in form
acceptable to the Administrative Agent and cause such Person to deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate
certified resolutions and other organizational and authorizing documents of such
Person, and favorable opinions of counsel to such Person all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(b)     As soon as practicable and in any event within thirty (30) days after
any date on which any Domestic Subsidiary that does not individually constitute
a Material Subsidiary (a “Non-Material Domestic Subsidiary”), constitutes, in
the aggregate with all other Non-Material Domestic Subsidiaries, more than
fifteen percent (15%) of the consolidated assets of Holdings and its
consolidated Subsidiaries as of the end of the immediately preceding fiscal
quarter or generates, in the aggregate with all other Non-Material Domestic
Subsidiaries, more than fifteen percent (15%) of the Consolidated EBITDA of
Holdings and its consolidated Subsidiaries for the period of four (4)
consecutive fiscal quarters ending as of the end of the immediately preceding
fiscal quarter (the “Threshold Requirement”), the Borrowers shall provide the
Administrative Agent with written notice thereof and cause such Domestic
Subsidiary to provide an executed Joinder Agreement, together with the related
deliveries set forth in clause (a)(ii) above, such that immediately after such
joinder, the remaining Non-Material Domestic Subsidiaries shall not exceed the
Threshold Requirement.

 

(c)     Notwithstanding anything to the contrary contained herein, the Borrowers
will promptly provide, or cause to be provided, to the Administrative Agent, an
executed Joinder Agreement, together with the related deliveries set forth in
clause (a)(ii) above, from any Subsidiary or Affiliate of Holdings that gives a
guaranty or otherwise becomes an obligor in respect of Funded Indebtedness
(including without limitation the 2015 Senior Notes, any Permitted Pari Passu
Indebtedness and any Permitted Junior Indebtedness).

 

7.13     Ownership of Subsidiaries.

 

Except to the extent otherwise provided in Section 8.4(c) and Section 8.11,
Holdings shall directly or indirectly, own at all times one hundred percent
(100%) of the Capital Stock of each of its Subsidiaries.

 

7.14     Post-Closing Matters.

 

Within sixty (60) days of the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Credit Parties shall
deliver to the Administrative Agent stock certificates representing the Capital
Stock of (a) North Wilkesboro Speedway, Inc., a North Carolina corporation, (b)
Speedway Consulting & Design, Inc., a North Carolina corporation, and (c)
Speedway Funding II, Inc., a Delaware corporation.

 

94

--------------------------------------------------------------------------------

 

 

Section 8

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

 

8.1     Indebtedness.

 

None of the Credit Parties or their Subsidiaries will contract, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)     Indebtedness arising under this Credit Agreement and the other Credit
Documents;

 

(b)     Indebtedness of Holdings and any of its Subsidiaries existing as of the
Effective Date and set forth in Schedule 8.1 and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

(c)     purchase money Indebtedness (including Capital Leases) hereafter
incurred by Holdings and any of its Subsidiaries to finance the purchase of
fixed assets; provided that such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, and Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

 

(d)     Indebtedness evidenced by, or any guaranty of, (i) the 2015 Senior
Notes, (ii) so long as no Default or Event of Default then exists or would arise
in connection with the incurrence of such Indebtedness, and the Credit Parties
are in compliance with the financial covenants set forth in Section 7.11 after
giving effect to the incurrence of such Indebtedness on a Pro Forma Basis, any
Additional Senior Debt and/or any Permitted Subordinated Debt; provided, that
until the 2015 Senior Notes shall have been paid or redeemed in full, all
proceeds of any Additional Senior Debt and/or Permitted Subordinated Debt shall
be used to pay or redeem the 2015 Senior Notes, and (iii) Permitted Refinancing
Indebtedness incurred to Refinance Indebtedness permitted under the foregoing
clause (d);

 

(e)     Indebtedness in respect of Hedge Agreements entered into with Lenders or
any Affiliate of a Lender in an aggregate notional amount for all such
agreements not to exceed the sum of the aggregate Commitments and the aggregate
Indebtedness evidenced by the 2015 Senior Notes, any Permitted Pari Passu
Indebtedness and any Permitted Junior Indebtedness;

 

(f)     Intercompany Indebtedness;

 

(g)     Indebtedness incurred or assumed in any transaction permitted by Section
8.4 hereof, provided such Indebtedness when incurred or assumed shall not exceed
the purchase price of the asset(s) financed, and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

95

--------------------------------------------------------------------------------

 

 

(h)     unsecured Indebtedness not to exceed $15,000,000 in the aggregate;

 

(i)     Permitted Commodity Hedging;

 

(j)     Permitted First Priority Refinancing Indebtedness, Permitted Junior
Priority Refinancing Indebtedness and Permitted Unsecured Refinancing
Indebtedness; and

 

(k)     Incremental Equivalent Indebtedness; provided, that, (i) the sum of the
cumulative aggregate original principal amount of all Incremental Equivalent
Indebtedness incurred under this Section 8.1(k) plus the aggregate principal
amount of all Incremental Term Loans established under Section 2.6 shall not
exceed, at the time any such Incremental Equivalent Indebtedness is established
or issued (and giving effect thereto), the sum of (A) Two Hundred Million
Dollars ($200,000,000) plus (B) the amount of any voluntary prepayment of any
Term Loan or, to the extent accompanied by a permanent reduction of the
Revolving Commitments in connection therewith, any Revolving Loans, in each
case, to the extent not financed with the proceeds of long-term non-revolving
Indebtedness and limited, in the case of any repurchase or prepayment below par,
to the actual cash expenditures in respect thereof; (ii) no Default or Event of
Default shall exist and be continuing, or would exist after giving effect to any
Incremental Equivalent Indebtedness, on the date on which such Incremental
Equivalent Indebtedness is to become effective; and (iii) at least five (5)
Business Days prior to the incurrence of any such Incremental Equivalent
Indebtedness (or such shorter period of time as is agreed by the Administrative
Agent in its sole discretion), the Borrowers shall deliver to the Administrative
Agent a certificate of a Responsible Officer (A) certifying that such
Incremental Equivalent Indebtedness has been incurred in compliance with this
Credit Agreement, (B) attaching a reasonably detailed description of the
material terms and conditions of such Incremental Equivalent Indebtedness or
drafts of the definitive documentation therefor and (C) certifying that after
giving effect to the incurrence of such Incremental Equivalent Indebtedness on a
Pro Forma Basis (and if such Incremental Equivalent Indebtedness is a delayed
draw term loan, assuming that the commitments under such Incremental Equivalent
Indebtedness are fully drawn), the Borrowers shall be in compliance with (1) all
Material Indebtedness and its related documentation and (2) the financial
covenants set forth in Section 7.11.

 

8.2     Liens.

 

None of the Credit Parties or their Subsidiaries will contract, create, incur,
assume or permit to exist any Lien with respect to any of its Property, except
for Permitted Liens and Liens securing Indebtedness permitted under Sections
8.1(c) and (g) provided that such Liens relate solely to the specific Property
being acquired.

 

8.3     Nature of Business.

 

The Credit Parties and their Subsidiaries, taken as a whole, will not
substantively alter the character or conduct of their business as of the
Effective Date (it being agreed for purposes of clarity that the relocation of
any NASCAR Premier Cup Race from one facility to another in and of itself shall
not violate this Section 8.3).

 

96

--------------------------------------------------------------------------------

 

 

8.4     Consolidation, Merger, Sale or Purchase of Assets, Etc.

 

None of the Credit Parties or their Subsidiaries will:

 

(a)     dissolve, liquidate or wind up its affairs, or enter into any
transaction of merger or consolidation (other than, for the avoidance of doubt,
in connection with the Merger); provided, however, that, so long as no Default
or Event of Default would be directly or indirectly caused as a result thereof
(i) Holdings may merge or consolidate with any of its Subsidiaries provided
Holdings is the surviving entity (and, in the case of a merger or consolidation
with a Borrower, so long as Holdings assumes the obligations of such Borrower
pursuant to assumption documentation reasonably acceptable to the Administrative
Agent), (ii) either Borrower may merge or consolidate with any of its
Subsidiaries (other than another Borrower) provided that such Borrower is the
surviving entity, or (iii) any Subsidiary other than a Borrower may merge or
consolidate with any other Subsidiary (other than a Borrower), provided that, if
either Subsidiary is a Credit Party, the surviving corporation or entity shall
be a Credit Party.

 

(b)     cause or permit any Asset Disposition of any Property other than (i) the
sale or other Asset Disposition of all or any portion(s) of (A) the speedway
located in North Wilkesboro, North Carolina (or equity interests in any
Subsidiary the only assets of which are such speedway and assets directly
related to the functioning thereof) and (B) the Excess Land, so long as after
giving effect on a Pro Forma Basis to any such sale or other Asset Disposition,
no Default or Event of Default would exist hereunder and (ii) subject to the
terms of Sections 8.8 and 8.12, any other Asset Disposition so long as (A) after
giving effect to such sale or other Asset Disposition, the aggregate book value
of assets sold or otherwise disposed of pursuant to this clause (b) since the
Effective Date does not exceed $10,000,000 and (B) after giving effect to such
sale or other Asset Disposition on a Pro Forma Basis, no Default or Event of
Default would exist hereunder; or

 

(c)     except as otherwise permitted by Section 8.4(a) or 8.5, acquire all or
any portion of the Capital Stock or securities of any other Person or purchase,
lease or otherwise acquire (in a single transaction or a series of related
transactions) all or any substantial part of the Property of any other Person
(other than, for the avoidance of doubt, in connection with the Merger);
provided, however, that, if after giving effect to any such acquisition (and
assuming that all Revolving Commitments have been drawn) on a Pro Forma Basis,
so long as no Default or Event of Default would be caused as a result thereof
and the Consolidated Total Leverage Ratio is at least one-half turn (0.50 to
1.0) less than the Consolidated Total Leverage Ratio then required, then any
Credit Party may (i) enter into Permitted Motorsports Transactions and (ii)
consummate other acquisitions consistent with the nature of the Credit Parties’
business, whether by merger, stock purchase or asset purchase.

 

8.5     Advances, Investments, Loans, Etc.

 

Except as permitted under Section 8.4(c), none of the Credit Parties or their
Subsidiaries will make Investments in or advances or loans to any Person, except
for Permitted Investments.

 

8.6     Restricted Payments.

 

None of the Credit Parties or their Subsidiaries will directly or indirectly
declare, order, make or set apart any sum for or pay any Restricted Payment,
except (a) to make dividends or distributions payable solely in the same class
of Capital Stock of such Person, (b) to make dividends or distributions payable
to any Credit Party, and (c) provided no Default or Event of Default then exists
or would be caused thereby, Holdings may make dividends or distributions payable
on its Capital Stock and/or make membership repurchases of up to (i) when taken
together with all Junior Indebtedness Payments made under Section 8.16(b) in the
same year, $75,000,000 in the aggregate annually, if the Consolidated Total
Leverage Ratio for the four (4) quarter period most recently ended is less than
2.75 to 1.0 or (ii) when taken together with all Junior Indebtedness Payments
made under Section 8.16(b) in the same year, $50,000,000 in the aggregate
annually, if the Consolidated Total Leverage Ratio for the four (4) quarter
period most recently ended is greater than or equal to 2.75 to 1.0.

 

97

--------------------------------------------------------------------------------

 

 

8.7     Modifications of Other Agreements.

 

None of the Credit Parties or their Subsidiaries will (a) after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness (other than this Credit Agreement) if such amendment
or modification would add or change any terms in a manner adverse to the issuer
of such Indebtedness (unless the consent of the issuer of such Indebtedness has
been obtained) or to the Lenders, or shorten the final maturity or average life
to maturity, or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto or change any subordination
provision thereof, (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) where such change to such organizational or similar documents
would have a Material Adverse Effect or (c) amend, modify or waive any provision
of the Merger Agreement in any manner that is materially adverse to the
interests of the Lenders without the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned).

 

8.8     Transactions with Affiliates.

 

Except for Permitted Investments, none of the Credit Parties or their
Subsidiaries will enter into or permit to exist any transaction or series of
transactions with any officer, director, shareholder, Subsidiary or Affiliate of
such Person other than (a) advances of working capital to any Credit Party, (b)
transfers of cash and assets to any Credit Parties, (c) transactions permitted
by Sections 8.1, 8.4, 8.5 and 8.6, (d) normal reimbursement of expenses of
officers and directors, (e) other transactions for goods and services not to
exceed $100,000 at any one time and (f) except as otherwise specifically limited
in this Credit Agreement, other transactions which are entered into on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transactions with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate.

 

8.9     Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

No Credit Party nor any Subsidiary shall:

 

(a)     Amend any of its Organization Documents in any manner materially adverse
to the interests of the Lenders; provided that, in any event, the Permitted
Speedway Motorsports Conversion shall be permitted;

 

(b)     change its fiscal year;

 

(c)     change its name, state of formation, form of organization or principal
place of business without having provided written notice to the Administrative
Agent at least ten (10) days prior to such change (or such shorter period of
time as agreed to by the Administrative Agent), provided that (i)
notwithstanding the foregoing, the Permitted Speedway Motorsports Conversion
shall be permitted so long as written notice is provided to the Administrative
Agent within fifteen (15) Business Days thereof (or such later date as the
Administrative Agent shall agree in its sole discretion) and (ii) promptly upon
request by the Administrative Agent, the Credit Parties shall take such actions
as may be reasonably requested by the Administrative Agent in order to maintain
its first priority, perfected Lien (subject to Permitted Liens to the extent
permitted by the Credit Documents) for the benefit of the Secured Parties in the
Collateral; or

 

98

--------------------------------------------------------------------------------

 

 

(d)     make any change in accounting policies or reporting practices, except as
required by GAAP.

 

8.10     Limitation on Restrictions on Dividends and Other Distributions, Etc.

 

Except for the restrictions provided herein, none of the Credit Parties or their
Subsidiaries will, directly or indirectly create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Capital Stock,
(b) subject to subordination provisions, pay any Indebtedness owed to the
Borrowers or any other Credit Party, (c) make loans or advances to any Credit
Party, (d) transfer any of its Property to any other Credit Party than in the
ordinary course of business, or (e) grant Liens to the Administrative Agent for
the benefit of the Lenders.

 

8.11     Issuance and Sale of Subsidiary Stock.

 

None of the Credit Parties or their Subsidiaries will, except to qualify
directors where required by applicable Law, sell, transfer or otherwise dispose
of, any shares of Capital Stock of any of its Subsidiaries or permit any of its
Subsidiaries to issue, sell or otherwise dispose of any shares of Capital Stock
of any of its Subsidiaries.

 

8.12     Sale Leasebacks.

 

None of the Credit Parties or their Subsidiaries will, directly or indirectly,
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an Operating Lease or a Capital Lease, of any Property
(whether real or personal or mixed), whether now owned or hereafter acquired,
(a) which such Person has sold or transferred or is to sell or transfer to any
other Person or (b) which such Person intends to use for substantially the same
purpose as any other Property which has been sold or is to be sold or
transferred by such Person to any other Person in connection with such lease.

 

8.13     Capital Expenditures.

 

Consolidated Capital Expenditures (exclusive of Permitted Motorsports
Transactions and acquisitions permitted by Section 8.4(c), repair of casualty
damage and other activities permitted under Section 7.7) shall not exceed
$40,000,000 (the “Fixed Capital Expenditures Basket”), with respect to any
fiscal year; provided, that (a) fifty percent (50%) of any portion of the Fixed
Capital Expenditures Basket, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditures in the next following
fiscal year (excluding any carry-forward available from any prior fiscal year)
and (b) with respect to any fiscal year, Consolidated Capital Expenditures made
during such fiscal year shall be deemed to be made first with respect to the
Fixed Capital Expenditures Basket (until used in full) and then to any
carry-forward available from any prior fiscal year.

 

8.14     No Further Negative Pledges.

 

Except prohibitions or restrictions (a) contained within this Credit Agreement
or the other Credit Documents, (b) other than with respect to the matters
contained in clause (ii)(A) below, contained within the definitive documentation
for any Permitted Pari Passu Indebtedness or any Permitted Junior Indebtedness,
(c) other than with respect to the matters contained in clause (ii)(A) below,
against other encumbrances on specific Property encumbered to secure payment of
particular Indebtedness (which Indebtedness relates solely to such specific
Property, and improvements and accretions thereto, and is otherwise permitted
hereby), and (d) other than with respect to the matters contained in clause
(ii)(A) below, included in the terms of any Indebtedness permitted by Section
8.1(g) hereof with respect to prohibiting or restricting the creation or
assumption of any Lien upon the properties or assets acquired with such
Indebtedness, none of the Credit Parties or their Subsidiaries will enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
(i) the creation or assumption of any Lien upon its properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation or (ii) the
ability of any Subsidiary of Holdings to (A) act as a Credit Party, (B) make
Restricted Payments, loans or advances, or transfers of property or assets to
Holdings or any of its Subsidiaries, (C) pay any Indebtedness of Holdings or any
of its Subsidiaries or (D) make loans or advances to Holdings or any of its
Subsidiaries.

 

99

--------------------------------------------------------------------------------

 

 

8.15     Designated Senior Indebtedness.

 

Neither Holdings nor any of its Subsidiaries will designate any Indebtedness
other than Indebtedness arising under this Credit Agreement and the other Credit
Documents as “senior indebtedness” (such term or any other similar term as used
in the definitive documentation for any Permitted Junior Indebtedness).

 

8.16     Prepayments of Other Indebtedness.

 

(a)     None of the Credit Parties or their Subsidiaries will amend or modify
any of the terms of any Permitted Junior Indebtedness of any Credit Party or any
Subsidiary if such amendment or modification would add or change any terms in a
manner adverse to any Credit Party or any Subsidiary, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto.

 

(b)     Except with respect to the initial incurrence of any Refinancing
Indebtedness or Permitted Refinancing Indebtedness, none of the Credit Parties
or their Subsidiaries will make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Permitted Junior Indebtedness (each, a “Junior
Indebtedness Payment”) except for (i) provided no Default or Event of Default
then exists or would be caused thereby, Junior Indebtedness Payments in an
amount of up to (A) when taken together with all Restricted Payments made under
Section 8.6(b) in the same year, $75,000,000 annually, if the Consolidated Total
Leverage Ratio for the four (4) quarter period most recently ended is less than
2.75 to 1.0 or (B) when taken together with all Restricted Payments made under
Section 8.6(b) in the same year, $50,000,000 annually, if the Consolidated Total
Leverage Ratio for the four (4) quarter period most recently ended is greater
than or equal to 2.75 to 1.0 and (ii) in the case of the giving of notice with
respect to any such voluntary prepayment, redemption, acquisition for value,
refund, refinance or exchange, any such notice given in connection with the
repayment in full of all Obligations and the termination of the Commitments.

 

8.17     Use of Proceeds.

 

None of the Credit Parties or their Subsidiaries will use the proceeds of any
Loan or Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose or (b) in contravention of any applicable
Law or any Credit Document.

 

100

--------------------------------------------------------------------------------

 

 

8.18     Sanctions.

 

None of the Credit Parties or their Subsidiaries will, directly or indirectly,
use any Loans or Letters of Credit or the proceeds of any Loans or Letters of
Credit, or lend, contribute or otherwise make available such Loans or Letters of
Credit or the proceeds of any Loans or Letters of Credit to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent, Issuing Lender, Swingline Lender, or otherwise) of
Sanctions.

 

8.19     Anti-Corruption Laws.

 

None of the Credit Parties or their Subsidiaries will, directly or indirectly,
use any Loans or Letters of Credit or the proceeds of any Loans or Letters of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.

 

8.20     Limitations on Holdings.

 

Holdings shall not (a) own any assets, other than (i) all of the outstanding
Capital Stock in its direct Subsidiaries and (ii) assets incidental to the
foregoing and (b) engage in any material business activity other than (i) the
making of capital contributions with respect to the Capital Stock in its direct
Subsidiaries, (ii) maintaining its company existence, (iii) the execution and
delivery of the Credit Documents to which it is a party and the performance of
its obligations thereunder, (iv) receiving and making Restricted Payments
permitted by Section 8.6 and payments permitted by Section 8.16, (v) issuing,
selling or redeeming (as permitted by Section 8.6) its own Capital Stock and
activities incidental thereto, (vi) holding directors’ and members’ meetings,
preparing corporate and similar records and other activities required to
maintain its separate existence or other legal structure, (vii) preparing
reports to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Capital Stock, (viii) activities incidental to
the foregoing and (ix) guarantees of obligations or Indebtedness of other Credit
Parties and its Subsidiaries permitted hereunder.

 

Section 9

EVENTS OF DEFAULT

 

9.1     Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)     Payment. Any Credit Party shall:

 

(i)     default in the payment when due of any principal of any of the Loans or
of any reimbursement obligations arising from drawings under Letters of Credit,
or

 

(ii)     default in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

 

101

--------------------------------------------------------------------------------

 

 

(b)     Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or

 

(c)     Covenants. Any Credit Party shall:

 

(i)     default in the due performance or observance of any term, covenant or
agreement contained in Section 7.1, 7.2, 7.9, 7.10, 7.11, 7.12, 7.13 or 8.1
through 8.20, inclusive, or

 

(ii)     default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in clause (a), (b) or (c)(i)
of this Section 9.1) contained in this Credit Agreement and such default shall
continue unremedied for a period of at least thirty (30) days after the earlier
of (A) a Responsible Officer of a Credit Party having actual knowledge of such
failure or (B) receipt by a Responsible Officer of a Credit Party of notice from
the Administrative Agent or any Lender of such failure; or

 

(d)     Other Credit Documents.

 

(i)     Any Credit Party shall default in the due performance or observance of
any term, covenant or agreement in any of the other Credit Documents (subject to
applicable grace or cure periods) if any, or

 

(ii)     any Credit Document shall fail to be in full force and effect to give
the Administrative Agent and/or the Lenders the liens, rights, powers and
privileges purported to be created thereby; or

 

(e)     Guaranties. The Guaranty (including with respect to any Additional
Credit Party) or any provision thereof shall cease to be in full force and
effect, or any Guarantor (including any Additional Credit Party) hereunder or
any Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty; or

 

(f)     Bankruptcy, Etc. Any Credit Party or any Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code; or an involuntary
case is commenced against any Credit Party or any Subsidiary under the
Bankruptcy Code and the petition is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of all or substantially all of the property of
any Credit Party or any Subsidiary; or any Credit Party or any Subsidiary
commences any other proceeding under any reorganization, arrangement, adjustment
of the debt, relief of creditors, dissolution, insolvency or similar law of any
jurisdiction whether now or hereafter in effect relating to any Credit Party or
any Subsidiary; or there is commenced against any Credit Party or any Subsidiary
any such proceeding which remains undismissed for a period of sixty (60) days;
or any Credit Party or any Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered against any Credit Party or any Subsidiary; or any Credit Party or any
Subsidiary suffers appointment of any custodian or the like for it or for any
substantial part of its property to continue unchanged or unstayed for a period
of sixty (60) days; or any Credit Party or any Subsidiary makes a general
assignment for the benefit of creditors; or any corporate action is taken by any
Credit Party or any Subsidiary for the purpose of effecting any of the
foregoing; or

 

102

--------------------------------------------------------------------------------

 

 

(g)     Defaults under Other Agreements. (i) Any Credit Party or any Subsidiary
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
applicable grace period) in respect of any Material Indebtedness; (ii) any
Credit Party or any Subsidiary fails to observe or perform any other agreement
or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity (provided, that, any “Event of Default” (as
defined in the 2015 Indenture) under the 2015 Indenture requiring notice be
given to Speedway Motorsports shall not constitute an Event of Default hereunder
unless Speedway Motorsports has received a notice of default under the 2015
Indenture and has failed to cure, comply or take corrective action within the
applicable period given under the 2015 Indenture); or (iii) there occurs under
any Hedge Agreement an Early Termination Date (as defined in such Hedge
Agreement) resulting from (A) any event of default under such Hedge Agreement as
to which any Borrower or any Subsidiary is the Defaulting Party (as defined in
such Hedge Agreement) or (B) any Termination Event (as so defined) under such
Hedge Agreement as to which any Credit Party or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Credit Party or such Subsidiary as a result thereof is greater than the
$5,000,000; or

 

(h)     Judgments. One or more judgments or decrees shall be entered against any
Credit Party or any Subsidiary involving a liability of $5,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) either Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

 

(j)     Ownership. There shall occur a Change of Control; or

 

(k)     2015 Senior Notes. As of October 4, 2022, any principal, accrued and
unpaid fees and interest or any other amount shall remain outstanding under the
2015 Senior Notes, unless the maturity date of the 2015 Senior Notes has been
amended or extended to a date that is at least one hundred twenty (120) days
after the then Latest Maturity Date.

 

9.2     Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 11.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Credit Parties take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Credit Parties, except as otherwise
specifically provided for herein:

 

(a)     Termination of Commitments. Declare the Commitments terminated,
whereupon the Commitments shall be immediately terminated.

 

103

--------------------------------------------------------------------------------

 

 

(b)     Acceleration. Declare the unpaid principal of and any accrued interest
in respect of all Loans, the LOC Obligations (with accrued interest thereon) and
any and all other indebtedness or obligations of any and every kind owing by the
Borrowers to any of the Lenders hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers. The Administrative
Agent may direct the Borrowers to immediately Cash Collateralize the
then-aggregate amount of all LOC Obligations outstanding, whereupon the same
shall immediately become due and payable.

 

(c)     Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations arising from drawings under Letters of
Credit, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Lenders hereunder automatically
shall immediately become due and payable and the obligation of the Borrowers to
Cash Collateralize the LOC Obligations shall automatically become effective, in
each case without the giving of any notice or other action by the Administrative
Agent.

 

9.3     Application of Funds.

 

After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable and the LOC Obligations
have automatically been required to be Cash Collateralized), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Section 3) payable to the Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Section 3), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LOC Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and LOC Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Treasury Management Agreements and (d) Cash Collateralize that
portion of LOC Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Treasury Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and

 

104

--------------------------------------------------------------------------------

 

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.

 

Subject to Sections 2.4 and 3.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Credit Party shall not be paid with amounts
received from such Credit Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.3.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Hedge Bank, as the case may be. Each Treasury Management Bank or Hedge
Bank not a party to this Credit Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Section 10 for itself and its Affiliates as if a “Lender” party hereto.

 

Section 10

ADMINISTRATIVE AGENT

 

10.1     Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither of the Borrowers nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, and a potential Treasury Management Bank) and the Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Credit Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Section 10 and
Section 11 (including Section 11.5(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.

 

105

--------------------------------------------------------------------------------

 

 

10.2     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.3     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (B)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (E) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

106

--------------------------------------------------------------------------------

 

 

Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Credit
Agreement relating to Disqualified Institutions. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

 

10.4     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

107

--------------------------------------------------------------------------------

 

 

10.6     Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any successor Administrative Agent
be a Defaulting Lender or a Disqualified Institution; provided further that if
the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this Section
10.6). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Credit Documents,
including, without limitation, (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Secured Parties and (B)
in respect of any actions taken in connection with transferring the agency to
any successor Administrative Agent.

 

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.6 shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

108

--------------------------------------------------------------------------------

 

 

10.7     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.8     No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Co-Syndication
Agents, Documentation Agents, Joint Lead Arrangers or Joint Bookrunners listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or the Issuing
Lender hereunder.

 

10.9     Administrative Agent May File Proofs of Claim.

 

(a)     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or LOC Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.5 and 11.5) allowed in such judicial proceeding; and

 

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.5 and 11.5.

 

(b)     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding.

 

109

--------------------------------------------------------------------------------

 

 

(c)     The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(i) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, or (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (A) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (B) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Credit Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (e) of Section 11.6 of this Credit Agreement), and (C) to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Capital Stock and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

 

10.10     Collateral and Guaranty Matters.

 

Each Lender (including in its capacities as a potential Treasury Management Bank
and a potential Hedge Bank) and the Issuing Lender irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Lender shall have been made), (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Credit Document, or (iii) subject to Section 11.6,
if approved, authorized or ratified in writing by the Required Lenders;

 

110

--------------------------------------------------------------------------------

 

 

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.2; and

 

(c)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.10.

 

10.11     Secured Treasury Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein or in any Credit Document, no
Treasury Management Bank or Hedge Bank that obtains the benefit of the
provisions of Section 9.3, the Guaranty or any Collateral by virtue of the
provisions hereof or any Credit Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Credit Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Credit Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Section 10 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements and Secured Hedge
Agreements in the case of a Facility Termination Date.

 

10.12     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Credit Party, that
at least one of the following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Credit Agreement,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,

 

111

--------------------------------------------------------------------------------

 

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84–14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless either (i) clause (a)(i) above is true with respect
to a Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with clause (a)(iv) above, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Credit Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Credit Agreement, any Credit
Document or any documents related hereto or thereto).

 

Section 11

MISCELLANEOUS

 

11.1     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax transmission or
e-mail transmission as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)     if to either of the Borrowers, any other Credit Party, the
Administrative Agent, the Issuing Lender or the Swingline Lender, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 11.1; and

 

112

--------------------------------------------------------------------------------

 

 

(ii)     if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in clause (b)
below, shall be effective as provided in such clause (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to an electronic communications agreement (or such
other procedures approved by the Administrative Agent in its sole discretion),
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Lender pursuant to Section 2 or Section 3 if
such Lender, the Swingline Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent, the
Swingline Lender, the Issuing Lender or the Borrowers may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to either Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of either
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to either Borrower,
any Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

113

--------------------------------------------------------------------------------

 

 

(d)     Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Issuing Lender and the Swingline Lender may change its address, fax or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax or telephone number or e-mail address for notices and other
communications hereunder by notice to Speedway Motorsports, the Administrative
Agent, the Issuing Lender and the Swingline Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

 

(e)     Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the Issuing Lender, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.2     Right of Set-Off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of the
applicable Borrower or any other Credit Party against any and all of the
obligations of either Borrower or such Credit Party now or hereafter existing
under this Credit Agreement or any other Credit Document to such Lender or the
Issuing Lender, irrespective of whether or not such Lender or the Issuing Lender
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of either Borrower or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Lender and their respective Affiliates
under this Section 11.2 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have. Each Lender and the Issuing Lender agrees to notify the
applicable Credit Party and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

114

--------------------------------------------------------------------------------

 

 

11.3     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Credit
Agreement and the other Credit Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that neither of the Borrowers nor any other
Credit Party may assign or otherwise transfer any of their rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section 11.3, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section 11.3, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of clause (e) of this Section 11.3 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 11.3 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this clause (b), participations in LOC Obligations
and in Swingline Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any facility and the Loans at any time owing
to it under such facility or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in clause (b)(i)(B) of this
Section 11.3 in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

115

--------------------------------------------------------------------------------

 

 

(B)     in any case not described in clause (b)(i)(A) of this Section 11.3, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to rights
in respect the Swingline Lender’s rights and obligations in respect of Swingline
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate facilities on a non-pro rata basis;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 11.3 and, in
addition:

 

(A)     the consent of the Borrowers (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)     the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)     the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of any Revolving
Commitments.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

116

--------------------------------------------------------------------------------

 

 

(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to either Borrower or either Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of one or more natural persons).

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the assignor and assignee party to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this clause (vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.3, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.6, 3.10, 3.11 and 11.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this clause (b) shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 11.3.

 

117

--------------------------------------------------------------------------------

 

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of one or more
natural persons), a Defaulting Lender or either Borrower or either Borrower’s
respective Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LOC Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6(a) that affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.6, 3.10 and 3.11 (subject to the requirements and limitations
therein, including the requirements under Section 3.9(e) (it being understood
that the documentation required under Section 3.9(e) shall be delivered to the
Lender who sells the participation)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 11.3; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.16 and 11.22 as if it were an assignee under clause (b)
of this Section 11.3 and (B) shall not be entitled to receive any greater
payment under Section 3.5 or 3.10, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the applicable Borrower’s request and expense, to use reasonable efforts to
cooperate with such Borrower to effectuate the provisions of Section 3.15 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.2 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.12 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

118

--------------------------------------------------------------------------------

 

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)     Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to clause (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrowers
and the Lenders, resign as Issuing Lender and/or (ii) upon thirty (30) days’
notice to the Borrowers, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender, as applicable, hereunder; provided, however, that no failure
by the Borrowers to appoint any such successor shall affect the resignation of
Bank of America as Issuing Lender or Swingline Lender, as the case may be. If
Bank of America resigns as Issuing Lender, it shall retain all the rights,
powers, privileges and duties of the Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all LOC Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.4(d)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.5(b)(iii). Upon the
appointment of a successor Issuing Lender and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (B) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(g)     Disqualified Institutions.

 

(i)     No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Credit
Agreement to such Person (unless the Borrowers have consented to such assignment
as otherwise contemplated by this Section 11.3, in which case such Person will
not be considered a Disqualified Institution for the purpose of such
assignment). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this clause (g)(i)
shall not be void, but the other provisions of this clause (g) shall apply.

 

119

--------------------------------------------------------------------------------

 

 

(ii)     If any assignment is made to any Disqualified Institution without the
Borrowers’ prior consent in violation of clause (i) above, the Borrowers may, at
their sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrowers owing to
such Disqualified Institution in connection with such Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Institutions, prepay such
Term Loans by paying the lesser of (1) the principal amount thereof and (2) the
amount that such Disqualified Institution paid to acquire such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Credit Documents
and/or (C) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.3), all of its interest, rights and obligations under this Credit
Agreement and related Credit Documents to an Eligible Assignee that shall assume
such obligations at the lesser of (1) the principal amount thereof and (2) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Credit Documents; provided, that, (x) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section
11.3(b)(iv), (y) such assignment does not conflict with applicable Laws and (z)
in the case of clause (B), the Borrowers shall not use the proceeds from any
Loans to prepay Term Loans held by Disqualified Institutions.

 

(iii)     Notwithstanding anything to the contrary contained in this Credit
Agreement, Disqualified Institutions (A) will not (1) have the right to receive
information, reports or other materials provided to Lenders by the Credit
Parties, the Administrative Agent or any other Lender, (2) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (3) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (1) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Credit Agreement or any other Credit Document,
each Disqualified Institution will be deemed to have consented in the same
proportion as the Lenders that are not Disqualified Institutions consented to
such matter, and (2) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (“Plan of
Reorganization”), each Disqualified Institution party hereto hereby agrees (I)
not to vote on such Plan of Reorganization, (II) if such Disqualified
Institution does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (I), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (III) not to contest any request by any party for a
determination by the bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (II).

 

120

--------------------------------------------------------------------------------

 

 

(iv)     The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.

 

11.4     No Waiver; Remedies Cumulative.

 

No failure by any Lender, the Issuing Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.2
(subject to the terms of Section 3.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 3.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

121

--------------------------------------------------------------------------------

 

 

11.5     Payment of Expenses, Etc.

 

(a)     Costs and Expenses. The Credit Parties jointly and severally agree that
they shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including Attorney Costs but limited,
in the case of Attorney Costs, to the reasonable fees, expenses and
disbursements of one primary counsel for the Administrative Agent and its
Affiliates (taken as a whole) and of one special and one local counsel to the
Administrative Agent and its Affiliates (taken as a whole) in each relevant
material jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including Attorney Costs of the Administrative Agent, any Lender
or the Issuing Lender but limited, in the case of Attorney Costs, to the
reasonable fees, expenses and disbursements of one primary counsel for the
Administrative Agent, the Lenders and the Issuing Lender (taken as a whole) and
of one special and one local counsel to the Administrative Agent, the Lenders
and the Issuing Lender (taken as a whole) in each relevant material jurisdiction
(and, in the case of an actual or perceived conflict of interest where the party
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel, of one additional firm of counsel for all such affected
parties taken as a whole)), in connection with the enforcement or protection of
its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section 11.5, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)     Indemnification by the Credit Parties. The Credit Parties jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including Attorney Costs of any Indemnitee but limited, in the
case of Attorney Costs of the Indemnitees, to the reasonable fees, expenses and
disbursements of one primary counsel for the Indemnitees (taken as a whole) and
of one special and one local counsel to the Indemnitees (taken as a whole) in
each relevant material jurisdiction (and, in the case of an actual or perceived
conflict of interest where the party affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel, of one
additional firm of counsel for all such affected parties taken as a whole)),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Credit Documents (including in respect of any
matters addressed in Section 3.9), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to the Borrowers or any of their Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto or (v) any civil penalty
or fine assessed by OFAC against, and all reasonable costs and expenses
(including Attorney Costs) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of the default hereunder by the
Credit Party or any Subsidiary which default violates a sanction enforced by
OFAC; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any of its Subsidiaries against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if such Credit Party or Subsidiary thereof has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

122

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section 11.5 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), Issuing Lender in its capacity as such or the Swingline
Lender in its capacity as such. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 3.13(d).

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither of the Borrowers nor any other Credit Party shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section 11.5 shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section 11.5 shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.6     Amendments, Waivers and Consents.

 

Except as otherwise expressly provided in this Credit Agreement, neither this
Credit Agreement nor any other Credit Document nor any of the terms hereof or
thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing signed by the
Borrowers and the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders), and acknowledged by the Administrative Agent,
provided that no such amendment, change, waiver, discharge or termination shall:

 

123

--------------------------------------------------------------------------------

 

 

(a)     unless also consented to by each Lender directly affected thereby, (i)
extend or increase the Commitment of any Lender (it being understood that the
amendment or waiver of an Event of Default, a mandatory reduction or a mandatory
prepayment shall not constitute an increase or extension of Commitments), (ii)
waive non-payment or postpone any date fixed by this Credit Agreement or any
other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to any Lender, (iii) reduce the
principal of, or the rate of interest specified herein on, any Loan, or any fees
or other amounts payable hereunder (other than the Agent’s Fee Letter, which may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto) or under any other Credit Document (provided that
only the consent of the Required Lenders shall be necessary (A) to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate or (B) to amend any financial covenant hereunder
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or LOC Borrowing or to reduce any fee payable hereunder), (iv) change
Section 3.11 or 3.12 in any manner that would alter pro rata sharing, (v) change
any provision of this Section 11.6(a) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, (vi) release
all or substantially all of the collateral securing the Obligations or all or
substantially all of the Guarantors (other than as provided herein or as
appropriate in connection with transactions permitted hereunder) or (vii)
release either of the Borrowers or consent to the assignment or transfer by
either Borrower of its rights and obligations under any Credit Document;

 

(b)     prior to the termination in full of the Revolving Commitments, unless
also signed by the Required Revolving Lenders, (i) waive any Default or Event of
Default for purposes of Section 5.2(d) with respect to the making, converting or
extending of a Revolving Loan, (ii) amend, change, waive, discharge or terminate
Sections 5.2 or 9.1 in a manner adverse to the Revolving Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Credit Agreement (other than any amendment,
change, waiver discharge, or termination expressly relating to Section 5.2) or
any other Credit Document, including any amendment of any affirmative covenant
or any negative covenant set forth herein or in any other Credit Document, shall
not be deemed to be an amendment, change, waiver, discharge or termination with
respect to Section 5.2) or (iii) amend, change, waive, discharge or terminate
this clause (b);

 

(c)     unless also consented to by the Issuing Lender, no such amendment,
waiver or consent shall directly affect the rights or duties of the Issuing
Lender under this Credit Agreement or any LOC Documents relating to any Letter
of Credit issued or to be issued by it;

 

(d)     unless also consented to by the Swingline Lender, no such amendment,
waiver or consent shall directly affect the rights or duties of the Swingline
Lender under this Credit Agreement; and

 

(e)     unless also consented to by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;

 

124

--------------------------------------------------------------------------------

 

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) each Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loans, (iv) each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein, and (v) the Required Lenders may
consent to allow a Credit Party to use Cash Collateral in the context of a
bankruptcy or insolvency proceeding.

 

Notwithstanding the above, the right to deliver a “payment blockage notice”
(such term or any other similar term as used in the definitive documentation for
any Permitted Junior Indebtedness (including, without limitation, any Permitted
Subordinated Debt Indenture)) shall, in each case, reside solely with the
Administrative Agent and the Administrative Agent shall deliver such “payment
blockage notice” only upon the direction of the Required Lenders.

 

Notwithstanding any provision herein to the contrary, this Credit Agreement may
be amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Credit Agreement, in each case subject to the
limitations in Section 2.6, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Credit Agreement and the other
Credit Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

Notwithstanding any provision herein to the contrary (w) the Administrative
Agent and the Borrowers may amend, modify or supplement this Credit Agreement or
any other Credit Document to cure or correct administrative errors or omissions,
any ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Credit Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, (x) as to
any amendment, amendment and restatement or other modifications otherwise
approved in accordance with this Section 11.6, it shall not be necessary to
obtain the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Credit Agreement and the other Credit Documents at the time such amendment,
amendment and restatement or other modification becomes effective, (y) the
Administrative Agent and the Borrowers may make amendments contemplated by
Section 2.6 and 3.8 and (z) in order to implement any Refinancing Indebtedness,
this Credit Agreement may be amended pursuant to a Refinancing Amendment in
accordance with Section 2.9.

 

125

--------------------------------------------------------------------------------

 

 

11.7     Counterparts.

 

This Credit Agreement and each of the other Credit Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Credit Agreement, the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or the Issuing Lender, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.1, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Credit Parties and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Credit Agreement or any other Credit Document, or any
certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement or such other Credit Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Credit Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

11.8     Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

11.9     [Reserved].

 

[Reserved].

 

11.10     Survival of Indemnification.

 

All indemnities set forth herein, including, without limitation, in Sections
3.6, 3.11 and 11.5 shall survive the execution and delivery of this Credit
Agreement, the making of the Loans, the resignation of the Administrative Agent,
the repayment of the Loans and other obligations under the Credit Documents and
the termination of the Commitments hereunder.

 

126

--------------------------------------------------------------------------------

 

 

11.11     Confidentiality.

 

(a)     Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and to its and their respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(who need to know such information in connection with the Transactions and the
Credit Documents and who are subject to customary confidentiality obligations of
professional practice or who are informed of the confidential nature thereof
(with such Administrative Agent, Lender or Issuing Lender, as applicable, being
responsible for such compliance)), (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Credit Agreement or
any other Credit Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.11, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.9 or 2.6 (it being understood that the DQ List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (A)) or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers,
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 11.11 or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers,
(ix) for purposes of establishing a “due diligence” defense, (x) to the extent
that such information is independently developed by the Administrative Agent,
Lender or Issuing Lender, as applicable, without the use of any confidential
information and without violating the terms of this Section 11.11, (xi) in the
case of the existence of this Credit Agreement and information about this Credit
Agreement, to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Lenders and the
Issuing Lenders in connection with the Loans and the Commitments and the
administration and management thereof and (xii) on a confidential basis to (A)
the provider of any Platform or other electronic delivery service used by the
Administrative Agent, the Issuing Lender and/or the Swingline Lender to deliver
Borrower Materials or notices to the Lenders or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder.  For purposes of this Section 11.11, “Information” means all
information received from the Borrowers or any of their respective Subsidiaries
relating to their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by either Borrower or any Subsidiary,
provided that, in the case of information received from either Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 11.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)     Non-Public Information. Each of the Administrative Agent, the Lenders
and the Issuing Lender acknowledges that (x) the Information may include
material non-public information concerning either Borrower or any of its
respective Subsidiaries, as the case may be, (y) it has developed compliance
procedures regarding the use of material non-public information and (z) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities laws.

 

(c)     Press Releases. The Credit Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Credit Agreement or any of the Credit Documents
without the prior written consent of the Administrative Agent and each
applicable Lender, unless (and only to the extent that) the Credit Parties or
such Affiliate is required to do so under law and then, in any event the Credit
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.

 

127

--------------------------------------------------------------------------------

 

 

(d)     Customary Advertising Material. The Credit Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby, so long as the
information contained in such material is limited to (i) the name, product
photographs, logo or trademark of the Credit Parties, (ii) the name and date of
this Credit Agreement, (iii) the tranches and amounts of the Loans and
Commitments and (iv) the names and roles of the Administrative Agent, the
Co-Syndication Agents, the Documentation Agents, the Joint Lead Arrangers and
the Joint Bookrunners.

 

11.12     Governing Law; Submission to Jurisdiction; Venue.

 

(a)     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, in
New York County, or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, each of the Credit
Parties hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of such courts. Each of the
Credit Parties further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address for notices pursuant to Section 11.1, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against any Credit Party in
any other jurisdiction.

 

(b)     Each of the Credit Parties hereby irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Credit
Agreement or any other Credit Document brought in the courts referred to in
clause (a) hereof and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

11.13     WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.13.

 

128

--------------------------------------------------------------------------------

 

 

11.14     Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.14, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.15     Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

11.16     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

11.17     Binding Effect; Termination.

 

(a)     This Credit Agreement shall become effective at such time on or after
the Effective Date when it shall have been executed by the Borrowers, the
Guarantors and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Credit Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
assigns.

 

(b)     The term of this Credit Agreement shall remain in effect until no Loans
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding and until all of the Commitments hereunder
shall have expired or been terminated.

 

11.18     Joint and Several Liability.

 

(a)     Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
and the Issuing Lender under this Credit Agreement, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them. For purposes of clarity, any Loan made, or any
Letter of Credit extended, under this Credit Agreement to, or for the account
of, either Borrower shall be deemed to be, and shall be, a joint and several
obligation of both Borrowers.

 

129

--------------------------------------------------------------------------------

 

 

(b)     Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all Obligations, it being the intention of the parties hereto
that all such Obligations shall be the joint and several obligations of each of
the Borrowers without preferences or distinction among them.

 

(c)     If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.

 

(d)     The obligations of each Borrower under the provisions of this Section
11.18 constitute full recourse obligations of the Borrowers, enforceable against
the Borrowers to the full extent of their properties and assets, irrespective of
the validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever.

 

(e)     Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Loan made or Letter of Credit extended under this Credit Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Credit Agreement, notice of any action at any time taken or omitted by any
Lender or the Issuing Lender under or in respect of any of the Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Lender or the Issuing Lender at any time or times in respect of any default
by either Borrower in the performance or satisfaction of any term, covenant,
condition or provision of this Credit Agreement, any and all other indulgences
whatsoever by any Lender or the Issuing Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of either Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of any Lender or
the Issuing Lender, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
the applicable Laws or regulations thereunder which might, but for the
provisions of this Section 11.18, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.18, it being the intention of each Borrower that, so long as any
of the Obligations remain unsatisfied, the obligations of such Borrower under
this Section 11.18 shall not be discharged except by performance and then only
to the extent of such performance. The obligations of each Borrower under this
Section 11.18 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to either Borrower or any Lender. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of either
Borrower, any Lender or the Issuing Lender.

 

130

--------------------------------------------------------------------------------

 

 

(f)     The provisions of this Section 11.18 are made for the benefit of the
Lenders and the Issuing Lender and their respective successors and assigns, and
may be enforced by any such Person from time to time against either of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of any Lender or the Issuing Lender first to marshal any of its claims or
to exercise any of its rights against either of the other Borrowers or to
exhaust any remedies available to it against the other Borrower or to resort to
any other source or means of obtaining payment of any of the Obligations or to
elect any other remedy. The provisions of this Section 11.18 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by any Lender or the Issuing Lender upon the insolvency, bankruptcy or
reorganization of either of the Borrowers, or otherwise, the provisions of this
Section 11.18 will forthwith be reinstated in effect, as though such payment had
not been made.

 

(g)     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state and including, without limitation, the
federal Bankruptcy Code).

 

11.19     Electronic Execution of Assignments and Certain Other Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the Issuing Lender nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative
Agent, the Issuing Lender or such Lender pursuant to procedures approved by it
and provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

 

11.20     USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

131

--------------------------------------------------------------------------------

 

 

11.21     Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers and the other Credit
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a)(i) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent, the Joint Lead Arrangers, the Lenders and
their respective Affiliates are arm’s-length commercial transactions between the
Borrowers, each other Credit Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers, the Lenders and
their respective Affiliates, on the other hand, (ii) each of the Borrowers and
the other Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrowers and the other Credit Parties is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (b)(i) Administrative Agent, the Joint
Lead Arrangers, the Lenders and their respective Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers, any other Credit Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any Joint Lead Arranger, any Lender nor any of their respective
Affiliates has any obligation to the Borrowers, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (c) Administrative Agent, the Joint Lead Arrangers, the Lenders
and their respective Affiliates and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers, the other Credit Parties and their respective Affiliates, and
neither the Administrative Agent, any of the Joint Lead Arrangers, any of the
Lender nor any of their respective Affiliates has any obligation to disclose any
of such interests to the Borrowers, any other Credit Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Credit Parties hereby waives and releases any claims
that it may have against the Administrative Agent, any of the Joint Lead
Arrangers, any of the Lenders or any of their respective Affiliates with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.22     Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.5, (b) either Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.9, (c) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed amendment, consent,
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders (including, without limitation,
by a failure to respond in writing to a proposed amendment by the date and time
specified by the Administrative Agent) as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders of a particular class of loans,
or (d) any Lender is a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.3), all of its interests, rights (other than existing rights to
payment under Sections 3.6 and 3.10) and obligations under this Credit Agreement
and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)     the respective Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.3(b)(iv);

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Revolving Lenders, LOC
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.10) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

 

132

--------------------------------------------------------------------------------

 

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 3.5 or payments required to be made pursuant to
Section 3.9, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable Laws; and

 

(v)     in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;

 

provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and, with respect to the Revolving
Lenders, participations in LOC Obligations pursuant to this Section 11.22 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Each party hereto agrees that (x) an assignment required pursuant to this
Section 11.22 may be effected pursuant to an Assignment and Assumption executed
by the Borrowers, the Administrative Agent and the assignee and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

 

11.23     Electronic Execution; Electronic Records.

 

(a)     The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Credit Document or any other document executed in
connection with this Credit Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided, further,
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

133

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers hereby acknowledge the receipt of a copy of this Credit
Agreement and all other Credit Documents. The Administrative Agent and each
Lender may, on behalf of the Borrowers, create a microfilm or optical disk or
other electronic image of this Credit Agreement and any or all of the other
Credit Documents. The Administrative Agent and each Lender may store the
electronic image of this Credit Agreement and the other Credit Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.

 

11.24     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Credit Agreement and notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Credit Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

 

(i)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

11.25     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States): In the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

 

134

--------------------------------------------------------------------------------

 

 

11.26     Amendment and Restatement.

 

The parties hereto agree that, on the Effective Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Credit Agreement; (b) all Obligations
(as defined in the Existing Credit Agreement) owing to any Lender that was a
lender under the Existing Credit Agreement shall be deemed to be Obligations
outstanding hereunder and this Credit Agreement shall not constitute a novation
of such Obligations or any of the rights, duties and obligations of the parties
hereunder; (c) the Guaranty Obligations (as defined in the Existing Credit
Agreement) of the Guarantors (as defined in the Existing Credit Agreement) in
favor the Secured Parties pursuant to the Existing Credit Agreement shall remain
in full force and effect with respect to the Guaranteed Obligations and are
hereby reaffirmed; (d) all Letters of Credit (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement on the Effective Date
shall be deemed to be Letters of Credit outstanding on the Effective Date under
this Credit Agreement (or shall be backstopped by, Letters of Credit issued
under this Credit Agreement or cash collateralized in a manner satisfactory to
the issuing banks thereof); and (e) all references in the other Credit Documents
to the Existing Credit Agreement shall be deemed to refer without further
amendment to this Credit Agreement. The parties hereto further acknowledge and
agree that this Credit Agreement constitutes an amendment to the Existing Credit
Agreement made under and in accordance with the terms of Section 11.6 of the
Existing Credit Agreement. All revolving loans outstanding to lenders under the
Existing Credit Agreement immediately prior to the Effective Date that are
Lenders hereunder shall, as of the Effective Date, be deemed to be a borrowing
of Revolving Loans in an equivalent amount and with the same Interest Period (to
the extent applicable for Eurodollar Loans) hereunder as of the Effective Date
and in connection therewith, the Administrative Agent, the Borrowers and the
Lenders hereby acknowledge and agree that the revolving commitments in effect
under the Existing Credit Agreement immediately prior to the Effective Date
(except, for the avoidance of doubt, the revolving commitments of lenders under
the Existing Credit Agreement who are not Lenders hereunder) have been
reallocated to the Revolving Commitments set forth on Schedule 2.1 and the
revolving loans outstanding to lenders under the Existing Credit Agreement
immediately prior to the Effective Date that are Lenders hereunder have been
reallocated as necessary to give effect to the Revolving Commitments, and such
reallocations shall be effective on the Effective Date and do not require any
Assignment and Assumption or any other action of any Person.

 

135

--------------------------------------------------------------------------------

 

 

11.27     Waiver of Notice Period and Breakage Costs.

 

Each Lender that is a party to the Existing Credit Agreement waives (a) the
notice period required under the Existing Credit Agreement for the submission of
a notice of repayment of the loans outstanding under the Existing Credit
Agreement on the Effective Date and (b) its right to receive compensation under
Section 3.11 of the Existing Credit Agreement in connection with the repayment
of the loans outstanding under the Existing Credit Agreement on the Effective
Date.

 

[Signature Pages Follow]

 

136

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

BORROWERS:

SPEEDWAY MOTORSPORTS, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ William R. Brooks

 

 

Name:

William R. Brooks

 

 

Title:

Vice Chairman, Chief Financial Officer

and Treasurer

 

                 

SPEEDWAY FUNDING, LLC,

a Delaware limited liability company

            By: /s/ William R. Brooks     Name: William R. Brooks     Title:
President and Chief Financial Officer           HOLDINGS:  

SPEEDWAY HOLDINGS II, LLC,

a North Carolina limited liability company

            By: /s/ William R. Brooks     Name: William R. Brooks     Title:

Vice President and Chief Financial

Officer

 

 

 

[Signatures Continue]

 

Speedway Motorsports, Inc.

SECOND AMENDED AND RESTATED Credit AgreemenT

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS: 

ATLANTA MOTOR SPEEDWAY, LLC,

a Georgia limited liability company

BRISTOL MOTOR SPEEDWAY, LLC,

a Tennessee limited liability company

CHARLOTTE MOTOR SPEEDWAY, LLC,

a North Carolina limited liability company

INEX CORP.,

a North Carolina corporation

KENTUCKY RACEWAY, LLC

a Kentucky limited liability company

NEVADA SPEEDWAY, LLC,

a Delaware limited liability company

New Hampshire Motor Speedway, Inc.,

a New Hampshire corporation

SMI SYSTEMS, LLC

a Nevada limited liability company

SMI TRACKSIDE, LLC,

a North Carolina limited liability company

SMISC HOLDINGS, LLC,

a North Carolina limited liability company

SPEEDWAY MEDIA, LLC,

a North Carolina limited liability company

SPEEDWAY PROPERTIES COMPANY, LLC,

a Delaware limited liability company

SPEEDWAY SONOMA, LLC,

a Delaware limited liability company

TEXAS MOTOR SPEEDWAY, INC.,

a Texas corporation

U.S. Legend Cars International, Inc.,

a North Carolina corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ William R. Brooks

 

 

Name:

William R. Brooks

 

 

Title:

Executive Vice President

 

 

    

 

SPEEDWAY TBA, LLC,

a North Carolina limited liability company

 

 

 

 

 

 

 

 

 

 

By:

Speedway Motorsports, Inc., its Sole Member

 

 

 

 

 

 

    By: /s/ William R. Brooks       Name: William R. Brooks       Title:

Vice Chairman, Chief Financial

Officer and Treasurer

 

 

Speedway Motorsports, Inc.

SECOND AMENDED AND RESTATED Credit AgreemenT

 

--------------------------------------------------------------------------------

 

 

 

SPEEDWAY PROPERTIES COMPANY, LLC,

a Delaware limited liability corporation

SPEEDWAY FUNDING II, Inc.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ William R. Brooks

 

 

Name:

 William R. Brooks

 

 

Title:

 President and Chief Financial Officer

 

 

Speedway Motorsports, Inc.

SECOND AMENDED AND RESTATED Credit AgreemenT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:    

BANK OF AMERICA, N.A.,

 

 

in its capacity as the Administrative Agent 

 

 

 

 

 

 

By:

/s/ Bridgett J. Manduk Mowry

 

 

Name:

 Bridgett J. Manduk Mowry

 

 

Title:

Vice President

 

                LENDERS: 

BANK OF AMERICA, N.A.,

in its capacity as a Lender, Swingline Lender and Issuing Lender

            By: /s/ Marcus J. Smith, Sr.     Name:  Marcus J. Smith, Sr.    
Title: Senior Vice President             WELLS FARGO BANK, NATIONAL ASSOCIATION
            By: /s/ Brad D. Bostick     Name:  Brad D. Bostick     Title: Senior
Vice President             JPMORGAN CHASE BANK, N.A.             By: /s/ Brian
Schuler     Name:  Brian Schuler     Title: Authorized Officer            
SUNTRUST BANK             By: /s/ Will Miller     Name:  Will Miller     Title:
Vice President             First Tennessee Bank National Association            
By: /s/ Brian Kennedy     Name:  Brian Kennedy     Title: Vice President        
    PNC Bank, National Association             By: /s/ Krutesh Trivedi     Name:
 Krutesh Trivedi     Title: Vice President             Comerica Bank            
By: /s/ L. J. Perenyi     Name:  L. J. Perenyi     Title: Vice President        
   

Fifth Third Bank

            By: /s/ Izach Porter     Name:  Izach Porter     Title: Vice
President, Senior Commercial RM  

 

Speedway Motorsports, Inc.

SECOND AMENDED AND RESTATED Credit AgreemenT